

Exhibit 10.2








AMENDED AND RESTATED
OFFICE LEASE
UNION BANK PLAZA






KBSII 445 South Figueroa, LLC,
a Delaware limited liability company
as Landlord,




and




MUFG Union Bank, N.A.,
a national association
as Tenant




Dated August 2, 2019









--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page1.Real Property, Building and Premises81.1Real Property, Building and
Premises81.2Give-Back Space101.3Condition of the Premises121.4Americans with
Disabilities Act131.5Storage Space132.Lease Term; Existing Lease142.1Lease
Term142.2Existing Lease143.Base Rent154.Additional Rent154.1Additional
Rent154.2Definitions154.3Calculation and Payment of Additional Rent25
4.3.1
Calculation of Excess25
4.3.2
Statement of Actual Direct Expenses and Payment By Tenant25
4.3.3
Statement of Estimated Direct Expenses254.4Taxes and Other Charges for Which
Tenant Is Directly Responsible264.5Cost Pools264.6Landlord’s Books and
Records274.7Controllable Expenses; Base Year Adjustment284.8Prop 13
Protection294.9Additional Rent Prior to Second Commencement Date315.Use of
Premises315.1Permitted Use315.2Prohibited Uses325.3Hazardous
Materials326.Services and Utilities336.1Standard Tenant
Services336.2Overstandard Tenant Use366.3Interruption of Use376.4Additional
Services or Utilities376.5Supplemental HVAC387.Repairs387.1Duties to
Repair387.2Tenant’s Right to Make Repairs398.Additions and Alterations40





- i -

--------------------------------------------------------------------------------




8.1Landlord’s Consent to Alterations408.2Manner of Construction418.3Payment for
Improvements428.4Construction Insurance428.5Landlord’s Property438.6Security
Scanners439.Covenant Against Liens4410.Indemnification and
Insurance4510.1Indemnification and Waiver4510.2Landlord’s Insurance and Tenant’s
Compliance with Landlord’s
Insurance4610.3
Tenant’s Insurance
47
10.3.4
Form of Policies4810.4Subrogation4810.5Additional Insurance
Obligations4910.6Self-Insurance4911.Damage and Destruction5011.1Repair of Damage
to Premise by Landlord5011.2
Landlord’s Option to Repair
5111.3Waiver of Statutory Provisions5211.4Damage Near End of
Term5312.Nonwaiver5313.Condemnation5313.1Permanent Taking5313.2Temporary
Taking5414.Assignment and Subletting5414.1Transfers5414.2Landlord’s
Consent5514.3Landlord’s Option as to Subject Space5714.4Effect of
Transfer5814.5Non-Transfers5814.6Business Affiliates5914.7Recognition
Agreement5915.Surrender of Premises; Ownership and Removal of Trade
Fixtures6015.1Surrender of Premises6015.2Removal of Tenant Property by
Tenant6015.3Removal of Tenant’s Property by Landlord6115.4Landlord’s Actions on
Premises6216.Holding Over62



- ii -

--------------------------------------------------------------------------------




17.Estoppel Certificates6218.Subordination6319.Defaults; Remedies6419.1Events of
Default6419.2Remedies Upon Default6419.3Payment by Tenant6519.4Sublessees of
Tenant6519.5Form of Payment After Default6619.6Waiver of Default6619.7Efforts to
Relet6619.8Landlord’s Default66
19.8.1
General66
19.8.2
Abatement of Rent6620.Covenant of Quiet Enjoyment6821.Intentionally
Omitted6822.Signs6822.1Exterior Signage6822.2Modified/New Rooftop
Sign6922.3Specifications6922.4Costs of Installation7022.5Monument
Signage7022.6Interior Signage7022.7Prohibited Signage and Other
Items7122.8Transferability of Exterior Signs and Right to Building
Name7122.9Certain Definitions7222.10Directory Board7223.Compliance with
Law7324.Late Charges7325.Entry by Landlord7426.Tenant Parking7526.1Privileges;
Operator7526.2Parking Charges7526.3General7626.4Cancellation7626.5Visitor
Parking7626.6Parking Prior to Second Commencement Date7727.Safety and Security
Devices, Services and Programs77





- iii -

--------------------------------------------------------------------------------




28.Communications and Computer Lines7729.Miscellaneous
Provisions7929.1Terms7929.2Binding Effect7929.3No Air Rights7929.4Modification
of Lease7929.5Transfer of Landlord’s Interest7929.6Prohibition Against
Recording8029.7Landlord’s Title8029.8Captions8029.9Relationship of
Parties8029.10Application of Payments8029.11Time of Essence8029.12Partial
Invalidity8029.13No Warranty8029.14Landlord Exculpation8129.15Entire
Agreement8129.16Right to Lease8129.17Force Majeure8129.18Waiver of Redemption by
Tenant8229.19Notices8229.20Joint and Several8229.21Authority8229.22Waiver of
Jury Trial; Attorney’s Fees8229.23ARBITRATION OF
DISPUTES8329.24Asbestos-Containing Construction Materials8429.25Governing
Law8529.26Submission of Lease8529.27Brokers8529.28Independent
Covenants8629.29Building Name and Signage8629.30Transportation
Management8629.31Hazardous Material86
29.31.1
Definition86
29.31.2
Compliance Cost8729.32Confidentiality8829.33Landlord Renovations8829.34No
Discrimination8929.35Counterparts8929.36Telecommunication
Equipment8929.37Emergency Generator91
29.37.1
Generator Site91
29.37.2
Generator Equipment91
29.37.3
Non-Exclusive Right92
29.37.4
Tenant’s Covenants92
29.37.5
Landlord’s Obligations92



- iv -

--------------------------------------------------------------------------------



29.37.6
Condition of Generator Site92
29.37.7
Repairs92
29.37.8
Installation93
29.37.9
Hazardous Materials93
29.37.10
Security94
29.37.11
Testing94
29.37.12
Default94
29.37.13
Removal at End of Term94
29.37.14
Rights Personal9529.38Property Management9529.39Limitation on Consequential
Damages9529.40Reasonable Consent9529.41Contingency9629.42OFAC96



LIST OF EXHIBITS
Exhibit “A” Outline Of Floor Plan Of Premises
Exhibit “B-1” Landlord Work Letter
Exhibit “B-2” Tenant Work Letter
Exhibit “C” Notice Of Lease Term Dates
Exhibit “D” Rules And Regulations
Exhibit “E” Estoppel Certificate
Exhibit “F” Janitorial Specifications
Exhibit “G” Tenant’s Monument Sign Panel




- v -

--------------------------------------------------------------------------------



RIDERS
Rider No. 1  Extension Option Rider
Rider No. 2 Fair Market Rental Rate Rider
Rider No. 3 Options in General
Rider No. 4 Contraction Rights
Rider No. 5 Termination Option
Rider No. 6 Expansion Option
Rider No. 7 Right of First Offer






- vi -

--------------------------------------------------------------------------------



UNION BANK PLAZA
SUMMARY OF BASIC LEASE INFORMATION
The following terms of this Summary of Basic Lease Information (the “Summary”)
are hereby incorporated into and made a part of the attached Office Lease (this
Summary and the Office Lease to be known collectively as the “Lease”) which
pertains to the office building (the “Building”) which is commonly known as
Union Bank Plaza and located at 445 South Figueroa Street, Los Angeles,
California 90071. Each reference in the Office Lease to any term of this Summary
shall have the meaning as set forth in this Summary for such term. In the event
of a conflict between the terms of this Summary and the Office Lease, the terms
of the Office Lease shall prevail. Any capitalized terms used herein and not
otherwise defined herein shall have the meaning as set forth in the Office
Lease.
TERMS OF LEASE
 
(References are to
the Office Lease)
DESCRIPTION
1.
Date:
August 2, 2019
2.
Landlord:
KBSII 445 South Figueroa, LLC,
a Delaware limited liability company
3.
Address of Landlord
(Section 30.19):
KBSII 445 South Figueroa, LLC
c/o KBS Capital Advisors, LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: General Counsel
With a copy to:
 
KBS Capital Advisors, LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Mr. Tim Helgeson
4.
Tenant:
MUFG Union Bank, N.A.,
a national association




--------------------------------------------------------------------------------




5.
Address of Tenant
(Section 29.19):
MUFG Union Bank, N.A.
c/o CBRE, Inc.
Attention: Portfolio Administration Services
6055 Primacy Parkway, Suite 300
Memphis, Tennessee 38119
With a copy to:
MUFG Union Bank, N.A.
Legal Department
Office of the General Counsel
350 California Street, 7th Floor
San Francisco, CA 94104
With a copy to:
MUFG Union Bank, N.A.
Corporate Real Estate – Managing Director
1101 W. Washington Street, 3rd Floor
Tempe, AZ 85281
With a copy to:
MUFG Union Bank, N.A.
Corporate Real Estate – Real Estate Manager
1221 Broadway Street, 8th Floor
Oakland, CA 94612

- 2 -

--------------------------------------------------------------------------------




6.
Premises (Article 1):
As of the First Commencement Date, the Existing Premises (as defined in Recital
L) shall be deemed to be the Premises, and contains a stipulated 289,958
rentable square feet of office space and 5,605 rentable square feet of storage
space. As of the Second Commencement Date, the Premises is a stipulated 161,903
rentable square feet located on the floors described below, and as depicted on
Exhibit “A” attached hereto.




SpaceRSFFloor 1016,303  Floor 1116,319  Floor 1216,394  Floor 1316,394  Floor
1416,413  Floor 1516,391  Floor 2017,236  Floor 269,367  Floor 2717,113  Floor
2817,054  Floor 392,919  
6.1 Changing Size:
The reference to the term “Premises” shall be expanded to include all space
leased by Tenant from time to time in accordance with the provisions of this
Lease and there shall be excluded from the term “Premises” any space deleted
pursuant to Rider No. 4 to this Lease; provided, however, even if a portion of
the Premises is deleted in accordance with the provisions of this Lease, the
Lease will remain in effect as to such deleted space to the extent necessary to
allow Tenant or Landlord to enforce their respective rights and obligations
under the Lease applicable to the period of time prior to the deletion of such
space.
7.
Term (Article 2):
7.1 Lease Term:
Fifteen (15) years, and 3 months.
7.2 First Commencement Date:
March 1, 2020
7.3 Second Commencement Date:
June 1, 2020.

- 3 -

--------------------------------------------------------------------------------



7.4 Lease Expiration Date:
May 31, 2035.
8.
Base Rent (Article 3):
8.1
Base Rent for the Premises as of the Second Commencement Date, consisting of
approximately 161,903 rentable square feet:
Lease Years
Annual
Base Rent
Monthly
Installments
of Base Rent
Annual
Rental Rate per
Rentable Square Foot
of the Premises
6/1/2020 - 5/31/2021
$7,444,538.00  $620,628.17  $46.00  
6/1/2021 - 5/31/2022
$7,670,964.14  $639,247.01  $47.38  
6/1/2022 - 5/31/2023
$7,901,093.06  $658,424.42  $48.80  
6/1/2023 - 5/31/2024
$8,138,125.86  $678,177.15  $50.27  
6/1/2024 - 5/31/2025
$8,382,269.63  $698,522.47  $51.77  
6/1/2025 - 5/31/2026
$8,633,737.72  $719,478.14  $53.33  
6/1/2026 - 5/31/2027
$8,892,749.85  $741,062.49  $54.93  
6/1/2027 - 5/31/2028
$9,159,532.35  $763,294.36  $56.57  
6/1/2028 - 5/31/2029
$9,434,318.32  $786,193.19  $58.27  
6/1/2029 - 5/31/2030
$9,717,347.87  $809,778.99  $60.02  
6/1/2030 - 5/31/2031
$10,008,868.30  $834,072.36  $61.82  
6/1/2031 - 5/31/2032
$10,309,134.35  $859,094.53  $63.67  
6/1/2032 - 5/31/2033
$10,618,408.38  $884,867.37  $65.59  
6/1/2033 - 5/31/2034
$10,936,960.64  $911,413.39  $67.55  
6/1/2034 - 5/31/2035
$11,265,069.45  $938,755.79  $69.58  8.2
Base Rent for the office portion of the Existing Premises as of the First
Commencement Date, consisting of approximately 289,958 rentable square feet:



- 4 -

--------------------------------------------------------------------------------



Lease Years
Annual
Base Rent
Monthly
Installments
of Base Rent
3/1/2020 - 5/31/2020
$13,858,940.28  $1,154,911.69  8.3
Base Rent for the storage portion of the Existing Premises as of the First
Commencement Date, consisting of approximately 5,605 rentable square feet:
Lease Years
Annual
Base Rent
Monthly
Installments
of Base Rent
3/1/2020 - 5/31/2020
$161,087.76  $13,423.98  9.
Additional Rent (Article 4):
9.1 Base Year:
2020 calendar year, subject to Section 4.9 below.
9.2 Tenant’s Share:
23.91% of the office portion of the Building.
10.
Security Deposit (Article 21):
None.
11.
Number of Parking Privileges (Article 27):
As of the First Commencement Date, the number of parking privileges provided
under the Existing Lease. As of the Second Commencement Date, one hundred
ninety-eight (198) unreserved vehicle parking privileges in the parking
structure serving the Building, and fifty (50) non-executive reserved vehicle
parking privileges in the on-site mezzanine area of the parking structure
serving the Building.
12.
Brokers (Section 29.27):
Cushman & Wakefield, representing Landlord, and CBRE, Inc., representing Tenant.
13.
Rentable Area of the Building:
701,888 rentable square feet (comprised of (i) 677,055 rentable square feet in
the office portion of the Building, and (ii) 24,833 rentable square feet in the
retail portion of the Building).





- 5 -

--------------------------------------------------------------------------------



AMENDED AND RESTATED OFFICE LEASE
This Office Lease, which includes the preceding Summary of Basic Lease
Information (the “Summary”) attached hereto and incorporated herein by this
reference (the Office Lease and Summary to be known sometimes collectively
hereafter as the “Lease”), dated as of the date set forth in Section 1 of the
Summary, is made by and between KBSII 445 SOUTH FIGUEROA, LLC, a Delaware
limited liability company (“Landlord”), and MUFG UNION BANK, N.A., a national
association (“Tenant”).
RECITALS
A. Hines VAF UB Plaza, L.P., a Delaware limited partnership, as landlord (the
“Original Landlord”), and Tenant (formerly known as Union Bank of California,
N.A.), as tenant, entered into that certain Office/Retail Lease dated as of
October 8, 2008 (the “Original Lease”), pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord that certain space as more particularly
described in the Original Lease (the “Original Premises”) in the Building.
B. Original Landlord and Tenant entered into that certain First Amendment to
Office/Retail Lease dated as of November 17, 2008 (the “First Amendment”),
pursuant to which the parties (i) expanded the Original Premises to include the
28th Floor Expansion Space, and (ii) otherwise modified the terms of the
Original Lease, all as more particularly described in the First Amendment.
C. Original Landlord and Tenant entered into that certain Second Amendment to
Office/Retail Lease dated as of July 10, 2009 (the “Second Amendment”), pursuant
to which the parties (i) expanded the Original Premises and the 28th Floor
Expansion Space to include the Second Amendment Expansion Space, and
(ii) otherwise modified the terms of the Original Lease and the First Amendment,
all as more particularly described in the Second Amendment.
D. Original Landlord and Tenant entered into that certain Third Amendment to
Office/Retail Lease dated as of April 14, 2010 (the “Third Amendment”), pursuant
to which the parties modified certain of the terms of the Original Lease, the
First Amendment and the Second Amendment, all as more particularly described in
the Third Amendment.
E. Original Landlord and Tenant entered into that certain Fourth Amendment to
Office/Retail Lease dated as of August 10, 2010 (the “Fourth Amendment”),
pursuant to which the parties (i) expanded the Original Premises, the 28th Floor
Expansion Space and the Second Amendment Expansion Space to include the 35th
Floor Expansion Space, and (ii) otherwise modified the terms of the Original
Lease, the First Amendment, the Second Amendment and the Third Amendment, all as
more particularly described in the Fourth Amendment.
F. Landlord and Tenant entered into that certain Fifth Amendment to
Office/Retail Lease dated as of October 31, 2010 (the “Fifth Amendment”),
pursuant to which the parties modified certain of the terms of the Original
Lease, the First Amendment, the Second Amendment, the Third Amendment and the
Fourth Amendment, all as more particularly described in the Fifth Amendment.



- 6 -

--------------------------------------------------------------------------------



G. Landlord and Tenant entered into that certain Sixth Amendment to
Office/Retail Lease dated as of February 15, 2011 (the “Sixth Amendment”),
pursuant to which the parties converted certain visitor parking spaces into
reserved parking spaces, all as more particularly described in the Sixth
Amendment.
H. Landlord and Tenant entered into that certain Seventh Amendment to
Office/Retail Lease dated as of November 14, 2012 (the “Seventh Amendment”),
pursuant to which the parties (i) expanded the Original Premises, the 28th Floor
Expansion Space, the Second Amendment Expansion Space, and the 35th Floor
Expansion Space to include the 34th Floor Expansion Space, and (ii) otherwise
modified the terms of the Original Lease, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment and
the Sixth Amendment, all as more particularly described in the Seventh
Amendment.
I. Landlord and Tenant entered into that certain Eighth Amendment to
Office/Retail Lease dated as of May 30, 2014 (the “Eighth Amendment”), pursuant
to which the parties (i) expanded the Original Premises, the 28th Floor
Expansion Space, the Second Amendment Expansion Space, the 35th Floor Expansion
Space, and the 34th Floor Expansion Space by 24,475 rentable square feet to
include that certain space containing approximately 16,354 rentable square feet
known as Suite 2700 and comprising the entire rentable area of the
twenty-seventh (27th) floor of the Building and that certain space containing
approximately 8,121 rentable square feet known as Suite 2600 on the twenty-sixth
(26th) floor of the Building, and (ii) otherwise modified the terms of the
Original Lease, the First Amendment, the Second Amendment, the Third Amendment,
the Fourth Amendment, the Fifth Amendment, the Sixth Amendment and the Seventh
Amendment, all as more particularly described in the Eighth Amendment.
J. Landlord and Tenant entered into that certain Ninth Amendment to
Office/Retail Lease dated as of August 30, 2017 (the “Ninth Amendment”),
pursuant to which the parties (i) reduced a portion of the premises by
approximately 15,546 rentable square feet commonly known as Suite 1800 and
comprising the entire rentable area of the eighteenth (18th) floor of the
Building, and approximately 16,400 rentable square feet commonly known as Suite
2100 and comprising the entire rentable area of the twenty-first (21st) floor of
the Building, and (ii) otherwise modified the terms of the Original Lease, the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment and
the Eighth Amendment, all as more particularly described in the Ninth Amendment.
K. Landlord and Tenant entered into that certain Tenth Amendment to
Office/Retail Lease dated as of December 31, 2017 (the “Tenth Amendment”),
pursuant to which the parties (i) reduced a portion of the premises by
approximately 15,660 rentable square feet comprising the entire rentable area of
the fifth (5th) floor of the Building, approximately 15,660 rentable square feet
comprising the entire rentable area of the sixth (6th) floor of the Building,
approximately 15,660 rentable square feet comprising the entire rentable area of
the seventh (7th) floor of the Building, and approximately 15,829 rentable
square feet comprising the entire rentable area of the seventeenth (17th) floor
of the Building, and (ii) otherwise modified the terms of the Original Lease,
the First Amendment, the Second Amendment, the Third

- 7 -

--------------------------------------------------------------------------------



Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the
Seventh Amendment, the Eighth Amendment and the Ninth Amendment, all as more
particularly described in the Tenth Amendment.
L. The Original Lease, First Amendment, Second Amendment, Third Amendment,
Fourth Amendment, Fifth Amendment, Sixth Amendment, Seventh Amendment, Eighth
Amendment, Ninth Amendment and Tenth Amendment are collectively referred to
herein as the “Existing Lease.” The Original Premises, 28th Floor Expansion
Space, Second Amendment Expansion Space, 35th Floor Expansion Space, 34th Floor
Expansion Space, Suite 2600 Expansion Space and Suite 2700 Expansion Space, less
the Reduction Space (as defined in the Ninth Amendment), the First Reduction
Space (as defined in the Tenth Amendment), and the Second Reduction Space (as
defined in the Tenth Amendment), are sometimes collectively referred to herein
as the “Prior Premises.” As of the date hereof, the Prior Premises consists of
approximately 289,958 rentable square feet of office space, consisting of
certain street and lobby level space, floors 2-4, floors 7-16, floor 20, floor
24, a portion of floor 26, floor 27 and 28, plus 5,605 rentable square feet of
storage space in B-1, B-2, and on a portion of floor 39, all as more
particularly provided in the Existing Lease (the “Existing Premises”).
M. Tenant desires to surrender to Landlord a portion of the Existing Premises
consisting of: (i) the entire second (2nd), third (3rd), fourth (4th), and ninth
(9th) floors of the Building (the “First Give-Back Space”), (ii) the entire
eighth (8th) and sixteenth (16th) floors of the Building (the “Second Give-Back
Space”), (iii) the entire seventh (7th) and twenty-fourth (24th) floors of the
Building (the “Third Give-Back Space”), and (iv) the street level space and the
lobby level space (the “Retail Give-Back Space” and collectively with the First
Give-Back Space, the Second Give-Back Space, and the Third Give-Back Space, the
“Give-Back Space”).
N. Landlord and Tenant desire to memorialize Tenant’s agreement to surrender the
Give-Back Space and amend and restate the Existing Lease in its entirety subject
to the terms and conditions set forth herein.
1.Real Property, Building and Premises.
1.1 Real Property, Building and Premises. Upon and subject to the terms,
covenants and conditions hereinafter set forth in this Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord from the First
Commencement Date until the Second Commencement Date, the Existing Premises, and
from the Second Commencement Date until the Lease Expiration Date, the premises
set forth in Section 6 of the Summary (the “Premises”), which Premises is
located in the building (the “Building”) located at 445 South Figueroa Street,
Los Angeles, California 90071. The outline of the floor plan of the Premises is
set forth in Exhibit “A” attached hereto. The Building, including the parking
structure located beneath both the Building and land located adjacent to the
Building (“Building Parking Area”), the outside plaza areas, land and other
improvements surrounding the Building which are designated from time to time by
Landlord as common areas appurtenant to or servicing the Building, and the land
upon which any of the foregoing are situated, are herein sometimes collectively
referred to as the “Real Property.” Tenant is hereby granted the right to the
nonexclusive use of the common corridors and hallways, stairwells, elevators,
restrooms and other public or common areas located on the Real Property;
provided, however, that Tenant shall be granted the right to the

- 8 -

--------------------------------------------------------------------------------



exclusive use of the restrooms (for “restroom” uses only), corridors and
hallways on full floors leased by Tenant; provided, further, that the use
thereof shall be subject to Exhibit “D” attached hereto and such other
reasonable, non-discriminatory rules, regulations and restrictions as Landlord
may make from time to time provided the same are uniformly enforced and do not
otherwise conflict with the terms and conditions of this Lease. Subject to the
provisions of this Lease, Landlord reserves the right to make alterations or
additions to or to change the location of elements of the Real Property and the
common areas thereof, as long as such alterations, additions or changes (aa)
shall be consistent with the operation of a first class Building and Real
Property, (bb) shall not unreasonably interfere with Tenant’s use of or access
to the Premises, and (cc) shall be performed in accordance with the conditions
and restrictions set forth in this Lease.
Tenant’s rights to the Premises include the limited right (together with
Landlord’s right to use such space to the extent necessary to provide services
to the Premises) to use and access the janitorial closet and the fan,
electrical, and telephone rooms on the floors containing the Premises as
reasonably necessary for Tenant’s effective and efficient use of the Premises.
Tenant shall also be permitted to use the telephone rooms on the floors
containing the Premises to service, maintain, repair and/or replace its
equipment. Tenant shall also have the right to use, or access, at its sole cost
and expense, any ceilings or space above the ceilings on the floors containing
the Premises to the extent necessary to service Tenant’s equipment in the
Premises and to run wires, cables and other conduits (including
telecommunications and computer wires, cables and conduits) from the ground
and/or roof to the Premises, and between and among the Premises, to the extent
(A) permitted by applicable laws, and (B) necessary in connection with
conducting normal business and/or banking operations in the Premises
(collectively, the “Conduit Uses”). Tenant’s right to use and access the
conduits and riser space from the ground and/or roof to the Premises for the
Conduit Uses shall be subject to availability as reasonably determined by
Landlord, but Tenant shall, at its sole cost and expense, in all events: (1) be
entitled to continue to use for the Conduit Uses the (a) conduits and riser
space servicing the Premises that Tenant currently uses as of the First
Commencement Date, and (b) the wall mounted MPOE in the Building garage that
Tenant currently uses as of the First Commencement Date; (2) be entitled to use
for the Conduit Uses up to Tenant’s Share of the usable area of any common riser
and conduit space located in and through the telephone closets of the Building
that exists and is unused as of the date of this Lease, so long as any such use
does not preclude or unreasonably interfere with Landlord’s ability to access
such riser and conduit space and/or telephone closets to maintain and repair
such space and closets and any conduits, wiring, cabling and/or equipment
therein; and (3) so long as a Design Problem (as defined below) is not created,
Tenant may construct, at Tenant’s sole cost and expense, additional conduit and
riser space through the telephone closets of the Building (i.e., construct
additional holes in the floor and ceiling of such telephone closets) for the
Conduit Uses without charge for the use of such additional conduit and riser
space (so long as Tenant does not use, in the aggregate, more than Tenant’s
Share of the usable area within such telephone closets therefor), which
construction shall be performed in compliance with all applicable laws and the
provisions of Article 8 below. Tenant shall not be required remove and clear any
unused wires, cable and other conduits from the Building’s risers that service
each applicable Give-Back Space; provided, however, that Landlord shall have the
right to do so at any time following the applicable Give-Back Dates. Tenant’s
rights to the Premises include the right to use and access any floors or walls
on the floors containing the Premises to install equipment, wiring, cables,
conduits and the like as necessary to service,

- 9 -

--------------------------------------------------------------------------------



maintain, repair and/or replace Tenant’s equipment in the Premises. Without
limiting the foregoing, Tenant shall remove all equipment (including security
head end equipment and/or UPS service panels) located in mechanical/telephone
closets on floors of the Give Back Space that serve other floors of the Give
Back Space on or before the applicable Give-Back Dates under Section 1.2 below. 
Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all liabilities, costs, losses, expenses and claims relating to the
installation, placement, removal, access and/or use of any such conduits, riser
space, janitorial closets, fan rooms, electrical rooms, telephone rooms and
closets, walls, floors, and ceilings (and any wiring, cabling and equipment
therein), except to the extent such liabilities, costs, losses, expenses and
claims result from Landlord’s negligence or willful misconduct.
1.2 Give-Back Space.
1.2.1 Tenant shall vacate and surrender the First Give-Back Space to Landlord no
later than the Second Commencement Date. Commencing from and after the Second
Commencement Date, the First Give-Back Space shall be deemed surrendered by
Tenant to Landlord and Lease shall be deemed terminated with respect to the
First Give-Back Space (except as to those provisions that expressly survive
termination of the Lease).
1.2.2 Tenant shall vacate and surrender the Second Give-Back Space to Landlord
no later than May 31, 2021 (the “Second Give-Back Date”). Accordingly,
commencing from and after the Second Give-Back Date, the Second Give-Back Space
shall be deemed surrendered by Tenant to Landlord and this Lease shall be deemed
terminated with respect to the Second Give-Back Space (except as to those
provisions which expressly survive termination of the Existing Lease). From the
First Commencement Date until the Second Commencement Date, Tenant shall pay
Rent for the Second Give‑Back Space in accordance with this Lease.
Notwithstanding anything in the Lease to the contrary, effective as of the
Second Commencement Date and continuing until the Second Give-Back Date, no Rent
(including, without limitation, Direct Expenses) shall be due for the Second
Give-Back Space.
1.2.3 Tenant shall vacate and surrender the Third Give-Back Space to Landlord no
later than May 31, 2022 (the “Third Give-Back Date”). Accordingly, commencing
from and after the Third Give-Back Date, the Third Give-Back Space shall be
deemed surrendered by Tenant to Landlord and the Lease shall be deemed
terminated (except as to those provisions which expressly survive termination of
the Lease) as to such space. Notwithstanding the foregoing, Tenant shall have
the right to sooner terminate occupancy of the Third Give-Back Space by
delivering six (6) months’ prior written notice to Landlord (the “Third
Give-Back Early Termination Notice”), in which case the Lease with respect to
the Third Give-Back Space shall terminate as of the date that is six (6) months
following Landlord’s receipt of the Third Give-Back Early Termination Notice.
From the First Commencement Date until the Second Commencement Date, Tenant
shall pay Base Rent for the Third Give-Back Space in accordance with this Lease.
Notwithstanding anything in the Lease to the contrary, effective as of the
Second Commencement Date and continuing until the Third Give-Back Date, Tenant
shall pay Base Rent for the Third Give-Back Space (however, Tenant shall not be
required to pay Direct Expenses) in accordance with the following schedule:


- 10 -

--------------------------------------------------------------------------------



Lease Years
Annual
Base Rent
Monthly
Installments
of Base Rent
Annual
Rental Rate per
Rentable Square Foot
of the Premises
6/1/2020 - 5/31/2021
$1,534,790.04  $127,899.17  $46.00  
6/1/2021 - 5/31/2022
$1,580,833.68  $131,736.14  $47.38  

1.2.4 Tenant shall vacate and surrender the Retail Give-Back Space to Landlord
no later than six (6) months (such date being the “Retail Give-Back Date”)
following the delivery of New Retail Premises (as hereinafter defined) with all
of the Landlord work substantially complete as provided under Retail Lease (as
hereinafter defined). Notwithstanding anything to the contrary herein, Tenant
will have the right to maintain all currently existing signage rights related to
the Retail Give-Back Space through and including the Retail Give-Back Date.
Accordingly, commencing from and after the Retail Give-Back Date, the Retail
Give-Back Space shall be deemed surrendered by Tenant to Landlord and the Lease
shall be deemed terminated (except as to those provisions which expressly
survive termination of the Lease) as to such space. Notwithstanding the
foregoing, Tenant shall have the right to sooner terminate occupancy of the
Retail Give-Back Space by delivering thirty (30) days prior written notice to
Landlord (the “Retail Give-Back Early Termination Notice”), in which case the
Lease with respect to the Retail Give-Back Space shall terminate as of the date
that is thirty (30) days following Landlord’s receipt of the Retail Give-Back
Early Termination Notice. From the First Commencement Date until the Second
Commencement Date, Tenant shall pay Base Rent for the Third Give-Back Space in
accordance with this Lease. Notwithstanding anything in the Lease to the
contrary, effective as of the Second Commencement Date and continuing until the
Retail Give-Back Date, Tenant shall pay Base Rent for the Retail Give-Back Space
in accordance with the following schedule:
Lease Years
Annual
Base Rent
Monthly
Installments
of Base Rent
Annual
Rental Rate per
Rentable Square Foot
of the Premises
Second Commencement Date through the Retail Give-Back Date
$580,433.55  $48,369.46  $48.43  

As of January 1, 2021, Tenant shall pay any increase in Direct Expenses over the
Direct Expenses during the Base Year in accordance with this Lease for the
Retail Give-Back Space based on its percentage share of the office portion of
the Building until the Retail Give-Back Date.
1.2.5 Tenant shall have all right to possession and use of the Give Back Space,
and the term and conditions of this Lease shall apply to such use, until the
applicable give back date, provided however, as of the Second Commencement Date,
Tenant shall have no obligation to pay any Base Rent (except as expressly
provided herein) or Direct

- 11 -

--------------------------------------------------------------------------------



Expenses for the Give Back Space (except as expressly provided in Section
1.2.4). Tenant shall surrender the applicable portion of the Give-Back Space to
Landlord in the condition required pursuant to this Section no later than 11:59
p.m. on or before each date required above. If Tenant properly surrenders the
Give-Back Space on or before the applicable Give-Back Date, Tenant’s obligation
to pay monthly installments of Base Rent (to the extent specifically required
herein), Additional Rent, and other charges for that portion of the Give-Back
Space following the applicable Give-Back Date shall cease, otherwise Tenant
shall continue (or start, with respect to the Second Give-Back Space) to pay
monthly installments of Base Rent until Tenant actually surrenders the
applicable portion of the Give-Back Space in accordance with the terms hereof.
Tenant agrees to surrender possession of the applicable portion of the Give-Back
Space to Landlord broom clean and in good order, condition and repair, ordinary
wear and tear excepted. Notwithstanding anything to contrary in the Existing
Lease or this Lease, Tenant shall have no obligation to remove any alterations,
or improvements, including without limitation, any cabling, conduit, built in
furniture, or foldable wall partitions (unless elected, at Tenant sole election)
and shall otherwise leave the Give‑Back Space in its then existing condition;
provided however, Tenant shall remove the rolling file systems and the furniture
whips at the floor core in the Give Back Space. If Tenant fails to surrender the
applicable portion of the Give-Back Space on or before the required date, Tenant
shall be deemed in holdover of the applicable portion of the Give-Back Space
subject to the terms and conditions of Section 16 of the Lease. However, any
holdover of the Give Back Space shall not be deemed a default under the Lease as
to the remaining Premises.
1.3 Condition of the Premises. Prior to the date of this Lease, Tenant has
occupied the Premises pursuant to the Existing Lease. Except as specifically set
forth in this Lease and in the Work Letters, and subject to Landlord’s
obligations set forth in this Lease, Tenant shall occupy the Premises and accept
the Building, including the base, shell, and core of (i) the Premises and
(ii) the floor of the Building on which the Premises is located (collectively,
the “Base, Shell, and Core”) in their “AS-IS” condition as of the date of this
Lease and Landlord shall not be obligated to provide or pay for any improvement
work or services related to the improvement of the Premises. Tenant also
acknowledges that Landlord has made no representation or warranty regarding the
condition of the Premises, the Building or the Real Property except as
specifically set forth in this Lease and the Work Letter. Pursuant to Section
1938 of the California Civil Code, Landlord hereby advises Tenant that as of the
date of this Lease neither the Premises nor the Building has undergone
inspection by a Certified Access Specialist. Further, pursuant to Section 1938
of the California Civil Code, Landlord notifies Tenant of the following: “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” Therefore and notwithstanding
anything to the contrary contained in this Lease, Landlord and Tenant agree that
(a) Tenant may, at its option and at its sole cost, cause a CASp to inspect the
Premises and determine whether the Premises complies with all of the applicable
construction-related

- 12 -

--------------------------------------------------------------------------------



accessibility standards under California law, (b) the parties shall mutually
coordinate and reasonably approve of the timing of any such CASp inspection so
that Landlord may, at its option, have a representative present during such
inspection, and (c) the cost of any repairs necessary to correct violations of
construction-related accessibility standards within the Premises shall be
performed by Landlord or Tenant, as determined by remaining provisions of this
Lease and Work Letter, and, any and all such alterations and repairs to be
performed by Tenant shall be performed in accordance with Article 8 of this
Lease; provided Tenant shall have no obligation to remove any repairs or
alterations made pursuant to a CASp inspection under this Section 1.3.
1.4 Americans with Disabilities Act. Landlord and Tenant acknowledge that the
Americans With Disabilities Act of 1990 (42 U.S.C §12101 et seq.) and
regulations and guidelines promulgated thereunder, as all of the same may be
amended and supplemented from time to time (collectively referred to herein as
the "ADA”), establish requirements for business operations, accessibility, and
barrier removal, and that such requirements may or may not apply to the
Premises, Building, or Real Property. The parties hereby agree that: (a) Tenant
shall be responsible for ADA compliance as to the Premises (other than with
respect to the Landlord Improvements (as defined in Exhibit B-1 attached hereto)
including as to any Tenant Improvements installed in the Premises by Tenant
under this Lease, if and to the extent required by applicable governmental
authorities, and (b) Landlord shall be responsible for ADA compliance relative
to (x) the Landlord Improvements, and (y) the Building, Real Property and Common
Areas (including without limitation, the elevator cabs), if and to the extent
required by applicable governmental authorities, unless any ADA compliance
repairs, modifications, or installations are required as a result of Tenant’s
(i) specific and unique alterations to the Premises, (ii) particular manner of
use of the Premises (as opposed to office use generally), (iii) negligence or
(iv) willful misconduct.
1.5 Storage Space. In addition to the Premises, Landlord hereby leases to Tenant
and Tenant hereby leases from Landlord that certain approximately 485 square
feet of storage space located on Level B-1 of the Building and approximately
2,221 square feet of storage space located on Level B-2 of the Building
(collectively, the “Storage Space”), for the sole purpose of storing business
files, fixtures and office furniture, and for no other purpose without the
express written consent of Landlord. Tenant shall have the right to use the
Storage Space for the period commencing on the First Commencement Date and
ending on the Lease Expiration Date, as long as the Lease has not theretofore
been terminated in accordance with the terms of this Lease. Notwithstanding
anything herein to the contrary, Landlord and Tenant shall each have the right,
at all times, to terminate Tenant’s lease of the Storage Space by providing the
other with thirty (30) days prior written notice. From the First Commencement
Date until the Second Commencement Date, Base Rent for the Storage Space is
included in the Base Rent set forth in Section 8.3 of the Summary. From the
Second Commencement Date, Rent for the Storage Space shall be Four Thousand
Fifty-Nine and No/100 Dollars ($4,059.00) per month (“Storage Rent”). Storage
Rent shall be due and payable to Landlord on or before the first day of each
month. Tenant shall not make any alterations, additions or improvements to the
Storage Space without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed. Additionally, in no event
shall Tenant have any right to sublease the Storage Space or permit any third
party to use the Storage Space.



- 13 -

--------------------------------------------------------------------------------



2. Lease Term; Existing Lease.
2.1 Lease Term. The terms and provisions of this Lease shall be effective as of
First Commencement Date. The term of this Lease (the “Lease Term”) shall be as
set forth in Section 7.1 of the Summary and shall commence on the date (the
“First Commencement Date”) set forth in Section 7.2 of the Summary, and shall
terminate on the date (the “Lease Expiration Date”) set forth in Section 7.4 of
the Summary, unless this Lease is sooner terminated as hereinafter provided. For
purposes of this Lease, the term “Lease Year” shall mean each consecutive twelve
(12) month period during the Lease Term; provided, however, that the first Lease
Year shall commence on the Second Commencement Date, and the last Lease Year
shall end on the Lease Expiration Date. This Lease shall not be void, voidable
or subject to termination, nor, except as provided herein, shall Landlord be
liable to Tenant for any loss or damage, resulting from Landlord’s inability to
deliver the Premises to Tenant by any particular date. Following the Second
Commencement Date, Third Give-Back Date, and/or Retail Give-Back Date, Landlord
may deliver to Tenant a notice of Lease Term dates in the form as set forth in
Exhibit “C,” attached hereto, which factually correct notice Tenant shall
execute and return to Landlord within twenty (20) days of receipt thereof.
2.2 Existing Lease. The parties hereby acknowledge and agree that this Lease
amends and restates the Existing Lease in its entirety as of the First
Commencement Date. As an inducement to each party to execute this Lease, each
party hereby represents, warrants, and covenants to the other party as follows:
(a) Tenant hereby certifies to Landlord as follows: (i) all conditions of this
Lease necessary for the enforceability of this Lease have been satisfied or
waived, (ii) to the best of Tenant’s current, actual knowledge, Landlord is
currently not in default under the Existing Lease, (iii) as of the date hereof,
to the best of Tenant’s current, actual knowledge, there are no existing claims,
defenses or offsets that Tenant has against Landlord nor, to Tenant’s current,
actual knowledge, have any events occurred that would constitute a default on
the part of Landlord under the Existing Lease, and (iv) except as provided
otherwise in this Lease, Landlord is not required to perform, nor contribute any
allowance for, any additional improvements to the Premises.
(b) Landlord hereby certifies to Tenant as follows: (i) all conditions of this
Lease necessary for the enforceability of this Lease have been satisfied or
waived, (ii) to the best of Landlord’s current, actual knowledge, Tenant is
currently not in default under the Existing Lease, and (iii) to the best as of
Landlord’s current, actual knowledge, as of the date hereof, there are no
existing claims, defenses or offsets that Landlord has against Tenant nor, to
Landlord’s current, actual knowledge, have any events occurred that would
constitute a default on the part of Tenant under the Existing Lease.
(c) Notwithstanding anything to the contrary in this Section 2.2, Tenant hereby
reserves all rights, causes of action, demands, offsets, defenses, and other
claims that it may now or hereafter have against Landlord as a result of, or in
any way related to improper charges, overcharges, or other amounts which have
been charged, billed, demanded or assessed against the Tenant and arising out of
Landlord's billing or calculation of charges based upon, including, but not
limited to rent, operating expenses, CAM (common area maintenance),

- 14 -

--------------------------------------------------------------------------------



labor rates, real estate taxes, insurance, sundry charges, and electric charges
or any other charges for additional rent or escalations or services, if and to
the extent such rights are contained in the Existing Lease.
3. Base Rent
Tenant shall pay, without notice or demand, to Landlord or Landlord’s agent at
the management office of the Building, or at such other place as Landlord may
from time to time designate in writing on thirty (30) day prior notice, in
currency or a check for currency or by wire transfer, in each event consisted of
United States currency, which, at the time of payment, is legal tender for
private or public debts in the United States of America, base rent (“Base Rent”)
as set forth in Section 8 of the Summary, payable in equal monthly installments
as set forth in Section 8 of the Summary in advance commencing on the First
Commencement Date and continuing on or before the last day of each and every
calendar month thereafter during the Lease Term (as may be extended), without
any setoff or deduction whatsoever (except as expressly provided in this Lease).
4. Additional Rent.
4.1 Additional Rent. In addition to paying the Base Rent specified in Article 3
above, as of January 1, 2021, Tenant shall pay as additional rent Tenant’s Share
of the annual Direct Expenses which are in excess of the Direct Expenses for the
Base Year (as those terms are defined below). Such additional rent, together
with any and all other amounts payable by Tenant to Landlord pursuant to the
terms of this Lease, shall be hereinafter collectively referred to as the
“Additional Rent.” The Base Rent and Additional Rent are herein collectively
referred to as the “Rent” and shall constitute “Rent” within the meaning of
California Civil Code Section 1951(a). All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner,
time and place as the Base Rent (except as otherwise expressly provided in this
Article 4). Without limitation on other obligations of Tenant which shall
survive the expiration of the Lease Term, the obligations of Tenant to pay the
Additional Rent provided for in this Article 4 or of Landlord to refund any
overcharges shall survive the expiration of the Lease Term, to the extent same
is attributable to the time period prior to the Lease Term. If Tenant disputes
that an amount is due and owing by it pursuant to this Lease, Tenant shall have
the right, without waiving any rights held by it at law or in equity, to pay any
such amount under protest and thereafter to seek recovery of all or any part
thereof from Landlord. Any invoice for Additional Rent (other than Tenant’s
Share of the annual Direct Expenses which are in excess of the Direct Expenses
for the Base Year) shall be separate and apart from the invoice for Base Rent,
and shall clearly label and identify general expense categories.
4.2 Definitions. As used in this Article 4, the following terms shall have the
meanings hereinafter set forth:
4.2.1 “Base Year” shall be as set forth in Section 9.1 of the Summary.



- 15 -

--------------------------------------------------------------------------------



4.2.2 “Calendar Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires.
4.2.3 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”
4.2.4 “Expense Year” shall mean each Calendar Year, provided that Landlord, upon
notice to Tenant, may change the Expense Year from time to time to any other
twelve (12) consecutive-month period, and, in the event of any such change,
Tenant’s Share of increases in Direct Expenses shall be equitably adjusted for
any Expense Year involved in any such change.
4.2.5 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord shall pay during, and which are properly
allocated to, any Expense Year because of, or in connection with, the
management, maintenance, repair, replacement, restoration or operation of the
Real Property (including the Building Parking Area) including, without
limitation, any amounts paid for: (i) the cost of supplying all utilities, the
cost of operating, maintaining, repairing and managing the utility systems,
mechanical systems, sanitary and storm drainage systems, and any escalator
and/or elevator systems, and the cost of supplies and equipment and maintenance
and service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of reasonable and good faith
contests of the validity or applicability of any governmental enactments which
may affect Operating Expenses, and the costs incurred in connection with the
implementation and operation of a governmentally mandated transportation
management system program or similar program; (iii) the cost of insurance
carried by Landlord, in such amounts and with such deductibles as Landlord may
reasonably determine or as may be required by any mortgagees or the lessor of
any underlying or ground lease affecting the Real Property and/or the Building
to the extent such insurance coverage is not greater (nor the deductibles less)
than those customarily carried by the landlords of Comparable Buildings (as
defined in Section 6.2) (except as required to be carried by Landlord under
Section 10.2 of this Lease); (iv) the cost of landscaping, Building standard
re-lamping, and all supplies, tools, equipment and materials used in the
operation, repair, and maintenance of the Building and Real Property; (v) the
cost of parking area repair, restoration, and maintenance, including, but not
limited to, resurfacing, repainting, touch up or painting, restriping, and
cleaning; (vi) reasonable fees, charges and other out of pocket costs, including
consulting fees, legal fees and accounting fees (excluding accounting fees for
audits of the Direct Expenses more frequently than on an annual basis), of all
contractors engaged by Landlord or otherwise reasonably incurred by Landlord in
connection with the management, operation, maintenance and repair of the
Building and Real Property; (vii) any equipment rental agreements or management
agreements (including the cost of any management fee paid by or to Landlord and
the fair rental value of any office space actually used for management purposes
solely related to the Real Property to the extent the size of such office space
does not exceed that customarily utilized by other landlords of Comparable
Buildings in connection with the management of such buildings); (viii) wages,
salaries and other compensation and benefits of all persons engaged in the
operation, management, maintenance or security of the Building and Real Property
(but not including any persons holding a position above the level of Building
manager), and employer’s social security taxes, unemployment taxes or insurance,
and any other taxes

- 16 -

--------------------------------------------------------------------------------



which may be levied on such wages, salaries, compensation and benefits;
provided, that if any employees of Landlord provide services for more than one
building of Landlord, then a prorated portion of such employees’ wages, benefits
and taxes shall be included in Operating Expenses based on the portion of their
working time devoted to the Building, and provided further, that no portion of
any employees wages, benefits, or taxes allocable to time spent on the
development or marketing of the Building shall be included in Operating
Expenses; (ix) payments under any easement, license, operating agreement,
declaration, restrictive covenant, underlying or ground lease (excluding rent),
or instrument pertaining to the sharing of costs by the Building or Real
Property (the “Underlying Agreement”) included in the Base Year and which would
otherwise be subject to pass thru as provided herein, and if not included in the
Base Year, if the same subsequently accrue, the amount that would have been in
the Base Year had such Underlying Agreement been in existence during the Base
Year shall be included in the Base Year; (x) operation, repair, maintenance and,
to the extent reasonably necessary, replacement of all “Systems and Equipment,”
as that term is defined in Section 4.2.6 of this Lease, and components thereof;
provided that if any such cost is a capital expenditure, such cost shall be
amortized on a straight line basis (including interest on the unamortized cost)
over its reasonably anticipated useful life, even if such life extends beyond
the Lease Term; (xi) the cost of janitorial service (provided, however,
Operating Expenses shall not include the cost of janitorial services provided to
the Premises or the premises of other tenants of the Real Property during the
period, if any, that such janitorial services with respect to the Premises are
directly provided and paid for by Tenant pursuant to Section 6.1.4 below), alarm
and security service, window cleaning, trash removal, replacement of wall and
floor coverings, ceiling tiles and fixtures in lobbies, corridors, restrooms and
other common or public areas or facilities (but not costs relating to any
elective remodeling (as opposed to replacement in the ordinary course due to
wear and tear), including but not limited to, the Landlord Improvements),
maintenance and replacement of curbs and walkways, and non-structural repair to
roofs; (xii) subject to Section 4.2.5.1(ix), amortization (including interest on
the unamortized cost) of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Building and Real
Property, with such amortization to be on a straight line basis over the
reasonably anticipated useful life of the applicable item, even if such life
extends beyond the Lease Term, and (xiii) the cost of any capital improvements
or other costs which are (I) reasonably intended and reasonably expected to
serve as a labor-saving device or to effect other economies in the operation or
maintenance of the Building or Real Property, to the extent of cost savings
reasonably anticipated by Landlord, or (II) made to the Building or Real
Property after Second Commencement Date that are required under any governmental
law or regulation, except for capital improvements or costs to remedy a
condition existing as of the Second Commencement Date (“Applicable Date”) which
a federal, state or municipal governmental authority, if it had knowledge of
such condition as of the Applicable Date, would have then required to be
remedied pursuant to governmental laws or regulations in their form existing as
of the Applicable Date; provided, however, that if such cost is a capital
expenditure, such cost shall be amortized on a straight line basis (including
interest on the unamortized cost) over its reasonably anticipated useful life,
even if such life extends beyond the Lease Term. If Landlord is not furnishing
any particular work or service (the cost of which, if performed by Landlord,
would be included in Operating Expenses) to a tenant who has undertaken to
perform such work or service in lieu of the performance thereof by Landlord,
Operating Expenses shall he deemed to be increased by an amount equal to the
additional Operating Expenses which would reasonably have been incurred

- 17 -

--------------------------------------------------------------------------------



during such period by Landlord if it had at its own expense furnished such work
or service to such tenant. If the Building is not one hundred percent (100%)
occupied with all tenants and occupants paying full rent (as opposed to free
rent, half rent, partial rent, and the like) during all or a portion of any
Expense Year (including, the Base Year), Landlord shall make an appropriate
adjustment to the variable components of Operating Expenses for such year or
applicable portion thereof, employing sound accounting and management
principles, to determine reasonably the amount of Operating Expenses that would
have been paid had the Building been one hundred percent (100%) occupied (with
all tenants and occupants paying full rent, as opposed to free rent, half rent,
partial rent, and the like); and the amount so reasonably determined shall be
deemed to have been the amount of Operating Expenses for such year, or
applicable portion thereof. Landlord (x) shall not collect or be entitled to
collect from Tenant an amount in excess of Tenant’s Share of one hundred percent
(100%) of the Operating Expenses, and (y) shall reduce the amount of the
Operating Expenses by any refund or discount received by Landlord in connection
with any expenses previously included in Operating Expenses.
4.2.5.1  Exclusions from Operating Expenses. Notwithstanding the foregoing, for
purposes of this Lease, Operating Expenses shall not, however, include:
(i) bad debt expenses and interest, principal, points and fees on debts (except
in connection with the financing of items which may be included in Operating
Expenses) or on any mortgage or mortgages or any other debt instrument
encumbering the Building and/or the Real Property (including the land on which
the Building and/or the Real Property is situated) or any amortization thereon;
(ii) marketing costs, including leasing commissions, attorneys’ fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with any lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Building, including attorneys’ fees and other costs and
expenditures incurred in connection with disputes with present or prospective
tenants or other occupants of the Building;
(iii) real estate brokers’ leasing commissions or any other tenant concessions;
(iv) costs, including permit, license and inspection costs, incurred with
respect to the installation of other tenants’ or occupants’ improvements made
for tenants or other occupants in the Building or incurred in renovating or
otherwise improving, decorating, painting or redecorating vacant space for
tenants or other occupants in the Building;
(v) the cost of providing any service directly to and payable by any tenant;
provided, however, Landlord shall directly charge, and enforce its right to
collect such direct charges from, tenants for any above-standard services in a
nondiscriminatory manner;
(vi) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;



- 18 -

--------------------------------------------------------------------------------



(vii) costs of any items (including, but not limited to, costs incurred by
Landlord for the repair or damage to the Building or Real Property) to the
extent Landlord receives reimbursement from insurance proceeds or would have
received reimbursement from insurance proceeds if Landlord had carried the
insurance required to be carried by Landlord hereunder (such proceeds to be
deducted from Operating Expenses in the year in which they are received or would
have been received, as the case may be) or from a third party, such proceeds to
be credited to Operating Expenses in the year in which received, except that any
deductible amount under any insurance policy (to the extent such deductible is
consistent with Landlord’s insurance obligations set forth in Section 10.2
below) shall be included within Operating Expenses; provided, however, that any
earthquake repair costs (regardless of whether such costs are covered by
insurance), and/or deductible amounts for earthquake and/or terrorism insurance
policies carried by Landlord, if any, included in Operating Expenses only to the
extent they do not exceed five percent (5%) of the total Operating Expenses
(including the costs of any repair or replacement of any items damaged as a
result of such earthquake or terrorist act, as the case may be) for any single
Expense Year, and to the extent such costs exceed five percent (5%) of the total
Operating Expenses for any single Expense Year, such excess costs shall be
included in Operating Expenses in the immediately next subsequent Expense
Year(s) (but in no event shall such included excess costs exceed five percent
(5%) of the total Operating Expenses for any single subsequent Expense Year(s)).
To the extent any such earthquake repair costs (regardless of whether such costs
are covered by insurance), and/or deductible amounts pertain to costs of repairs
or improvements, which costs are included in Operating Expenses pursuant to the
foregoing and are capital improvements under generally accepted accounting
principles, such costs shall be amortized on a straight line basis (including
interest on the unamortized cost) over the reasonably anticipated useful life of
such capital item (except in no event shall such anticipated useful life for
purposes of this clause (vii) be less than five (5) years or greater than
thirty-five (35) years) and shall be subject to the cap of not collectively
exceeding five percent (5%) of the total Operating Expenses for any single
Expense Year;
(viii) costs of capital improvements, capital repairs or capital replacements,
except those specifically permitted (and subject to the conditions contained
therein) in clauses (x), (xii) and (xiii) of Section 4.2.5 above or clauses
(vii) or (x) of this Section 4.2.5.1;
(ix) rentals and other related expenses for leasing a heating, ventilation and
air conditioning system, elevators, or other items (except when needed in
connection with normal repairs and maintenance of the Building and/or Real
Property) which if purchased, rather than rented, would constitute a capital
improvement not included in Operating Expenses pursuant to this Lease;
(x) depreciation, amortization and interest payments, except (A) in connection
with capital improvements, capital repairs or capital replacements specifically
permitted in clauses (x), (xii) or (xiii) of Section 4.2.5 above or clause (vii)
of this Section 4.2.5.1, or (B) on materials, tools, supplies and vendor-type
equipment purchased by Landlord to enable Landlord to supply services for which
Landlord might otherwise contract with a third party, provided such
depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party’s services, all as determined in
accordance with

- 19 -

--------------------------------------------------------------------------------



generally accepted accounting principles, consistently applied; and provided
that in any case where depreciation or amortization is permitted or required
pursuant to the foregoing, the item shall be amortized on a straight line basis
over its reasonably anticipated useful life, even if such life extends beyond
the Lease Term;
(xi) costs incurred by Landlord for alterations (including structural
additions), repairs, equipment and tools which are of a capital nature and/or
which are considered capital improvements or replacements under generally
accepted accounting principles, consistently applied, except as specifically
included in Operating Expenses pursuant to clauses (x), (xii), and (xiii) of
Section 4.2.5 above or clauses (vii) or (x) of this Section 4.2.5.1;
(xii) expenses in connection with services, materials or other benefits (A) for
which Tenant or any other tenants or occupants of the Building are charged
directly, or (B) which are not offered or made available to Tenant, but are
offered and made available to other tenants of the Building without charge;
(xiii) costs incurred by Landlord due to the violation by Landlord or any tenant
of the terms and conditions of any lease of space in the Building;
(xiv) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in the Building and/or Real
Property to the extent the same exceeds the costs of such goods and/or services
provided by unaffiliated third parties on a competitive basis;
(xv) Landlord’s general corporate overhead and general and administrative
expenses;
(xvi) advertising and promotional expenditures, and costs of signs in or on the
Building or Real Property identifying the owner of the Building or other
tenants’ signs;
(xvii) electric power costs or other utility costs for which any tenant directly
contracts with the local public service company;
(xviii) tax penalties incurred as a result of Landlord’s negligence, inability
or unwillingness to make payments or file returns when due;
(xix) costs arising from Landlord’s charitable or political contributions or the
payment of Builders and Owners Management Association dues;
(xx) costs of installing, maintaining and operating any specialty service
operated by Landlord including without limitation, any luncheon club,
communications facility, observatory or athletic facility, and/or the repair
thereof;
(xxi) the amounts of the management fee paid or charged by Landlord in
connection with the management of the Building and Real Property (including the
common areas of the Building and Real Property) to the extent such management
fee is in excess of the lesser of (A) management fees customarily paid or
charged by landlords of other first-class

- 20 -

--------------------------------------------------------------------------------



office buildings in the Downtown Los Angeles, California area, or (B) three
percent (3%) of gross revenues of the Building and Real Property, as such gross
revenues are customarily and reasonably calculated by landlords of such
first-class office buildings (including the gross-up of such revenues, with such
gross-up to be determined assuming all tenants and occupants paying full rent,
as opposed to free rent, half rent, partial rent, and the like); provided,
however, if the percentage rate used for calculating such management fee (on a
percentage of gross revenues basis) included in Operating Expenses for any
Expense Year after the Base Year exceeds the applicable percentage rate used for
calculating such management fee (on a percentage of gross revenues basis)
included in the Base Year, then for each such Expense Year during which such
higher percentage rate is so used, such percentage rate for the Base Year (for
purposes of calculating the Operating Expenses during the Base Year) shall be
increased to equal the same percentage rate for such applicable Expense Year;
(xxii) costs necessitated by or resulting from the negligence or willful
misconduct of Landlord, or any of its agents, employees or independent
contractors including, but not limited to, tax penalties incurred as a result of
Landlord’s negligence, inability or unwillingness to make payments or file
returns when due;
(xxiii) any ground lease rental or reserves;
(xxiv) costs associated with the operation of the business of the person or
entity which constitutes Landlord, as the same are distinguished from the costs
of operation and management of the Building and Real Property;
(xxv) costs of any items to the extent Landlord receives reimbursement through
warranties or service contracts (such proceeds to be credited to Operating
Expenses in the year in which received);
(xxvi) Landlord’s travel expenses;
(xxvii) the costs of providing non-Business Hours HVAC to tenants of the
Building (including Tenant) in an amount equal to the sum of (A) the amount
actually paid by Tenant to Landlord for after-hours HVAC usage, plus (B) the
amount that would have been paid by other tenants in the Building for such other
tenants’ non-Business Hours HVAC usage if such other tenants were charged the
hourly rates applicable to Tenant as set forth in Section 6.2 below (regardless
of whether such other tenants were charged higher or lower rates or not charged
at all for such non-Business Hours HVAC usage and regardless of whether such
tenants were billed for such non-Business Hours HVAC and then failed to pay for
such non-Business Hours HVAC);
(xxviii) the following costs and expenses attributable to the Building Parking
Areas: (A) the wages and salaries of any clerks, attendants or other personnel
engaged in the operation of the Building Parking Area and any fee or
compensation paid to any operator of the Building Parking Area; (B) the cost and
expense of any daily and weekly cleaning and maintenance of the Building Parking
Area; and (C) the extra cost and expense attributable to any special insurance
coverage specifically relating to the operation of the

- 21 -

--------------------------------------------------------------------------------



Building Parking Area, as opposed to the general operation of the Building and
Real Property; and
(xxix) the costs described in clauses (1) through (4) of Sections 29.31.2 of
this Lease.
4.2.5.2  Refunds. Operating Expenses shall be reduced by the amounts of any cash
reimbursements, refunds or credits received by Landlord (net of the reasonable
costs and expenses of obtaining the same, if any) with respect to any item of
cost that is included in Operating Expenses other than reimbursements by other
tenants in the nature of Operating Expenses similar to those required of Tenant.
Landlord shall make payment for goods, utilities and services in a timely manner
to obtain the maximum possible discount consistent with the customary practices
of the landlords of the Comparable Buildings. In the event any such
reimbursement, refund or credit is received by Landlord in a later calendar
year, it shall be applied against the Operating Expenses the year in which the
expense was incurred. No item of expense shall be included in or deducted from
Operating Expenses more than once under any circumstance. Landlord shall use its
best efforts in good faith to effect an equitable proration of bills for
services rendered to the Real Property and to any other property owned by
Landlord.
4.2.6 “Systems and Equipment” shall mean any plant, machinery, transformers,
duct work, cable, wires, and other equipment, facilities, and systems designed
to supply heat, ventilation and air conditioning (“HVAC”) and humidity or any
other services or utilities, or comprising or serving as any component or
portion of the electrical, gas, steam, plumbing, sprinkler, communications,
alarm, security, or fire/life safety systems or equipment, or any other
mechanical, electrical, plumbing, electronic, computer or other systems or
equipment which serve the Building and/or Real Property in whole or in part.
4.2.7 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Building
and/or Real Property), which Landlord shall pay during and are appropriately
allocable to any Expense Year (without regard to any different fiscal year used
by such governmental or municipal authority) because of or in connection with
ownership, leasing and operation of the Real Property, including the Building
Parking Area. For purposes of this Lease, Tax Expenses for the Base Year
(hereinafter referred to as the “2020 Base Year”) and each Expense Year after
the 2020 Base Year shall be calculated as if the Building were fully occupied,
all landlord and tenant improvements (including, without limitation, the Tenant
Improvements and Landlord Improvements) in the Building and Real Property were
fully constructed and the Real Property, the Building and all improvements in
the Building were fully assessed as of the Second Commencement Date for real
estate tax purposes, and without excluding any Tax Increase (as defined in
Section 4.3.4 below), subject to any Proposition 13 protection provided in
Section 4.8 below.



- 22 -

--------------------------------------------------------------------------------



4.2.7.1  Tax Expenses shall include, without limitation:
(i) any tax on Landlord’s rent, right to rent or other income from the Real
Property or as against Landlord’s business of leasing any of the Real Property;
(ii) except as otherwise provided in Section 4.8 below, any assessment, tax,
fee, levy or charge in addition to, or in substitution, partially or totally, of
any assessment, tax, fee, levy or charge previously included within the
definition of real property tax, it being acknowledged by Tenant and Landlord
that Proposition 13 was adopted by the voters of the State of California in the
June 1978 election (“Proposition 13”) and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants (it is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies, and charges and all similar
assessments, taxes, fees, levies and charges be included within the definition
of Tax Expenses for purposes of this Lease);
(iii) any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax with respect to the receipt of such rent, or
upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and
(iv) any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises.
4.2.7.2  If the method of taxation of real estate prevailing at the time of
execution hereof shall be, or has been, altered so as to cause the whole or any
part of the taxes now, hereafter or heretofore levied, assessed or imposed on
real estate to be levied, assessed, or imposed upon Landlord, wholly or
partially, as a capital levy or otherwise, or on or measured by the rents
received therefrom, then such new or altered taxes attributable to the Real
Property, including the Building Parking Area, shall be included within the term
“Tax Expenses” except that the same shall not include any enhancement of said
tax attributable to other income of Landlord. In no event shall Tax Expenses for
any Expense Year be less than the component of Tax Expenses comprising a portion
of the Base Year.
4.2.7.3  In the event that either Landlord or Tenant shall desire to contest in
good faith the validity or amount of any Tax Expenses, then, at Landlord’s
option, either (i) Landlord shall diligently pursue claims for reductions in the
Tax Expenses, (ii) Tenant may pursue such claims with Landlord’s concurrence, in
the name of Landlord, or (iii) Tenant may pursue such claims in the name of
Landlord without Landlord’s concurrence. If either Landlord agrees to pursue
such claims or concurs in the decision to pursue such claims but elects to have
them pursued by Tenant, the cost of such proceedings shall be paid by Landlord
and included in Tax Expenses in the Expense Year such expenses are paid. If
Tenant pursues such claims without obtaining Landlord’s concurrence and such
contest is successful, then to the extent of the cumulative tax savings
achieved, Landlord shall pay to or reimburse Tenant the cost

- 23 -

--------------------------------------------------------------------------------



of such proceedings, and include such cost in Tax Expenses in the year so paid
or reimbursed by Landlord. No contest of Tax Expenses by either party shall
involve the possibility of forfeiture, sale or disturbance of Landlord’s
interest in the Building or Real Property, or Landlord’s or Tenant’s interest in
the Premises, and all Tax Expenses shall be paid prior to such contest.
4.2.7.4  Tax refunds shall be deducted from Tax Expenses in the Expense Year
they are received by Landlord.
4.2.7.5  There shall be excluded from Tax Expenses: (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent applicable to Landlord’s general or net income (as opposed to
rents, receipts or income attributable to operations at the Building or Real
Property); (ii) any items included as Operating Expenses; and (iii) any items
paid by Tenant under Section 4.4 below; and (iv) taxes attributable to leasehold
improvements in excess of the “Cut-Off Point” (as defined below).
4.2.7.6  Subject to the right to contest the validity or amount of any Tax
Expense as provided above, Landlord shall pay before delinquency and before any
fine, penalty or interest is due thereon, every real estate tax, assessment,
license fee, excise or other charge (however described) which is imposed, levied
or assessed or charged by any governmental or quasi-governmental authority
having jurisdiction and which is payable in respect of the Lease Term upon, or
on account of, the Building or the Real Property
4.2.7.7  If the Tax Expenses component of the Base Year includes special
assessments from a prior period and such special assessments terminate during
the Lease Term, then from and after the date of such termination of the special
assessment, the Tax Expenses included in the Base Year shall be deemed to be
reduced by the amount of such special assessment so that Tenant pays its full
Tenant’s Share of increases in the Tax Expenses during the Lease Term.
4.2.7.8  If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof by Landlord for any reason,
including, without limitation, error or reassessment by applicable governmental
or municipal authorities, (A) to the extent of any Excess (as hereinafter
defined), Tenant shall pay Landlord Tenant’s Share of such increased Tax
Expenses, within thirty (30) days after receipt by Tenant of a notice from
Landlord of such increase, including reasonably satisfactory evidence and
explanation of such increase, along with the calculation of Tenant’s Share of
such increase, and (B) if such increase is attributable to the Base Year, the
Tax Expenses for such Base Year shall be increased to reflect the same.
4.2.8 “Tenant’s Share” shall mean the percentage set forth in Section 9.2 of the
Summary. Tenant’s Share was calculated by multiplying the number of square feet
of rentable square feet of the Premises by 100 and dividing the product by the
total rentable square feet of the office portion of the Building (i.e., 677,005
rentable square feet). In the event that the rentable square feet of the
Premises is further increased due to the lease by Tenant of any Expansion Space
or ROFO Space, (as hereinafter defined) or is decreased due to the exercise of a
termination right or otherwise, Tenant’s Share shall be appropriately increased
or decreased, as

- 24 -

--------------------------------------------------------------------------------



applicable, in accordance with the terms of this Lease, and, as to the Expense
Year in which such change occurs, Tenant’s Share for such year shall be
determined on the basis of the number of days during such Expense Year that each
such Tenant’s Share was in effect.
4.3 Calculation and Payment of Additional Rent.
4.3.1 Calculation of Excess. If for any Expense Year after calendar year 2020
ending or commencing within the Lease Term, Tenant’s Share of Direct Expenses
for such Expense Year exceeds Tenant’s Share of Direct Expenses for the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in Section
4.3.2 below, and as Additional Rent, an amount equal to the excess (the
“Excess”).
4.3.2 Statement of Actual Direct Expenses and Payment By Tenant. Landlord shall
endeavor to give to Tenant on or before the first day of May following the end
of each Expense Year, a statement (the “Statement”) which Statement shall be
itemized on a line-by-line basis and shall state the Direct Expenses incurred or
accrued for such preceding Expense Year, and which shall indicate the amount, if
any, of any Excess. Upon receipt of the Statement for each Expense Year ending
during the Lease Term, if an Excess is present, Tenant shall pay, upon the later
to occur of its next installment of Base Rent due or within thirty (30) days
after receipt of the Statement, the full amount of the Excess for such Expense
Year, less the amounts, if any, paid during such Expense Year as Estimated
Excess (as hereinafter defined). If the amount of the Excess is less than the
amount paid by the Tenant as Estimated Excess during the applicable period of
the Expense Year (but, in each case, not including any period of the Expense
Year which occurred after this Lease has terminated or expired), Landlord shall
pay the difference (“Tenant Refund”) to Tenant together with the applicable
Statement, even if this Lease has terminated or expired. In the event that
Landlord shall fail to pay any Tenant Refund specified in a particular Statement
concurrent with delivery of such Statement, Tenant shall be entitled to offset
such Tenant Refund against the Rent next due under this Lease. In the event that
Landlord shall fail to deliver the Statement on or before May 1 of a particular
year, and when subsequently delivered the Statement reveals that a Tenant Refund
is due, such Tenant Refund shall bear interest at the Interest Rate (as
hereinafter defined) from such preceding April 1 until paid by Landlord, or if
Landlord fails to pay such Tenant Refund concurrently with delivery of the
Statement, until such time as such Tenant Refund is applied against Rent due
under this Lease. The failure of Landlord to timely furnish the Statement for
any Expense Year shall not prejudice Landlord from enforcing its rights under
this Article 4. Even though the Lease Term has expired and Tenant has vacated
the Premises, when the final determination is made of Tenant’s Share of the
Direct Expenses for the Expense Year in which this Lease terminates, if an
Excess is present, Tenant shall within thirty (30) days of receipt of a
Statement setting forth the Excess pay to Landlord an amount as calculated
pursuant to the provisions of Section 4.3.1 above, less any amounts owed from
Landlord to Tenant. The provisions of this Section 4.3.2 shall survive the
expiration or earlier termination of the Lease Term.
4.3.3 Statement of Estimated Direct Expenses. Landlord shall endeavor to give to
Tenant on or before the first day of April, a yearly expense estimate statement
(the “Estimate Statement”) which Estimate Statement shall be itemized on a
line-item by line-item basis and shall set forth Landlord’s reasonable estimate
(the “Estimate”) of what the total amount of Direct Expenses for the
then-current Expense Year shall be and the estimated

- 25 -

--------------------------------------------------------------------------------



Excess (the “Estimated Excess”). Except as provided in Section 4.3.2 above, the
failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Excess under this Article 4. If pursuant to the Estimate Statement an
Estimated Excess is calculated for the then-current Expense Year, Tenant shall
pay, within thirty (30) days after Tenant’s receipt of the Estimate Statement, a
fraction of the Estimated Excess for the then-current Expense Year (reduced by
any amounts paid pursuant to the last sentence of this Section 4.3.3). Such
fraction shall have as its numerator the number of months which have elapsed in
such current Expense Year to the month of such payment, both months inclusive,
and shall have twelve (12) as its denominator. Until a new Estimate Statement is
furnished, Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.
4.4 Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord upon written demand (together with reasonably
satisfactory evidence and calculation of the applicable payment) for, or pay
directly (if appropriate), for any and all taxes or assessments required to be
paid by Landlord (except to the extent included in Tax Expenses by Landlord),
excluding state, local and federal personal or corporate income taxes measured
by the net income of Landlord from all sources and estate and inheritance taxes,
whether or not now customary or within the contemplation of the parties hereto,
when:
4.4.1 said taxes are measured by or reasonably attributable to the cost or value
of Tenant’s equipment, furniture, fixtures and other personal property located
in the Premises, or by the cost or value of any leasehold improvements made in
or to the Premises by or for Tenant, to the extent the cost or value of such
leasehold improvements exceeds the cost or value of a build-out as existing as
of the Second Commencement Date (together with the value of the Tenant
Improvements to be constructed by Tenant) determined by Landlord regardless of
whether title to such improvements shall be vested in Tenant or Landlord;
4.4.2 said taxes are assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Real Property and/or the Building
Parking Area;
4.4.3 said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises; or
4.4.4 Said taxes are measured by or reasonably attributable to (a) the cost or
value of Tenant’s equipment, furniture, fixtures and other personal property
located in the Premises, or (b) the cost or value of any leasehold improvements
made in or to the Premises by or for Tenant, to the extent the cost or value of
such leasehold improvements exceeds those existing as of the Second Commencement
Date (plus the value of the Tenant Improvements to be performed by Tenant).
4.5 Cost Pools. Landlord shall, from time to time, equitably allocate some or
all of the Direct Expenses for the Building and Real Property among different
portions or occupants of the Building and Real Property, including retail and
office areas (the “Cost Pools”), in Landlord’s reasonable discretion. The Direct
Expenses within each such Cost Pool shall be

- 26 -

--------------------------------------------------------------------------------



allocated and charged to the tenants within such Cost Pool in an equitable
manner. In the event the components of the Cost Pools change between the Base
Year and any subsequent Expense Year, the Cost Pools included in Direct Expenses
for the Base Year shall be modified to be consistent with the allocation in the
Expense Year. Tenant’s payment of Tenant’s Share of Direct Expense is based on
the Direct Expenses relating to the office areas of the Building and Real
Property, and shall exclude any Direct Expenses exclusively relating to the
retail areas.
4.6 Landlord’s Books and Records. If Tenant disputes the amount of Additional
Rent set forth in a Statement, then upon reasonable notice to Landlord and at
reasonable times, Tenant and/or its authorized representative shall have the
right within one (1) year after receipt of such Statement (“Review Period”), to
inspect Landlord’s records, at Landlord’s offices in Los Angeles County,
provided that Tenant is not then in default following written notice and the
expiration of any applicable cure periods, under Section 19 of this Lease;
provided, that Tenant and its authorized representative shall, and each of them
shall use their commercially reasonable efforts to cause their respective agents
and employees to, maintain all information contained in Landlord’s records in
strict confidence. The inspection rights described above shall be performed only
by Tenant, Tenant’s employees, or an authorized representative of Tenant who is
an independent certified public accountant (which is not paid on a commission or
contingency basis). Notwithstanding the foregoing, Tenant may use a commercial
real estate brokerage or real estate firm whose primary business is not auditing
operating expenses as its representative as long as Tenant does not engage such
representative on a commission or contingent fee basis. If after such
inspection, Tenant still disputes the amount of Additional Rent set forth in the
applicable Statement, Tenant shall notify Landlord in writing of such dispute
(“Dispute Notice”) and Landlord and Tenant shall attempt in good faith to
resolve such dispute. In the event that within thirty (30) days following the
date of the Dispute Notice Landlord and Tenant are unable to resolve the
dispute, such dispute shall be submitted to arbitration in accordance with the
provisions below:
4.6.1 Within twenty (20) days of the expiration of such thirty (30) day period,
Landlord and Tenant shall each appoint one arbitrator who shall by profession be
an independent certified public accountant who shall have been active over the
five (5) year period ending an the date of such appointment in the determination
of Direct Expenses for commercial high-rise properties in Los Angeles County.
4.6.2 The two (2) arbitrators so appointed shall within ten (10) business days
of the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall be qualified under the same criteria as set
forth hereinabove for qualification of the initial two (2) arbitrators.
4.6.3 The three (3) arbitrators shall within thirty (30) days of the appointment
of the third arbitrator reach a decision as to the actual Direct Expenses for
the period set forth in the applicable Statement.
4.6.4 The decision of the majority of the three (3) arbitrators shall be binding
upon Landlord and Tenant.



- 27 -

--------------------------------------------------------------------------------



4.6.5 If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, then the appointment of the arbitrators shall be dismissed and the
matter shall be submitted to arbitration under the provisions of the American
Arbitration Association.
The cost of Tenant’s inspection of Landlord’s records and the cost of any
arbitration proceeding hereunder shall be Tenant’s responsibility; provided that
in the event that Landlord and Tenant agree or the arbitrators determine that
the Direct Expenses set forth in the Statement were overstated by more than
three percent (3%), then the cost of Tenant’s inspection of Landlord’s records
and the cost of any resulting arbitration proceeding shall be paid for by
Landlord; and provided thither, that if Landlord and Tenant agree or the
arbitrators determine that the Direct Expenses set forth in the Statement were
understated, then the cost of Tenant’s inspection of Landlord’s records and the
cost of any resulting arbitration proceeding shall be paid for by Landlord to
the extent Landlord is entitled to and does actually recover such additional
Direct Expenses from other tenants in the Building. Landlord shall act in good
faith and with reasonable diligence to attempt to recover such additional Direct
Expenses from the other tenants in the Building. Promptly following any such
agreement by the parties or arbitration decision, as the case may be, the
parties shall make such appropriate payments or reimbursements, as the case may
be, to each other, as are determined to be owing pursuant to such agreement or
arbitration decision, as the case may be, together with interest at the rate
that is the lesser of (i) the “Prime Rate” published from time to time by the
Wall Street Journal (or such reasonable comparable national business publication
as is selected by Landlord in the event the Wall Street Journal ceases to
publish a Prime Rate), plus two percent (2.0%), or (ii) the maximum rate
permitted by law (the “Interest Rate”), from the date due until paid, in the
case of payments by Tenant to Landlord, or from the date paid until reimbursed,
in the case of reimbursements by Landlord to Tenant, and if Landlord fails to
make required reimbursements, Tenant may offset such amounts against the Rent
next due hereunder. Landlord shall be required to maintain records of all Direct
Expenses set forth in each Statement delivered to Tenant for the entirety of the
two (2) year period following Landlord’s delivery of the applicable Statement.
The payment by Tenant of any amounts pursuant to this Article 4 shall not
preclude Tenant from questioning the correctness of any Statement delivered by
Landlord, provided that the failure of Tenant to object thereto prior to the
expiration of the Review Period shall be conclusively deemed Tenant’s approval
of the applicable Statement. The provisions of this Section 4.6 shall survive
the expiration or earlier termination of the Lease Term.
4.7 Controllable Expenses; Base Year Adjustment.
4.7.1 Notwithstanding anything to the contrary contained herein, Tenant’s Share
of “Controllable Expenses” (as defined below) shall not increase by an average
of more than five percent (5%) of such controllable expenses per calendar year
on a cumulative, compounded basis. As used herein, the term “Controllable
Expenses” means all Direct Expenses other than (i) utilities, (ii) Tax Expenses,
(iii) insurance costs, (iv) union wages, (v) costs levied, assessed or imposed
by, or at the direction of, or resulting from statutes or regulations or
interpretations thereof promulgated by, any federal, state, regional, municipal
or local governmental authority following the Second Commencement Date in
connection with the use or occupancy of the Building, Building Parking Area, or
the Real Property, and (vi) all fees fixed under contracts in existence on the
date hereof.



- 28 -

--------------------------------------------------------------------------------



4.7.2 Notwithstanding anything to the contrary, and during the Term, Operating
Expenses during the Base Year shall be adjusted as follows: (a) if Landlord
incurs expenses for services which were not provided or for a category of
liability that did not exist in the Base Year, Operating Expenses for the Base
Year shall be considered to be increased by the amounts that Landlord would have
incurred during the Base Year with respect to such expenses had these new
services or category of liability been included in Operating Expenses during the
entire Base Year; (b) if Landlord does not incur expenses for services which
were provided or for a category of liability that existed in the Base Year,
Operating Expenses for the Base Year shall be considered to be reduced by the
amounts that Landlord would have incurred during the Base Year with respect to
such expenses had these discontinued services or category of liability not been
included in Operating Expenses during the entire Base Year; (c) if any portion
of the Real Property is covered by a warranty at any time, during the Base Year
or any subsequent calendar year, Operating Expenses for the Base Year or such
subsequent calendar year, as applicable, shall be considered to be increased by
the amount that Landlord would have incurred during the Base Year or such
subsequent calendar year, as applicable, with respect to the items or matters
covered by the warranty had the warranty not been in effect during the Base Year
or such subsequent calendar year; (d) any additional annual premium resulting
from any new forms of insurance, any increase in insurance limits or coverage,
or any decrease in deductibles in any year after the Base Year shall be
considered to be included in Operating Expenses for the Base Year; and (e) any
decrease in annual premium resulting from Landlord’s discontinuance of forms of
insurance, any decrease in insurance limits or coverage, or any increase in
deductibles in any year after the Base Year shall be considered to be excluded
in Operating Expenses for the Base Year. Landlord shall not take any action or
fail to act for the purpose of artificially decreasing the Operating Expenses
that are otherwise properly attributable to the Base Year. Landlord shall not
intentionally delay repairs, replacements, expenditures or the performance of
other obligations so as to avoid the inclusion of such matters in the Base Year.
Should the management fee be calculated differently in any subsequent year from
how calculated in the Base Year, the Operating Expenses during the Base Year
shall be adjusted to reflect what the management fee would have equaled had it
been calculated in the same manner as calculated in the subsequent year.
4.8 Prop 13 Protection. In the event that, at any time following the execution
of this Lease, and during the Lease Term (but not during any Option Terms), any
sale, refinancing, or change in ownership of the Real Property is consummated,
or any "new construction" in connection with future development of buildings or
improvements at the Real Property is completed, and as a result thereof, and to
the extent that in connection therewith, the Real Property is reassessed (the
"Reassessment") for real estate tax purposes by the appropriate governmental
authority pursuant to the terms of Proposition 13 or any similar legislation,
then Tenant shall not be obligated to pay Tenant’s Share of the portion of the
“Tax Increase” (as defined below) during the periods shown in the table below
applicable to the first Reassessment occurring following the Effective Date,
except to the extent any such Tax Increase (or any portion thereof) is included
in both the Base Year and the subsequent Expense Years; provided, however,
Tenant shall be obligated to pay one hundred percent (100%) of Tenant’s Share of
any subsequent Tax Increase in incurred in connection with any subsequent
Reassessments occurring due to a sale, refinancing, or change in ownership of
the Real Property after the first Reassessment that occurs following the
Effective Date. Notwithstanding the foregoing, if the Landlord Improvements or
the Tenant Improvements triggers a Reassessment, Tenant shall not

- 29 -

--------------------------------------------------------------------------------



receive the protection provided herein due to the same, and the receipt of such
protection should not be considered the “first Reassessment, but the Tax
Expenses during the Base Year shall be deemed to include all Tax Expenses which
would have been assessed during the Base Year had the Landlord Improvements and
Tenant Improvements been completed and the Real Property assessed in full for
the entire Base Year.
The term “Tax Increase” shall mean that portion of the Tax Expenses, as
calculated following the Reassessment, which is attributable solely to the
Reassessment. Accordingly, the term Tax Increase shall not include any portion
of the Tax Expenses, as calculated following the Reassessment, which are
attributable to (A) the initial assessment of the value of the Real Property,
including the base building, shell and core of the Building and the tenant
improvements located in the Building, (B) assessments which were pending
immediately prior to the Reassessment which assessments were conducted during,
and included in, such Reassessment, or which assessments were otherwise rendered
unnecessary following the Reassessment, or (C) the statutory two percent (2%)
annual inflationary increase in real estate taxes (as such statutory increase
may be modified by subsequent legislation). The amount of Tax Expenses which
Tenant is not obligated to pay or will not be obligated to pay in connection
with a particular Reassessment pursuant to the foregoing provisions of this
Section shall be sometimes referred to hereafter as a “Tax Reassessment
Protection Amount.” During the portion of the Lease Term shown below, Tenant
shall receive only the percentage of Tax Reassessment Protection Amount shown in
the following schedule:



PeriodTax Reassessment Protection Amount1/1/2020 - 12/31/202450%1/1/2025 -
12/31/202925%1/1/2030 - 12/31/203412.5%



For example, if Landlord sells the Real Property to a third party on January 1,
2023, resulting in a Reassessment, then Tenant shall only be required to pay
fifty percent (50%) of Tenant’s Share of the Tax Increase for the period from
January 1, 2023 through December 31, 2024, seventy-five percent (75%) of
Tenant’s Share of the Tax Increase for the period from January 1, 2025 through
December 31, 2029, eighty-seven and one-half percent (87.5%) of Tenant’s Share
of the Tax Increase for the period from January 1, 2030 through December 31,
2034, and one hundred percent (100%) of Tenant’s Share of the Tax Increase
thereafter. By way of further example, if such third party sells the Real
Property to an unrelated third party on January 1, 2028, Tenant’s requirement to
pay Tenant’s Share of the Tax Increase attributable to the first Reassessment
shall be treated as provided in the immediately preceding sentence, and Tenant
shall be required to pay one hundred percent (100%) of Tenant’s Share of the Tax
Increase attributable to such second Reassessment.
If the occurrence of a Reassessment is reasonably foreseeable by Landlord and
the Tax Reassessment Protection Amount attributable to such Reassessment can be
reasonably quantified or estimated for particular Lease Years remaining in the
Lease Term commencing with the Lease Year in which the Reassessment will occur,
the remaining terms of this Section set forth below shall apply to such
Reassessment. Upon notice to Tenant, Landlord shall have the right to

- 30 -

--------------------------------------------------------------------------------



purchase the Tax Reassessment Protection Amount relating to the applicable
Reassessment as it applies to one or more of the remaining Lease Years in the
Lease Term by paying to Tenant an amount equal to the "Tax Reassessment Purchase
Price" (as defined below) for each such particular Lease Year; provided that the
right of any successor of Landlord to exercise its right of repurchase hereunder
shall not apply to any Reassessment which results from the event pursuant to
which such successor of Landlord became the Landlord under this Lease. As used
herein, “Tax Reassessment Purchase Price” for each particular Lease Year shall
mean the present value of the Tax Reassessment Protection Amount for such
particular Lease Year, as of the date of payment of the Tax Reassessment
Purchase Price by Landlord. Such present value shall be calculated (1) by using
the portion of the Tax Reassessment Protection Amount attributable to such Lease
Year (as though the portion of such Tax Reassessment Protection Amount benefited
Tenant in equal monthly installments throughout such Lease Year) as the amount
to be discounted and (2) by using seven percent (7.0%) as a discount factor.
Upon such payment of the Tax Reassessment Purchase Price with respect to any
particular Lease Year, Tenant shall thereupon not be relieved of its obligation
to pay any Tax Increase for such particular Lease Year attributable to the
applicable Reassessment. Since Landlord is estimating the Tax Reassessment
Purchase Price because a Reassessment has not yet occurred, then when such
Reassessment occurs, if Landlord has underestimated the Tax Reassessment
Purchase Price with respect to any particular Lease Year, then upon notice by
Landlord to Tenant, Tenant's Rent next due shall be credited with the amount of
such underestimation, and if Landlord overestimates the Tax Reassessment
Purchase Price with respect to any particular Lease Year, then upon not less
than thirty (30) days’ notice by Landlord to Tenant, the Rent next due shall be
increased by the amount of the overestimation. Notwithstanding any contrary
provision of the Lease, the provisions of this Section shall be applicable only
during the initial Lease Term and only to the initial Premises and shall not be
applicable during any Option Terms nor be applicable to any expansion space.
4.9 Additional Rent Prior to Second Commencement Date. The provisions of this
Article 4 are intended to apply as of the Second Commencement Date. Prior to the
Second Commencement Date, the payment of Additional Rent shall be based on the
Existing Lease, and to the extent necessary, all terms and provisions of the
Existing Lease are hereby incorporated. The intent of the parties is that Tenant
pays to Landlord the same amount of Additional Rent for the Existing Premises
from the First Commencement Date until the Second Commencement Date as it would
have paid under the Existing Lease, and that Tenant has the same rights and
obligations during such time as it would have had under the Existing Lease.
Correspondingly, Landlord shall receive from Tenant the same amount of
Additional Rent for the Existing Premises from the First Commencement Date until
the Second Commencement Date as it would have received under the Existing Lease,
and that Landlord has the same rights and obligations during such time as it
would have had under the Existing Lease.
5. Use of Premises
5.1 Permitted Use. During the entire Lease Term, Tenant shall use the Premises
solely for any or all of the following purposes, all consistent with the
character of the Building as a first-class multi-tenant office building (the
“Permitted Use”): (i) retail, private and commercial banking purposes; (ii)
general office purposes; (iii) general storage purposes; and/or (iv) any other
non-retail lawful use permitted by Landlord for other tenants’ premises

- 31 -

--------------------------------------------------------------------------------



located above the first (1st) floor of the Building, so long as (A) such other
non-retail lawful use does not violate an exclusive use granted by Landlord to a
tenant of the Real Property, and (B) such other non-retail lawful use by Tenant
does not exceed, by more than fifty percent (50%), the aggregate rentable square
footage of such other lawful uses granted to such other tenants of the Building.
Tenant shall not use or permit the Premises to be used for any other purpose or
purposes whatsoever.
5.2 Prohibited Uses. Tenant further covenants and agrees that it shall not use,
or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of Exhibit D, attached
hereto, or in violation of the laws of the United States of America, the State
of California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Building; provided however that Landlord agrees that the
Rules and Regulations shall not be (i) modified or enforced in any way by
Landlord so as to interfere with the Permitted Use, or (ii) discriminatorily
modified or enforced against Tenant, or (iii) modified in a way that materially
and adversely conflicts with the terms and conditions of this Lease. Landlord
agrees that nothing in the Rules and Regulations of the Building shall be used
to prohibit or unreasonably interfere with the conduct of any business from the
Premises which Tenant is permitted to conduct. In the event any other tenant or
occupant of the Building fails to comply with the Rules and Regulations, and
such non-compliance unreasonably and materially interferes with Tenant’s use of
the Premises, Landlord shall use reasonable efforts to cause such other tenants
and/or occupants to comply with the Rules and Regulations. Tenant shall comply
with all recorded covenants, conditions, and restrictions, and the provisions of
all ground or underlying leases, now or hereafter (provided Tenant consents to
the same, which consent shall not be unreasonably withheld, conditioned or
delayed) affecting the Real Property which have been provided by Landlord to
Tenant in writing, and shall not at any time use or occupy or allow any person
to use or occupy the Premises or the Building or do or permit anything to be
done or kept in the Premises or the Building in any manner which: (i) violates
any certificate of occupancy in force for the Premises or the Building; (ii)
causes or is likely to cause damage to the Real Property, the Building, the
Premises or any equipment, facilities or other systems therein; (iii) other than
conducting normal banking operations from its Premises, results in repeated
demonstrations, bomb threats or other events which require evacuation of the
Building or otherwise disrupt the use, occupancy or quiet enjoyment of the
Building by other tenants and occupants; or (iv) materially interferes with the
transmission or reception of microwave, television, radio or other
communications signals by antennae located on the roof of the Building or
elsewhere in the Building. Tenant, at Tenant’s expense, shall comply with all
laws, rules, orders, ordinances, directions, regulations, and requirements of
federal, state, county and municipal authorities, now in force or which may
hereafter be in force, which shall impose any duty or requirement relating to
the use, occupation or alteration of the Premises.
5.3 Hazardous Materials. Except for the use of general office supplies within
the Premises which are of a kind typically used in normal office areas in the
ordinary course of business (such as, for example, copier toner, liquid paper,
glue, ink, photocopy supplies, secretarial supplies and limited janitorial
supplies, and cleaning solvents), for use in the manner for which they were
designed and only in accordance with all applicable governmental regulations
pertaining to Hazardous Materials (as defined in Section 29.31 below) and the
customary standards prevailing in the industry for such use, and then only in
such amounts as

- 32 -

--------------------------------------------------------------------------------



may be normal for the office business operations conducted by Tenant on the
Premises, Tenant shall not cause or permit the use, handling, storage or
disposal of any Hazardous Materials in, on, under or about the Premises by
Tenant or Tenant’s employees, agents, contractors, licensees (collectively,
“Tenant Parties”) or Tenant’s invitees, or in, on, under or about the remaining
portions of the Real Property by Tenant or Tenant’s employees, agents,
representatives or contractors. Tenant shall promptly take all actions, at its
sole cost and expense, as are necessary to return the Premises and the Real
Property to the condition existing prior to the introduction of any such
Hazardous Materials by Tenant or the applicable parties specified above,
provided Landlord’s approval of such actions shall first be obtained, which
approval shall not be unreasonably withheld, conditioned or delayed. Tenant
shall be solely responsible for and shall indemnify, protect, defend (at
Tenant’s expense with counsel reasonably approved by Landlord) and hold Landlord
harmless from and against any and all claims, judgments, suits, causes of
action, damages, penalties, fines, liabilities, losses and expenses (including,
without limitation, reasonable investigation and clean-up costs, reasonable
attorneys’ fees, reasonable consultant fees and court costs) which arise during
or after the Term of this Lease as a result of the breach of any of the
obligations and covenants set forth in this Section 5.3 by Tenant or any Tenant
Parties, and/or any contamination of the Premises, directly or indirectly,
arising from activities of Tenant or Tenant Parties, and/or any contamination of
the remaining portions of the Real Property, directly or indirectly arising from
the activities of Tenant or its employees, agents, representatives or
contractors. Notwithstanding anything in the foregoing to the contrary, Tenant
shall have no liability to Landlord for any Hazardous Materials that exist in or
outside the Premises as of the First Commencement Date or which thereafter were
placed in the Premises or found to be in or outside the Premises (collectively,
the “Excluded Hazardous Materials”) to the extent not (i) introduced, disposed
of, or otherwise caused by Tenant or any of the Tenant Parties or (ii) in any
tenant improvements, alterations, fixtures, equipment or personal property
installed by or for Tenant (other than by Landlord) in the Premises, Building or
Real Property. Landlord shall be obligated to remediate, at its sole cost and
expense, all Excluded Hazardous Materials, including without limitation, ACM (as
hereinafter defined), present in violation of any applicable law, if and to the
extent required by applicable governmental authorities (e.g., encapsulated ACM
that is present in the Real Property that is not currently required to be
removed from the Real Property by applicable governmental authorities shall not
be required to be removed or otherwise abated by Landlord in accordance with
this sentence unless and until applicable governmental authorities require
Landlord to do so or as provided below). Landlord shall be responsible for the
cost and performance of any governmental required remediation triggered due to
the Landlord Improvements, Tenant’s Work or Alterations in the Premises (but not
in connection with Alterations in any Give-Back Space) by Tenant or Landlord.
However, Tenant shall be responsible for the costs of removing its improvements,
alterations, fixtures, equipment or personal property from any areas that
require remediation in accordance with this Paragraph due to alterations
performed by Tenant.
6. Services and Utilities
6.1 Standard Tenant Services. Landlord shall provide the following services as
part of the Operating Expenses on all days during the Lease Term, unless
otherwise stated below.



- 33 -

--------------------------------------------------------------------------------



6.1.1 Subject to all applicable Laws, Landlord shall provide HVAC when necessary
for normal comfort for normal office use in the Premises, in a temperature range
of 70°F to 76°F, with relative humidity within the guidelines established by the
American Society of Heating and Air Conditioning Engineers (“ASHRAE”), from
Monday through Friday, during the period from 8:00 a.m. to 7:00 p.m., and on
Saturday during the period from 9:00 a.m. to 1:00 p.m., except for the date of
observation of New Year’s Day, Presidents’ Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, Christmas Day and other nationally recognized
holidays (collectively, the “Holidays”).
6.1.2 Landlord shall provide adequate electrical wiring and power for normal
general office use twenty-four (24) hours per day, seven (7) days per week,
consistent with the Consumption Standard set forth in Section 6.2 below. Tenant,
at Tenant’s sole cost and expense, shall perform replacement of lamps, and
starters for lighting fixtures within the Premises; provided, however, Landlord
shall perform replacement of ballasts and Tenant shall reimburse Landlord for
such cost within thirty (30) days following Landlord’s delivery to Tenant of an
invoice therefor.
6.1.3 Landlord (or Landlord’s property manager) shall provide city water from
the regular Building connections and any other connections the Tenant is making
use of in the Premises as of the date of this Lease and Landlord has heretofor
approved, for drinking, lavatory and toilet purposes. Subject to the terms of
Article 8 of this Lease, Tenant shall have the right to add to or access the
water systems for the Building and/or provide supplemental water systems in
order to service the Premises.
6.1.4 Landlord shall provide janitorial services in a quantity and manner
consistent with Comparable Buildings, five (5) days per week, except the date of
observation of the Holidays, in and about the Premises, in accordance with the
janitorial specifications attached hereto as Exhibit “F”, and exterior window
washing for the Building three (3) times per year; however, Landlord may reduce
such exterior window washing services to two (2) times per year at any time
after the date the original Tenant who executed this Lease (the “Original
Tenant”) and/or a Qualified Transferee fails to satisfy the Minimum Occupancy
Threshold (as such terms are defined in Section 22.9 below). Landlord, at
Tenant’s sole cost and expense, shall require a Background Check (defined below)
reasonably acceptable Tenant of any janitorial personnel that Landlord causes to
enter the Premises to provide janitorial services under the Lease.  As used
herein, “Background Check” means a background check that (i) does not require
the provision of any  identifying information other than (a) photo
identification or other reasonable evidence of the person’s name, (b) the name
of the person’s employer, (c) fingerprints, and (d) such other information as
Tenant may be required to obtain by FDIC regulations or other applicable law;
and (ii) does not preclude entry for any reason other than discovery that the
person (a) has been convicted of a felony involving dishonesty or breach of
trust, or (b) is a party identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists or on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or any
replacement website or other replacement official publication of such list,
except as required by FDIC regulations or other applicable law. Tenant shall
reimburse Landlord for the cost of providing such Background Checks within
thirty (30) days following Landlord’s delivery to Tenant of an invoice therefor.
Notwithstanding the

- 34 -

--------------------------------------------------------------------------------



foregoing, if Landlord’s janitorial contractor does not have available personnel
that have completed a Landlord requested Background Check (e.g., if one (1) or
more janitorial contractor personnel that have completed a Background Check call
out sick or are otherwise unavailable), Landlord shall not be in default of this
paragraph and Tenant may receive diminished or no janitorial service until such
time as personnel that have completed Background Checks are available. Tenant
shall have the right, upon at least sixty (60) days’ notice to Landlord at any
time during the Lease Term or any Option Term, to provide its own janitorial
service to the Premises by independently contracting with a janitorial service
provider approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord. Such janitorial service provider
shall in all events utilize “green” cleaning procedures comparable to those used
by Landlord or its janitorial service provider and maintain harmonious labor
relations with other contractors and service providers working in, on or about
the Real Property. If Tenant elects, at any time, and from time to time, to
provide its own janitorial service to the Premises during the Lease Term or any
Option Term, the Base Rent payable by Tenant from and after the date on which
Tenant commences providing its own janitorial service shall each be reduced by
an amount equal to the actual savings realized by Landlord through the
termination of the janitorial service to the Premises. Within sixty (60) days
after Tenant commences providing its own janitorial service, Landlord shall
reasonably calculate the actual savings realized by Landlord as a result of
Tenant providing its own janitorial service. Landlord shall notify Tenant of
such calculation as soon as possible after Tenant commences providing its own
janitorial services. Tenant shall have the right to review Landlord’s
calculation and supporting documents of such savings in janitorial costs. Tenant
shall have the right, on sixty (60) days’ notice to Landlord, to discontinue
providing its own janitorial, and to have Landlord once again provide such
service as provided herein. Landlord acknowledges and agrees that as of the
execution of this Lease, Tenant is currently providing its own janitorial, and
Landlord hereby approves the provider of the same.
6.1.5 Landlord shall provide nonexclusive automatic passenger elevator service
with at least two (2) elevator cabs in service for each elevator bank at all
times.
6.1.6 Landlord shall provide nonexclusive freight elevator service as part of
Operating Expenses, subject to reasonable scheduling by Landlord.
6.1.7 Landlord shall provide twenty-four (24) hours per day, seven (7) days per
week, reasonable security and supervision of the Building and common areas, in a
manner consistent with Comparable Buildings. On or prior to the Second
Commencement Date, Landlord shall, at its expense (which may included in
Operating Expenses but shall be treated as a capital expenditure and amortized
over its useful life), install security cameras on the mezzanine level of the
Building Parking Area. In addition, upon request by Tenant, security personnel
for the Building shall escort Tenant’s employees to their vehicles in the
Building Parking Area between the hours of 8:00 p.m. (or 6:30 p.m. if it is dark
outside at such hour) and 6:00 a.m., Monday through Friday, except for Holidays.
Tenant shall have the right to install its own security system, subject to the
terms of Article 8 of this Lease or the Tenant Work Letter, as the case may be,
and/or have its own security personnel in the Premises, provided that the same
does not interfere with the operation of the Building security system.



- 35 -

--------------------------------------------------------------------------------



6.1.8 Landlord shall provide regular pest control services to the Premises as
needed.
6.1.9 Landlord shall furnish to Tenant’s employees and agents access to the
Building, the Premises and the Building Parking Area on a seven (7) day per
week, twenty-four (24) hour per day basis, subject to compliance with such
reasonable security measures as shall from time to time be in effect for the
Building and/or the Building Parking Area, Landlord maintenance activities and
subject to the Rules and Regulations attached hereto as Exhibit “D” and such
other reasonable, non-discriminatory rules and regulations from time to time
established by Landlord.
6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, use heat-generating machines (other than normal fractional horsepower
office machines and supplemental HVAC/CRAC units existing as of the date of the
Lease), equipment or lighting other than building standard lights in the
Premises which may affect the temperature otherwise maintained by the air
conditioning system or increase the water normally furnished for the normal
office use for the Premises by Landlord pursuant to the terms of Section 6.1
above. If such consent is given, Landlord (or Landlord’s property manager) shall
have the right to install supplementary air conditioning units or other
facilities in the Premises, including supplementary or additional metering
devices, and the cost thereof, including the cost of installation, operation and
maintenance, increased wear and tear on existing equipment and other similar
charges, shall be paid by Tenant to Landlord or Landlord’s property manager
within thirty (30) days after Tenant’s receipt of an invoice therefor. If Tenant
uses water or HVAC in excess of that supplied by Landlord (or Landlord’s
property manager) pursuant to Section 6.1 above, or if Tenant’s consumption of
electricity shall exceed seven (7) watts connected load per usable square foot
of the Premises, calculated on a monthly basis for the hours described in
Section 6.1.1 above (the “Consumption Standard”), Tenant shall pay to Landlord
(or Landlord’s property manager) within thirty (30) days after billing, (i) the
cost of such excess consumption, including an administrative fee (not to exceed
five percent [5%] of such cost), (ii) the cost of the installation, operation,
and maintenance of equipment which is installed in order to supply such excess
consumption; and Landlord (or Landlord’s property manager) may install devices
to separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord (or Landlord’s property manager), within
thirty (30) days after demand, including the cost of installing, maintaining and
repairing such additional metering devices including an administrative fee (not
to exceed five percent [5%] of such cost), to cover the additional cost incurred
by Landlord in keeping account of any chilled water and/or electrical current so
consumed. If Tenant desires to use HVAC during hours other than those for which
Landlord is obligated to supply such HVAC pursuant to the terms of Section 6.1.1
above, to the extent controls for such after-hours HVAC are not contained with
the Premises, Tenant shall give Landlord no less than one (1) hour prior notice
during Business Hours, and no less than four (4) hours prior notice outside of
Business Hours, of Tenant’s desired use and, to the extent such services may be
provided without overloading the Building Systems and Equipment, Landlord (or
Landlord’s property manager) shall supply such utilities to Tenant at such
hourly cost to Tenant as Landlord (or Landlord’s property manager) shall from
time to time reasonably establish; provided, that, in no event shall the hourly
cost increase by an average of more than five percent (5%) per calendar year,
calculated on a cumulative and compounded basis.

- 36 -

--------------------------------------------------------------------------------



Amounts payable by Tenant to Landlord (or Landlord’s property manager) for such
use of additional utilities shall be deemed Additional Rent hereunder and shall
be billed on a monthly basis. The after-hours HVAC usage cost is currently
$75.00 per hour per zone, plus, if the HVAC system is not already running (e.g.,
if Tenant request after hours HVAC starting at 7:00 p.m. on a business day, no
such start-up fee shall apply), a $150.00 start-up fee. In no event shall the
HVAC usage cost charged to Tenant exceed the lowest rate charged by Landlord to
other tenants at the Building. Landlord may increase (but not decrease) the
hours or days during which HVAC is provided to the Premises and the Building to
accommodate the usage by tenants occupying two-thirds or more of the rentable
square feet of the Building or to conform to practices of other comparable
first-class office buildings in the Los Angeles Central Business District
(collectively, the “Comparable Buildings”), however, in such event, the Base
Year Operating Expenses shall be adjusted to account for such increased hours.
Landlord shall not treat as additional water or electrical usage hereunder any
level of water or electrical usage generally existing in the Premises by Tenant
as of the First Commencement Date which immediately prior to the First
Commencement Landlord did not generally treat as excess utility usage
thereunder.
6.3 Interruption of Use. Except as otherwise provided herein, Tenant agrees that
Landlord shall not be liable for damages, by abatement of Rent or otherwise, for
failure to furnish or delay in furnishing any service (including telephone and
telecommunication services), or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by repairs, replacements, or improvements, by any strike, lockout or other
labor trouble, by inability to secure electricity, gas, water, or other fuel at
the Building or Real Property after reasonable effort to do so, by any accident
or casualty whatsoever, by act or default of Tenant or other parties, or by any
other cause; and except as provided herein, such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease. Furthermore, except as
provided herein, Landlord shall not be liable under any circumstances for a loss
of, or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.
6.4 Additional Services or Utilities. If requested by Tenant, Landlord shall
also have the exclusive right, but not the obligation, to cause to be provided
any additional services or utilities which may be required by Tenant, including,
without limitation, locksmithing, additional janitorial service, and additional
repairs and maintenance, provided that Tenant is provided an estimate of the
cost prior to it being incurred. Tenant shall pay to Landlord (or Landlord’s
property manager) within thirty (30) days after billing, the sum of all costs to
Landlord of such additional services including an administrative fee (not to
exceed five percent [5%] of such costs),. Charges for any services or utilities
for which Tenant is required to pay from time to time hereunder, shall be billed
on a monthly basis. If Tenant fails to make payment for any such services or
utilities, and such failure continues for ten (10) business days following
written notice to Tenant, Landlord may, following written notice to Tenant,
cause to be discontinued any or all of such services and utilities and such
discontinuance shall not be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its other obligations under this Lease.



- 37 -

--------------------------------------------------------------------------------



6.5 Supplemental HVAC. Tenant may elect to install one or more additional HVAC
systems inside, and/or outside of the Premises in locations reasonably approved
by Landlord (each, a “Tenant HVAC System”), unless the Building structure, the
Building systems, and/or the exterior appearance of the Building will be
materially and adversely affected, in which event Landlord’s approval may be
withheld in Landlord’s sole and absolute discretion. Tenant’s installation of
the Tenant HVAC System shall comply with and be governed by the terms of this
Lease. Tenant acknowledges that such Tenant HVAC System installation will
constitute an over-standard electrical use, and that in such event Tenant will
be required to install, at Tenant’s sole cost and expense, a device to
separately meter such increased electrical use, and Tenant shall pay the
increased cost directly to Landlord (or Landlord’s property manager), within
thirty (30) days after demand including an administrative fee (not to exceed
five percent [5%] of such cost),. However, Landlord hereby approves Tenant’s
existing supplemental HVAC, as the same may be modified, replaced or upgraded in
accordance with the provisions of this Lease, acknowledges that they are not
separately metered (nor will be required to be separately metered), and the
usage thereof shall not shall be deemed over-standard usage. If Tenant elects to
terminate the Lease under Rider No. 5 attached hereto, to reduce the size of the
Premises under Rider No. 4 attached hereto, or if Landlord terminates the Lease
due to a Tenant Event of Default, then, at Landlord’s election delivered to
Tenant in writing not later than ninety (90) days prior to the Termination Date
(as defined in Rider No. 5) (or as soon as practicable following an Event of
Default or Tenant’s exercise of a Contraction Right under Rider No. 4), Tenant
shall remove the Tenant HVAC System prior to the expiration or earlier
termination of this Lease, and repair all damage to the Building resulting from
such removal, normal wear and tear excepted, at Tenant’s sole cost and expense.
Tenant shall leave the existing aforementioned supplemental HVAC and, if
Landlord does not elect in writing (as provided above) for the Tenant to remove
the Tenant HVAC System, Tenant shall leave the Tenant HVAC System in the
Premises upon the expiration or earlier termination of this Lease, in its then
existing “as is” condition, and Tenant shall thereafter have no further rights
with respect thereto. Tenant shall be solely responsible, at Tenant’s sole cost
and expense, for the monitoring, operation, repair, replacement, and, if
applicable, removal of the Tenant HVAC System, and in no event shall the Tenant
HVAC System interfere with Landlord’s operation of the Building.
7. Repairs.
7.1 Duties to Repair. Landlord shall maintain and repair in a condition
comparable to that maintained by landlords of Comparable Buildings, and in
compliance with all laws, any and all structural portions of the Building, all
restrooms located on each floor of the Premises (excluding executive washrooms,
if any), and the Systems and Equipment; provided, however, Tenant shall be
directly responsible for all maintenance and repair costs incurred by Landlord
respecting Systems and Equipment located in the Premises, except for (all of
which shall be Landlord’s responsibility to maintain and repair) (i) the HVAC
system and all components, and the sprinkler systems, and without limitation,
the pipes and other equipment connecting such interior main loops within the
Premises to the Building’s base building HVAC and sprinkler systems located
outside the Premises (collectively, the “Premises Base Building HVAC/Sprinkler
Equipment”), (ii) repairs to Systems and Equipment in the Premises to the extent
the condition necessitating such repair results from breakdowns or malfunctions
of Systems and Equipment located outside the Premises and/or the Premises Base
Building HVAC/Sprinkler Equipment, or (iii) repair or maintenance, which may be
included in Direct

- 38 -

--------------------------------------------------------------------------------



Expenses, to base building mechanical, electrical, life safety, plumbing,
sprinkler systems and HVAC systems located in the Premises and which do not
exclusively service the Premises. Landlord shall also maintain and repair the
common areas in and outside of the Building, including all walkways, escalators
and landscaping, in a condition comparable to that maintained by landlords of
Comparable Buildings. Tenant shall, at Tenant’s own expense, keep the
non-structural portions of the Premises, including all improvements, fixtures
and furnishings therein, in good order, repair and condition at all times during
the Lease Term. In addition, except as provided as part of Landlord’s repair
obligations set forth above or Landlord’s repair obligation in the event of a
casualty or condemnation, Tenant shall, at Tenant’s own expense but under the
supervision and subject to the prior approval of Landlord (to the extent
required under Section 8.1), and within any reasonable period of time specified
by Landlord, promptly and adequately repair all damage to the Premises and
replace or repair all damaged or broken fixtures and appurtenances; provided
however, that, if Tenant fails to make such repairs, Landlord may, but need not,
make such repairs and replacements, and Tenant shall pay Landlord the cost
thereof, including a reasonable percentage of the cost thereof (to be uniformly
established for the Building and consistent with similar charges imposed by the
landlords of Comparable Buildings) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other reasonable and actual costs or
expenses arising from Landlord’s involvement with such repairs and replacements
forthwith upon being billed for same (including receipt of reasonably
satisfactory evidence of such costs). Landlord may, but shall not be required
to, enter the Premises at all reasonable times and upon reasonable (no less than
one (1) business days) prior notice to Tenant (except in the event of emergency)
to make such repairs, alterations, improvements and additions to the Premises or
to the Building or to any equipment located in the Building as Landlord shall
deem reasonably necessary or as Landlord may be required to do by governmental
or quasi-governmental authority or court order or decree, and if requested by
Tenant, Landlord shall perform such work after Tenant’s normal business hours
(except in the event of emergency) to the extent reasonably practicable if the
performance of such work will unreasonably interfere with Tenant’s normal
business operations. Tenant hereby waives and releases its right to make repairs
at Landlord’s expense under Sections 1941 and 1942 of the California Civil Code
or under any similar law, statute, or ordinance now or hereafter in effect.
7.2 Tenant’s Right to Make Repairs. If Tenant provides notice to Landlord of an
event or circumstance which requires the action of Landlord with respect to the
provision of utilities and/or services and/or repairs and/or maintenance as set
forth in Sections 6.1 and 7.1 of this Lease, above, and Landlord fails to
provide such action as required by the terms of this Lease, then Tenant may
proceed to take the required action upon delivery of an additional five (5)
business days’ notice to Landlord specifying that Tenant is taking such required
action, and if such action was required under the terms of this Lease to be
taken by Landlord, then Tenant shall be entitled to prompt reimbursement by
Landlord of Tenant’s reasonable costs and expenses in taking such action plus
interest at the Interest Rate, during the period from the date Tenant incurs
such costs and expenses until such time as payment is made by Landlord. In the
event Tenant takes such action, and such work will affect the Systems and
Equipment, structural integrity of the Building or exterior appearance of the
Building, Tenant shall use only those contractors used by Landlord in the
Building for such work unless such contractors are unwilling or unable to
perform such work, in which event Tenant may utilize the services of any other
qualified contractor which normally and regularly performs similar work in
Comparable Buildings. Landlord agrees that Tenant will have access to the
Building, the Systems and Equipment, the

- 39 -

--------------------------------------------------------------------------------



Building structure and Real Property to the extent necessary to perform the work
contemplated by this provision. Further, if Landlord does not deliver a detailed
written objection to Tenant, within thirty (30) days after receipt of an invoice
by Tenant of its costs of taking action which Tenant claims should have been
taken by Landlord, and if such invoice from Tenant sets forth a reasonably
particularized breakdown of its costs and expenses in connection with taking
such action on behalf of Landlord, then Tenant shall be entitled to deduct from
Rent payable by Tenant under this Lease, the amount set forth in such invoice
together with interest at the Interest Rate. If, however, Landlord in good faith
delivers to Tenant within thirty (30) days after receipt of Tenant’s invoice, a
written objection to the payment of such invoice, setting forth with reasonable
particularity Landlord’s reasons for its claim that such action did not have to
be taken by Landlord pursuant to the terms of this Lease or that the charges are
excessive (in which case Landlord shall pay the amount it contends would not
have been excessive), then Tenant shall not be entitled to such deduction from
Rent, but as Tenant’s sole remedy, Tenant may proceed to have such dispute
settled pursuant to the proceedings described in Section 29.23 below, and if
Tenant obtains a judgment in its favor in such proceedings, Tenant shall have
the right to deduct the amount of such judgment and attorneys’ fees awarded in
such proceedings from the Rent next due and owing by Tenant under this Lease if
such amount and attorneys’ fees are not paid within thirty (30) days after such
judgment is issued.
8. Additions and Alterations.
8.1 Landlord’s Consent to Alterations. Except for Cosmetic Alterations (as
defined below), Tenant may not make any improvements, alterations, additions or
changes to the Premises (collectively, the “Alterations”) without first
procuring the prior written consent of Landlord to such Alterations. Such
consent shall be requested by Tenant not less than ten (10) business days prior
to the commencement thereof, and Landlord shall not withhold, condition or delay
its consent for any Alterations except with respect to Alterations which (i) do
not comply with applicable laws, (ii) materially and adversely affect the
Systems and Equipment or the structural aspects of the Building, (iii) can be
seen from outside the Premises, (iv) unreasonably interfere with another
tenant’s use of such tenant’s premises for normal business office purposes,
and/or (v) do not use materials that are equal to or better than Building
standard materials (each, a “Design Problem”). Notwithstanding the foregoing,
with respect to any Alterations installed after the First Commencement Date that
(A) create a Design Problem described in clause (iii) hereinabove and (B) are
other than walls not aligned with existing columns or mullions: (1) Landlord
shall act reasonably and in good faith based upon standards generally employed
by Comparable Landlords (as defined below) for the Comparable Buildings; and (2)
Tenant may install in any space above the ground floor of the Building now or
hereafter leased by Tenant pursuant to this Lease, Alterations similar to those
existing in any office space in the Building as of the First Commencement Date.
Any Design Problems shall be identified at the time Landlord’s provides consent
to the Alterations. Further notwithstanding the foregoing, Tenant may make
strictly cosmetic, non-structural alterations, additions or improvements to the
interior of the Premises (collectively, the “Cosmetic Alterations”) without
Landlord’s consent or payment of any supervision fee, provided that: (a) Tenant
delivers to Landlord written notice of such Cosmetic Alterations at least ten
(10) days prior to the commencement thereof; (b) such Cosmetic Alterations shall
be performed by or on behalf of Tenant in compliance with the other provisions
of this Article 8; (c) such Cosmetic Alterations do not require the issuance of
a building permit or other governmental approval; (d) such Cosmetic Alterations
would not result

- 40 -

--------------------------------------------------------------------------------



in a Design Problem; (e) such Cosmetic Alterations do not exceed $100,000 per
project. Any time Tenant proposes to make Alterations other than Cosmetic
Alterations, Tenant’s notice regarding the proposed Alterations shall be
provided together with the plans and specifications for the Alterations, and
Landlord shall approve or disapprove of the same within ten (10) business days
after its receipt of the same in accordance with the standard for consent set
forth hereinabove. In the event that Landlord shall fail to notify Tenant in
writing of its approval or disapproval of a proposed Alteration within such ten
(10) business day period, Landlord shall be deemed to have approved such
Alteration. In the event that Landlord shall disapprove of a proposed Alteration
because the same contains a Design Problem, Landlord shall notify Tenant of ifs
the specific Design Problem which is the reason for such disapproval and Tenant
shall have the right to resubmit for Landlord’s approval modified plans and
specifications to address Landlord’s reasons for disapproval to eliminate such
Design Problem. The construction of the initial improvements to the Premises
shall be governed by the terms of the Work Letter and not the terms of this
Article 8.
8.2 Manner of Construction. Any time Tenant proposes to make an Alteration which
requires the consent of Landlord, Landlord may impose commercially reasonable
requirements including, but not limited to, the requirement that upon Landlord’s
request made at the time such consent is granted, Tenant shall, utilize for such
purposes only contractors (with Swinerton, BCCI Construction, Turner
Construction, Howard Building Corporation and Turelk Construction being deemed
approved), materials, mechanics and materialmen reasonably approved by Landlord,
or provide that Tenant shall utilize an available contractor of Landlord’s
selection to perform all work for Alterations that constitute a Design Problem
(provided that Landlord shall cause such contractor to charge Tenant for such
work an amount equal to the costs that comparable first-class, reputable, and
reliable contractors would have charged Tenant if selected pursuant to
competitive bidding procedures). Landlord hereby approves the following vendors:
a. Architect(s) – Interior Architects and Gensler Architects
b. MEP Engineer – Building Networks Group
c. Security Integrator(s) - Securitas and IES
d. Audio Visual Integrators – Compview and IVCI
e. Hygienist - CSC
f. Furniture – RDI / Knoll
g. Office Fronts – Steel Case
h. Flooring - Shaw
Tenant shall construct all Alterations and perform any repairs undertaken by
Tenant in conformance with all applicable Laws and pursuant to a valid building
permit, issued by the City of Los Angeles, and in conformance with Landlord’s
reasonable construction rules and regulations. Landlord’s approval of the plans,
specifications and working drawings for Tenant’s

- 41 -

--------------------------------------------------------------------------------



Alterations shall create no responsibility or liability on the part of Landlord
for their completeness, design sufficiency, or compliance with all Laws, but,
subject to Tenant’s obligation to carry out all Alteration work in compliance
with the provisions of this Article 8, shall constitute Landlord’s approval of
such Alteration. All work with respect to any Alterations must be done in a good
and workmanlike manner and diligently prosecuted to completion to the end that
the Premises shall at all times be a complete unit except during the period of
work. In performing the work of any such Alterations, Tenant shall have the work
performed in such manner as not to obstruct access to the Building or the common
areas for any other tenant of the Building, and as not to obstruct the business
of Landlord or other tenants in the Building, or interfere with the labor force
working in the Building. In addition to Tenant’s obligations under Article 9 of
this Lease, upon completion of any Alterations requiring a building permit and
costing in excess of $75,000, Tenant agrees to cause a Notice of Completion to
be recorded in the office of the Recorder of the County of Los Angeles in
accordance with Sections 8180-8190 of the Civil Code of the State of California
or any successor statute, and Tenant shall deliver to the Building management
office an electronic copy of the record set of drawings of the Alterations.
8.3 Payment for Improvements. In the event Tenant orders any Alteration or
repair work directly from Landlord, or from the contractor selected by Landlord,
the charges for such work shall be deemed Additional Rent under this Lease,
payable within thirty (30) days after Tenant’s receipt of billing therefor
(including a reasonably particularized statement setting forth the charges),
either periodically during construction or upon the substantial completion of
such work, at Landlord’s option. Upon completion of such work, Tenant shall
deliver to Landlord, if payment is made directly to contractors, evidence of
payment, contractors’ affidavits and full and final waivers of all liens for
labor, services or materials. If Tenant orders any work directly from Landlord,
Tenant shall pay to Landlord a percentage of the cost of such work (such
percentage to be established on a uniform basis for the Building and consistent
with similar charges imposed by the landlords of the Comparable Buildings)
sufficient to compensate Landlord for all overhead, general conditions, fees and
other costs and expenses arising from Landlord’s involvement with such work, and
if Tenant does not order any work directly from Landlord, Tenant shall reimburse
Landlord for Landlord’s reasonable, actual, out-of-pocket costs and expenses
actually and reasonably incurred in connection with Landlord’s review’ of such
work (without profit or mark-up).
8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, Tenant agrees to
carry, or cause the applicable contractors to carry, prior to the commencement
of such Alterations, “Builder’s All Risk” insurance in an amount reasonably
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 below immediately upon completion thereof. In addition, for work in
excess of $250,000.00, Landlord may, in its reasonably discretion, require any
Transferee (as defined in Section 14.1 of this Lease), but not the Original
Tenant or an Affiliate of the Original Tenant, to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee.



- 42 -

--------------------------------------------------------------------------------



8.5 Landlord’s Property. All Alterations, improvements, fixtures and/or
equipment which may be permanently installed in or about the Premises, and all
signs installed in, on or about the Premises, from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord, except
that Tenant may remove any Alterations, improvements, fixtures and/or equipment
which are installed, provided Tenant repairs any damage to the Premises and
Building caused by such removal, normal wear and tear excepted. Furthermore, if
Landlord requires, at the time Landlord approves of the Alteration, that Tenant
be required to remove any Alteration upon the expiration or early termination of
the Lease Term, Landlord may, by written notice to Tenant no later than ninety
(90) days prior to the end of the Lease Term, or given upon any earlier
termination of this Lease, require Tenant at Tenant’s expense to remove such
Alterations and to repair any damage to the Premises and Building caused by such
removal (normal wear and tear excepted), subject, however, to the restrictions
on Landlord’s right to so require Tenant to remove certain Alterations as
provided in Section 15.2 below. If Tenant fails to complete such removal and/or
to repair any damage caused by the removal of any Alterations prior to or at the
expiration or earlier termination of the Lease Term, Landlord may do so upon ten
(10) days’ notice to Tenant and may charge the actual, reasonable and documented
cost thereof to Tenant (without profit or mark-up). Tenant hereby indemnifies
and holds Landlord harmless from any liability, cost, obligation, expense or
claim of lien in any manner relating to the installation, placement, removal or
financing of any such Alterations, improvements, fixtures and/or equipment in,
on or about the Premises, except to the extent the particular work is performed
by Landlord and/or such liability, cost, obligation, claim or expense results
from Landlord’s negligence or willful misconduct.
8.6 Security Scanners. Notwithstanding anything to the contrary set forth in
this Lease, during the period of time that Tenant concurrently leases under this
Lease all of the floors that are served exclusively by any set of passenger
elevators of the Building (e.g. the Building’s low-rise passenger elevators
exclusively serve floors 2-17; the Building’s mid-rise passenger elevators
exclusively serve floors 18-29; and the Building’s high-rise passenger elevators
exclusively serve floors 29-38) (collectively, the “Exclusive Elevators”),
Tenant may, at its sole cost and expense, and otherwise in compliance with the
provisions of this Lease (including, without limitation, the provisions of this
Article 8), install and maintain security scanners in the main lobby of the
Building to monitor access to such Exclusive Elevators (collectively, the
“Security Scanners”). The design, location and specifications of the Security
Scanners shall be subject to Landlord’s prior approval, which shall not be
unreasonably withheld so long as the Security Scanners (i) are compatible with
the Building’s security systems, (ii) do not cause a Design Problem (except that
for purposes of this Section 8.6, the term “Design Problem” shall not include
clause (iii) of Section 8.1 above), and (iii) do not affect Landlord’s ability
to operate the Building on a commercially reasonable basis. Tenant shall not be
charged any rent for use of the space where the Security Scanners are installed.
Tenant shall reimburse Landlord, within thirty (30) days after receipt of
invoice from Landlord, for any actual, documented and reasonable out-of-pocket
costs incurred by Landlord in connection with Landlord’s and its consultants’
review of the plans and specifications for the Security Scanners and/or the
installation, use and/or operation by Tenant of the Security Scanners. Tenant
shall be solely responsible, at Tenant’s sole cost and expense, for the
monitoring, operation, repair and maintenance of the Security Scanners, and
neither Landlord nor the security personnel employed by Landlord shall have any
responsibility with respect thereto (including, without limitation, the
responsibility to monitor and/or prevent access to any Exclusive Elevators by
any persons

- 43 -

--------------------------------------------------------------------------------



entering through the Security Scanners or to respond to the triggering of any
sensors indicating a breach of the Security Scanners). Tenant shall provide
Landlord with key cards for the Security Scanners installed by Tenant so that
Landlord and Landlord’s management and security personnel can access the
Exclusive Elevators that are monitored by the Security Scanners to perform any
of Landlord’s obligations and/or exercise any of Landlord’s rights under this
Lease. Tenant shall indemnify, defend, protect, and hold harmless Landlord, its
partners and their respective officers, agents, servants and employees
(collectively, the “Indemnified Group”) from and against any and all Claims (as
defined below) in connection with or arising from the installation, use and/or
operation of the Security Scanners except to the extent such Claims are (A)
caused by the negligence and/or willful misconduct of one or more of the
Indemnified Group and (B) not covered by property insurance obtained, or
required to be obtained, by Tenant pursuant to this Lease and as to which the
waiver of subrogation in Section 10.4 below applies. Tenant shall, at Tenant’s
expense, remove the Security Scanners and repair any damage to the Building
caused by such removal, normal wear and tear excepted, upon the expiration or
early termination of this Lease, if Landlord, at its option, requires that
Tenant so remove the Security Scanners by written notice delivered to Tenant at
least sixty (60) days prior to the expiration of the Lease Term, or given upon
any earlier termination of this Lease. In addition, if Tenant no longer leases
the entirety of the floors serviced by the Exclusive Elevators for which
Security Scanners previously have been installed, Landlord may, at its option,
by written notice to Tenant, require Tenant to remove such Security Scanners, in
which event Tenant shall, at Tenant’s expense, within ten (10) days after
receipt of such notice, remove such Security Scanners and repair any damage to
the Building caused by such removal. If Tenant fails to timely complete any such
removal and/or repair work, Landlord may do so upon ten (10) days’ notice to
Tenant and may charge the actual, reasonable and documented cost thereof to
Tenant (without profit or mark-up).
9. Covenant Against Liens.
Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Real Property, Building or
Premises, and any and all liens and encumbrances created by Tenant shall attach
to Tenant’s interest only. Landlord shall have the right at all times to post
and keep posted on the Premises any reasonably sized notice which it deems
necessary for protection from such liens. In the event that other than due to
Landlord’s failure to timely disburse any tenant improvement allowance required
to be disbursed by Landlord pursuant to this Lease, any lien of mechanics or
materialmen or others is placed against the Real Property, the Building or the
Premises with respect to work or services claimed to have been performed for or
materials claimed to have been furnished to Tenant or the Premises, Tenant
covenants and agrees to cause it to be released and removed of record (by
bonding or otherwise) within fifteen (15) business days after its receipt of
written notice from Landlord regarding the existence of such lien.
Notwithstanding anything to the contrary set forth in this Lease, in the event
that such lien is not released and removed (by bonding or otherwise) on or
before the date occurring fifteen (15) business days after written notice of
such lien is delivered by Landlord to Tenant, Landlord, at its sole option, may
immediately take all action necessary to release and remove such lien, without
any duty to investigate the validity thereof, and all sums, costs and expenses,
including reasonable attorneys’ fees and costs, actually incurred by Landlord

- 44 -

--------------------------------------------------------------------------------



in connection with such lien shall be deemed Additional Rent under this Lease
and shall be due and payable by Tenant within thirty (30) days of receipt of a
reasonably detailed invoice therefor.
10. Indemnification and Insurance.
10.1 Indemnification and Waiver. To the extent not prohibited by law, Landlord,
its partners and their respective officers, agents, servants, employees, and
independent contractors shall not be liable to Tenant (except as expressly
provided in Section 19.8.2, or elsewhere in this Lease) for any damage to
property resulting from the loss of use thereof, which damage is sustained by
Tenant or by other persons claiming through Tenant, due to the occurrence of any
accident or event in or about the Building, Real Property and/or the Parking
Areas, or due to any act or neglect of any tenant or occupant of the Building,
including the Premises, or of any other person, including without limitation,
any damage caused by gas, electricity, steam, sewage, sewer gas or odors, fire,
water or by the bursting or leaking of pipes, faucets, sprinklers, plumbing
fixtures and windows, or to any other cause regardless of whether of an entirely
different nature; provided, however, the provisions of this sentence shall not
be applicable to any such damage to the extent resulting from the negligence or
willful misconduct of Landlord or its agents, contractors, servants or
employees, or to any default by Landlord in the observance or performance of any
of the terms, covenants or conditions of this Lease to be performed on
Landlord’s part. Tenant shall indemnify, defend, protect, and hold harmless
Landlord, its partners and their respective officers, agents, servants and
employees from any and all loss, cost, damage, expense and liability (including
without limitation court costs and reasonable attorneys’ fees) incurred in
connection with or arising from any cause in, on or about the Premises,
including, without limiting the generality of the foregoing: (A) any default by
Tenant in the observance or performance of any of the terms, covenants or
conditions of this Lease on Tenant’s part to be observed or performed; (B) the
use or occupancy of the Premises by Tenant or any person claiming by, through or
under Tenant; (C) the condition of the Premises or any occurrence on the
Premises from any cause whatsoever, except to the extent such occurrence is the
result of (1) a condition or occurrence originating outside the Premises that is
not described in clause (D) hereinbelow, or (2) Hazardous Materials that exist
in or outside the Premises as of the First Commencement Date or which thereafter
were placed in the Premises or found to be in or outside the Premises to the
extent not (x) introduced, disposed of or otherwise caused by Tenant or any of
the Tenant Parties or (y) in any tenant improvements, alterations, fixtures,
equipment or personal property installed by or for Tenant in the Premises,
Building or Real Property; or (E) any acts, omissions or negligence of Tenant or
any person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, or licensees of Tenant or any such person, in, on or about
the Premises, Real Property, and/or the Parking Areas either prior to, during,
or after the expiration of the Lease Term, including, without limitation, any
acts, omissions or negligence in the making or performance of any Alterations or
the Tenant Improvements by Tenant, provided that Tenant shall not be required to
indemnify and hold Landlord harmless from, nor does Tenant hereby waive any
claim against Landlord for, any loss, cost, liability, damage or expense,
including, but not limited to, penalties, fines, attorneys’ fees or costs
(collectively, “Claims”), to any person, property or entity resulting from the
negligence or willful misconduct of Landlord or its agents, contractors,
servants or employees, in connection with Landlord’s operation of the Building,
Real Property and/or Building Parking Area or the failure of Landlord to perform
any of its obligations under this Lease (except for damage to any improvements
or alterations in the Premises [including the Tenant Improvements] and Tenant’s

- 45 -

--------------------------------------------------------------------------------



personal property, fixtures, furniture and equipment in the Premises, to the
extent such damage is covered by Tenant’s required insurance coverage hereunder,
or if Tenant had carried the insurance required hereunder would have been
covered; but not to the extent of any insurance deductibles permitted to be
carried by Tenant hereunder). Notwithstanding the foregoing limitations or
exceptions to Landlord’s liability contained in this Section 10.1, Landlord
hereby indemnifies, defends, protects and holds Tenant harmless from any such
excluded Claims described in the immediately preceding sentence; provided
further that because Landlord is required to maintain property damage insurance
on the Building and Tenant compensates Landlord for such insurance as part of
Tenant’s Share of Direct Expenses and because of the existence of waivers of
subrogation set forth in Section 10.4 of this Lease, Landlord hereby
indemnifies, defends, protects, and holds Tenant harmless from any Claims for
any property damage or loss to any portion of the Building, Improvements or
equipment located outside the Premises to the extent such Claim is covered by
such insurance or damages due to the failure of Landlord to perform any of its
obligations under this Lease (or if Landlord had carried the insurance required
hereunder would have been covered; but not to the extent of any insurance
deductibles permitted to be carried by Landlord hereunder), even if resulting
from the negligent acts or omissions of Tenant or those of its agents,
contractors, servants, employees or licensees. Similarly, since Tenant must
carry property damage insurance pursuant to this Article 10 to cover its
personal property within the Premises and the Real Property, and any tenant
improvements and Alterations in the Premises (including the Tenant
Improvements), Tenant hereby indemnifies and holds Landlord harmless from any
Claims for any property damage or loss to any such items to the extent arising
from any event to the extent such Claims are covered by such insurance (or if
Tenant had carried the insurance required hereunder would have been covered; but
not to the extent of any insurance deductibles permitted to be carried by Tenant
hereunder), even if resulting from the negligent acts or omissions of Landlord
or those of its agents, contractors, servants, employees or licensees. The
provisions of this Section 10.1 shall survive the expiration or sooner
termination of this Lease with respect to any claims or liability occurring
prior to such expiration or termination. No provision of this Section 10.1 shall
affect the waivers of subrogation described in Section 10.4 of this Lease. Each
party’s indemnification obligations hereunder shall include the obligation, at
the indemnified party’s request, to defend the indemnified party with counsel
reasonably acceptable to such indemnified party, at the indemnifying party’s
sole cost and expense, including all reasonable attorneys’ fees and court costs.
10.2 Landlord’s Insurance and Tenant’s Compliance with Landlord’s Insurance.
Landlord shall maintain during the Lease Term a policy or policies of property
insurance insuring the Building, Real Property and Building Parking Area against
loss or damage due to fire and other casualties covered within the
classification of “all risk” or “special form” coverage, to the extent available
on a commercially reasonable basis, for the full replacement cost of the covered
items determined in a commercially reasonable manner. Such coverage shall be in
amounts that meet any co-insurance clauses of the policies of insurance.
Landlord shall be permitted to carry such deductibles with respect to such
property insurance as are customarily carried from time to time by reasonably
prudent

- 46 -

--------------------------------------------------------------------------------



landlords of the Comparable Buildings. Landlord shall also maintain a policy or
policies of commercial general liability insurance covering the Building,
Building Parking Area and the Real Property and the performance by Landlord of
its indemnity agreements set forth in Section 10.1 of this Lease, in such
amounts and with such deductibles as are customarily carried from time to time
by reasonably prudent landlords of the Comparable Buildings. As of the date of
this Lease Landlord currently carries commercial general liability coverage in
limits of $1,000,000 per occurrence, with umbrella coverage of $100,000,000 per
occurrence. Additionally, at the option of Landlord, Landlord’s property
insurance coverage may include the risks of earthquakes and/or flood damage and
additional hazards, a rental loss endorsement and one or more loss payee
endorsements in favor of the holders of any mortgages or deeds of trust
encumbering the interest of Landlord in the Real Property or the ground or
underlying lessors of the Real Property, or any portion thereof. Upon inquiry by
Tenant, from time to time, Landlord shall inform Tenant of such coverage carried
by Landlord. Tenant shall neither use the Premises nor permit the Premises to be
used or acts to be done therein which will: (i) increase the premium of any
insurance described in this Section 10.2 unless Tenant agrees to pay for such
increase in premium (which payment shall be made by Tenant to Landlord within
thirty (30) days after Tenant’s receipt of invoice therefor from Landlord); (ii)
cause a cancellation of or be in conflict with any such insurance policies of
Landlord; or (iii) result in a refusal by insurance companies of good standing
to insure the Building or the Real Property in amounts reasonably satisfactory
to Landlord; provided, that Landlord agrees that Tenant’s use of the Premises
for the Permitted Use and otherwise in compliance with this Lease will not cause
or result in any of the matters referred to in clauses (i) through (iii)
hereinabove. Tenant shall, at Tenant’s expense, comply as to the Premises with
all reasonable insurance company requirements pertaining to the use of the
Premises. If Tenant’s conduct or use of the Premises causes any increase in the
premium for such insurance policies, then Tenant shall reimburse Landlord for
any such increase. Tenant, at Tenant’s expense, shall comply with all rules,
orders, regulations or requirements of the American Insurance Association
(formerly the National Board of Fire Underwriters) and with any similar body.
10.3 Tenant’s Insurance. Tenant shall maintain during the Lease Term the
following coverages in the following amounts.
10.3.1 A policy or policies of commercial general liability insurance covering
the insured against claims of bodily injury, personal injury and property damage
arising out of Tenant’s occupancy, assumed liabilities or use of the Premises,
including coverage with respect to the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, for limits of liability not less than:

Bodily Injury andProperty Damage Liability$1,000,000 each occurrence$2,000,000
annual aggregatePersonal Injury Liability$1,000,000 each occurrence$2,000,000
annual aggregateUmbrella Coverage$5,000,000



10.3.2 Property insurance covering (i) all office furniture, trade fixtures,
office equipment, merchandise and all other items of Tenant’s property on the
Premises installed by, for, or at the expense of Tenant, (ii) all leasehold
improvements in the Premises, (iii) all other improvements, alterations and
additions to the Premises, and (iv) the Telecommunication Equipment. Such
insurance shall insure against loss or damage due to fire and other casualties
covered within the classification of “all risk” or “special form” coverage, to
the extent available on a commercially reasonable basis, for the full
replacement cost of the

- 47 -

--------------------------------------------------------------------------------



covered items determined in a commercially reasonable manner, and in amounts
that meet any co-insurance clauses of the policies of insurance.
10.3.3 Comprehensive Automobile Insurance covering all owned, non-owned and
hired automobiles of Tenant with combined single limit not less than:

Bodily Injury Liability$1,000,000 each accidentProperty Damage
Liability$1,000,000 each accident



10.3.4 Form of Policies. The minimum limits of policies of insurance required of
Landlord and Tenant under this Lease shall in no event limit the liability of
either party under this Lease. Tenant’s insurance shall: (i) name as an
additional insured on Tenant’s general liability policy on a blanket basis,
Landlord, and all mortgage or deed of trust holders or lessors of any underlying
ground leases respecting the Real Property, the identity of whom Landlord has
provided Tenant with not less than thirty (30) days prior written notice; (ii)
specifically cover Tenant’s indemnification obligations under Section 10.1 of
this Lease except to the extent such obligations arise as a result of a default
by Tenant; (iii) be issued by an insurance company having a rating of not less
than A-VII in Best’s Insurance Guide or such lesser rating which is otherwise
reasonably acceptable to Landlord and licensed to do business in the State of
California; (iv) be primary insurance as to all claims thereunder and provide
that any insurance carried by Landlord is excess and is non-contributing with
any insurance requirement of Tenant; and (v) contain a cross-liability
endorsement or severability of interest clause. Landlord’s insurance shall
comply with the requirements of clauses (ii) and (iii) above, with all
references to Landlord in such clauses modified to refer to Tenant, and all
references to Tenant modified to refer to Landlord. Tenant shall send a link to
the Memorandum of Insurance to Landlord at or before the expiration dates
thereof. In the event Tenant shall fail to procure such insurance, or to provide
the Memorandum of Insurance, Landlord may, at its option, upon at least fifteen
(15) days prior written notice to Tenant, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord as Additional Rent
within thirty (30) days after delivery to Tenant of the bills thereof, unless
within such fifteen (15) days, Tenant procures such insurance (if Tenant did not
have coverage) and delivers to Landlord a Memorandum of Insurance as required
above. Tenant shall provide Landlord written notice of its receipt of any notice
of cancellation of any insurance or of any coverage changed below that required
herein. Upon reasonable request by Tenant, Landlord shall make available for
Tenant’s review at the Building management office, copies of the applicable
insurance policies evidencing the existence of Landlord’s required insurance
hereunder.
10.4 Subrogation. Landlord and Tenant agree to have their respective insurance
companies issuing property damage insurance waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may be, to the
extent such waivers are routinely and customarily available. As long as such
waivers of subrogation are contained in their respective insurance policies, or
would have been contained in such insurance policies had the responsible party
used commercially reasonable efforts to obtain such waivers and such waivers are
routinely and customarily available, Landlord and Tenant hereby waive any right
that either may have against the other on account of any loss or damage to their
respective property to the extent such loss or damage is insurable under
policies of insurance maintained or

- 48 -

--------------------------------------------------------------------------------



required to be maintained hereunder. if either party fails to carry the amounts
and types of insurance required to be carried by it pursuant to this Article 10,
such failure shall be deemed to be a covenant and agreement by such party to
self-insure with respect to the type and amount of insurance which such party so
failed to carry, with full waiver of subrogation with respect thereto.
10.5 Additional Insurance ObligationsTenant shall carry and maintain during the
entire Lease Term, at Tenant’s sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to Section 10.3.1 above, as
may be reasonably requested by Landlord, but in no event shall such increased
amounts of insurance be in excess of that required by landlords of Comparable
Buildings for tenants comparable to Tenant.
10.6 Self-Insurance. So long as Tenant maintains a Tangible Net Worth (as
defined below) in excess of Five Hundred Million Dollars ($500,000,000.00),
Tenant may provide self-insurance in lieu of the insurance required in Sections
10.3 and 10.5 above, whether by the establishment of an insurance fund or
reserve to be held and applied to make good losses from casualties, or
otherwise, which conforms to the practice of large corporations maintaining
systems of self-insurance or by simply sending a notice to Landlord stating that
it will be responsible to pay all Claims as if it was an insurance company
providing the insurance coverage Tenant was otherwise obligated to obtain under
this Lease. As used herein, “Tangible Net Worth” means the excess of total
assets over total liabilities, in each case as determined in accordance with
generally accepted accounting principles consistently applied (“GAAP”),
excluding, however, from the determination of total assets, all assets which
would be classified as intangible assets under GAAP including, without
limitation, goodwill, licenses, patents, trademarks, trade names, copyrights,
and franchises. Prior to Tenant electing to self-insure under this Section 10.6,
Tenant shall deliver to Landlord Tenant’s annual report evidencing such minimum
$500,000,000.00 Tangible Net Worth requirement, which annual report shall be
prepared by a national firm of certified public accountants in accordance with
GAAP and certified as accurate (the “Annual Report”). Thereafter while Tenant is
continuing to self-insure under this Section 10.6, Tenant shall deliver to
Landlord, within forty-five (45) days after written request therefor from
Landlord made after the end of each fiscal year, a current Annual Report for the
prior fiscal year evidencing such $500,000,000.00 minimum Tangible Net Worth. If
at any time Tenant’s Tangible Net Worth is less than $500,000,000.00, then
Tenant shall be required to immediately obtain and maintain the insurance
provided for in Sections 10.3 and 10.5 above. If Tenant self-insures any of the
risks to which coverage is required under Sections 10.3 and/or 10.5 above,
Tenant’s self-insurance protection shall be deemed to include (and Tenants
self-insurance shall be deemed to include) the waivers of subrogation and the
additional insured status mentioned above in favor of Landlord, its lenders and
any other parties Landlord so specifies as provided in Section 10.3 above.
Furthermore, (i) the self-insurance protection shall be equivalent to the
coverage required under Sections 10.3 and 10.5 above, and Tenant shall not be
relieved from the indemnification obligations of this Lease, (ii) Tenant shall
be responsible for, assume all liability for, and release and waive all right of
recovery against Landlord and its partners and members and subpartners and
submembers, and their respective officers, agents, property managers, servants,
employees, and independent contractors for, the costs of any loss or claim to
the extent that such loss or claim would have been covered by the insurance
Tenant would have otherwise been required to maintain hereunder, and (iii)
Tenant shall pay all amounts on behalf of Landlord and its partners and members
and subpartners and submembers, and their respective officers, agents, property
managers, servants, employees, and independent contractors (and waive, release,
protect, indemnify, defend, protect and hold harmless Landlord and its partners
and members and subpartners and submembers, and their respective officers,
agents, property managers, servants, employees, and independent contractors from
and against) any and all Claims incurred by Landlord (and its partners and
members and subpartners and submembers, and their respective officers, agents,
property managers, servants, employees, and independent contractors) which would
have been payable or insured against by a hypothetical third-party insurer for
the benefit of Tenant and/or Landlord (and its partners and members and
subpartners and submembers, and their

- 49 -

--------------------------------------------------------------------------------



respective officers, agents, property managers, servants, employees, and
independent contractors) had Tenant maintained the insurance required under
Sections 10.3 and 10.5 above with deemed full waiver of subrogation in favor of
Landlord (and its partners and members and subpartners and submembers, and their
respective officers, agents, property managers, servants, employees, and
independent contractors), and with reasonable deductible amounts applicable to
such policies. If Tenant fails to comply with the requirements relating to
self-insurance and insurance, Landlord may, in accordance with the provisions of
Section 10.3.4 above, obtain such insurance and Tenant shall pay to Landlord
immediately on demand the premium cost thereof. It is expressly understood that
the self-insurance permitted above does not relieve Tenant of its statutory
obligations under Workers’ Compensation laws.
11. Damage and Destruction.
11.1 Repair of Damage to Premises by Landlord. If the Premises, Building Parking
Area or any common areas of the Building serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for matters beyond Landlord’s
reasonable control, and subject to all other terms of this Article 11, restore
the Premises, Building Parking Area and such common areas to the condition
existing prior such fire or other casualty. Such restoration shall be to
substantially the same condition of the Premises, Building Parking Area and
common areas prior to the casualty, except for modifications thereto (i)
required by zoning and building codes and other laws, or (ii) reasonably
required by the holder of a mortgage on the Building or reasonably deemed
desirable by Landlord, provided (A) access to any common restrooms serving the
Premises and Tenant’s access to and use of the Premises and Building Parking
Area shall not be materially impaired, and (B) such Premises, Building Parking
Area and any common areas will be in a condition that is equal or better than
the condition of such items immediately prior to the damage and destruction.
Notwithstanding any other provision of this Lease, upon the occurrence of any
damage to the Premises, if this Lease is not terminated, Tenant shall assign to
Landlord (or to any party designated by Landlord) all insurance proceeds payable
to Tenant under Tenant’s insurance required under Sections 10.3.2(ii) and (iii)
of this Lease to the extent necessary to reimburse Landlord on a progress
payment basis for all costs and expenses incurred by Landlord in connection with
the repair of any such damage, and Landlord shall repair any injury or damage to
the leasehold improvements and Alterations installed in the Premises and shall
return such leasehold improvements and Alterations to their original condition;
provided that if the cost of such repair by Landlord exceeds the amount of
insurance proceeds received by Landlord from Tenant’s insurance carrier, as
assigned by Tenant, plus the amount of insurance proceeds received by Landlord
from Landlord’s insurance carrier to the extent allocable to damage of the
leasehold improvements and Alterations, the cost of such repair shall be paid by
Tenant on a progress-payment basis, but only after exhaustion of Tenant’s and
Landlord’s

- 50 -

--------------------------------------------------------------------------------



insurance proceeds received by Landlord and allocable to the damage of the
leasehold improvements and Alterations. In connection with such repairs and
replacements, Tenant shall, prior to the commencement of construction, submit to
Landlord, for Landlord’s review and approval, all plans, specifications and
working drawings relating thereto, and Tenant and Landlord shall select the
general contractor to perform such improvement work and if they do not agree as
to the identity of the general contractor, Landlord shall select the general
contractor on the basis of a reputation for high quality work, integrity,
timeliness of performance and financial stability, and, if commercially
reasonable and practicable under the circumstances, after competitively bidding
such improvement work to at least three (3) general contractors designated by
Landlord and reasonably acceptable to Tenant (with respect to any such
competitive bidding procedure, Landlord shall select as the general contractor
to perform such improvement work, the general contract submitting the lowest bid
and is able to meet Landlord’s commercially reasonable schedule for the
performance of such improvement work). Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof; provided
however, that if such fire or other casualty shall have damaged the Premises,
Building Parking Areas (unless Landlord provides reasonable substitute parking)
or common areas necessary to Tenant’s occupancy of or access to the Premises,
Landlord shall allow Tenant a proportionate abatement of Rent during the time
and to the extent to which Tenant is denied access to the Premises and/or to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease (including due to lack of parking unless Landlord provides reasonable
substitute parking), and not occupied by Tenant as a result thereof; provided,
further, if the Premises or common areas providing access to the Premises are
damaged such that the portion of the Premises which is fit for occupancy and to
which Tenant is permitted access is not sufficient to allow Tenant to conduct
its business operations from such remaining portion and Tenant does not conduct
its business operations therefrom, Landlord shall allow Tenant a total abatement
of Rent during the time and to the extent Tenant is denied access to the
Premises and/or the Premises are unfit for occupancy for the purposes permitted
under this Lease, and not occupied by Tenant as a result of the subject damage.
11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises and/or
Building and instead terminate this Lease by notifying Tenant in writing of such
termination within sixty (60) days after the date of damage, such notice to
include a termination date giving Tenant ninety (90) days to vacate the
Premises, but Landlord may so elect only if the Building shall be damaged by
fire or other casualty or cause, whether or not the Premises are affected, and
one or more of the following conditions is present: (i) repairs cannot
reasonably be substantially completed within one hundred eighty (180) days of
the date of damage (when such repairs are made without the payment of overtime
or other premiums); or (ii) as a result of the casualty in question, (A)
Landlord would have to repair “uninsured” or “underinsured” damage to the
Building (“uninsured” or “underinsured” meaning that Landlord does not have
insurance proceeds from third party insurance companies with respect to such
damage to the Building, provided that Landlord would also not have such
insurance proceeds had Landlord carried the insurance required under this Lease)
at a cost in excess of Five Million Dollars ($5,000,000.00), (B) Landlord
terminates the leases of all other tenants of the Building leasing a full floor
or more similarly affected by the damage and destruction which, with respect to
tenants of the Building leasing space pursuant to leases in effect as of the
date of this Lease, contain termination rights in

- 51 -

--------------------------------------------------------------------------------



favor of Landlord permitting Landlord to terminate such leases in the event of
an uninsured or underinsured casualty damage (it being agreed by Landlord that
Landlord shall not modify any such existing leases to eliminate any such
termination rights), and (C) Landlord covenants to Tenant in writing that
Landlord will not commence any repairs of such damaged portions of the Premises
and/or Building within nine (9) months following the date of casualty for the
purposes of leasing the Premises to third parties, and such covenant by Landlord
shall survive any such termination of this Lease, the breach of which shall,
without limitation, subject Landlord to liability to Tenant for any actual
damages suffered by Tenant as a result therefrom. For purposes of clause (C)
hereinabove, “repairs” shall not be deemed to include repairs to the extent
required by applicable law or reasonably necessary to ensure safety in or around
the Building and/or any such damaged portions of the Premises or Building. If
Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided hereinabove, and the repairs cannot reasonably be
substantially completed within two hundred forty (240) days after being
commenced (which 240-day period shall be subject to extension as a result of any
Force Majeure events and delays caused by Tenant), Tenant may elect, no earlier
than sixty (60) days after the date of the damage and not later than one hundred
twenty (120) days after the date of such damage, to terminate this Lease by
written notice to Landlord effective as of the date specified in the notice.
Furthermore, if neither Landlord nor Tenant have terminated this Lease, and the
repairs are not actually substantially completed within the period (the “Outside
Repair Period”) which is the later of (A) such 240-day period, and (B) the
estimated time period for repairs to have been substantially completed as
provided hereinabove (which Outside Repair Period shall be subject to extension
as a result of any Force Majeure events and delays caused by Tenant), Tenant
shall have the right to terminate this Lease within five (5) business days of
the end of such Outside Repair Period and thereafter during the first five (5)
business days of each calendar month following the end of such Outside Repair
Period until such time as the repairs are substantially complete, by notice to
Landlord (the “Damage Termination Notice”), effective as of a date set forth in
the Damage Termination Notice (the “Damage Termination Date”), which Damage
Termination Date shall not be less than five (5) business days following the end
of such Outside Repair Period or each such month, as the case may be.
Notwithstanding the foregoing, if Tenant delivers a Damage Termination Notice to
Landlord, then Landlord shall have the right to suspend the occurrence of the
Damage Termination Date for a period ending thirty (30) days after the Damage
Termination Date set forth in the Damage Termination Notice by delivering to
Tenant, within five (5) business days of Landlord’s receipt of the Damage
Termination Notice, a certificate of Landlord’s contractor responsible for the
repair of the damage certifying that it is such contractor’s good faith judgment
that the repairs shall be substantially completed within thirty (30) days after
the Damage Termination Date. If repairs shall be substantially completed prior
to the expiration of such thirty-day period, then the Damage Termination Notice
shall be of no force or effect, but if the repairs shall not be substantially
completed within such thirty-day period, then this Lease shall terminate upon
the expiration of such thirty-day period. On or before thirty (30) days after
the date of a damage or destruction, Landlord shall inform Tenant of Landlord’s
reasonable opinion of the projected date of completion of the repairs and
whether adequate insurance proceeds will be available to cover the cost of
repair and restoration.
11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Real Property, and any
statute or regulation of the State of California, including,

- 52 -

--------------------------------------------------------------------------------



without limitation, Sections 1932(2) and 1933(4) of the California Civil Code,
with respect to any rights or obligations concerning damage or destruction in
the absence of an express agreement between the parties, and any other statute
or regulation, now or hereafter in effect, shall have no application to this
Lease or any damage or destruction to all or any part of the Premises, the
Building or any other portion of the Real Property.
11.4 Damage Near End of Term. In the event that the Premises or any of the
common areas servicing or providing access to the Premises is destroyed or
damaged to any substantial extent (i.e., the time to repair such substantial
damage will exceed one hundred eighty (180) days or the remainder of the Lease
Term, whichever is less) during the last eighteen (18) months of the Lease Term
(as such Lease Term may have been previously extended pursuant to Rider No. 2 to
Lease or otherwise), then notwithstanding anything contained in this Article 11,
Landlord or Tenant shall have the option to terminate this Lease by giving
written notice to the other party of the exercise of such option within thirty
(30) days after such damage or destruction, in which event: (i) this Lease shall
cease and terminate as of the date of such notice; (ii) Tenant shall pay the
Base Rent and Additional Rent, properly apportioned up to such date of damage;
(iii) Landlord shall refund to Tenant the Base Rent and Additional Rent prepaid
by Tenant and attributable to the period of time following the date of such
damage; and (iv) both parties hereto shall thereafter he freed and discharged of
all further obligations hereunder, except as provided for in provisions of this
Lease which by their terms survive the expiration or earlier termination of the
Lease Term. In the event Landlord elects to terminate this Lease pursuant to
this Section 11.4, Tenant shall have the right to exercise any remaining renewal
options, and in such event, the other sections of this Article 12 shall apply.
12. Nonwaiver.
No waiver of any provision of this Lease shall be implied by (i) any failure of
either party to insist in any instance on the strict keeping, observance or
performance of any covenant or agreement contained in the Lease or exercise any
election contained in the Lease or (ii) any failure of either party to enforce
any remedy on account of the violation of such provision, even if such violation
shall continue or be repeated subsequently, any waiver by Landlord of any
provision of this Lease may only be in writing, and no express waiver shall
affect any provision other than the one specified in such waiver and that one
only for the time and in the manner specifically stated. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant’s right of possession hereunder or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.
13. Condemnation.
13.1 Permanent Taking. If the whole or any major part of the Premises or a major
portion of the Building shall be taken by power of eminent domain or condemned
by any competent authority for any public or quasi-public use or purpose, or if
any adjacent property or street shall be so taken or condemned, or reconfigured
or vacated by such authority in such

- 53 -

--------------------------------------------------------------------------------



manner as to require the use, reconstruction or remodeling of any part of the
Premises or Building, or if Landlord shall grant a deed or other instrument in
lieu of such taking by eminent domain or condemnation, Landlord shall have the
option to terminate this Lease upon one hundred eighty (180) days’ notice,
provided such notice is given no later than sixty (60) days after the date of
such taking, condemnation, reconfiguration, vacation, deed or other instrument
and provided all other similarly situated tenants’ leases are also terminated.
If so much of the Premises, Building or the Real Property is taken so as to
substantially interfere with the conduct of Tenant’s business from the Premises,
or if access to the Premises is substantially impaired, Tenant shall have the
option to terminate this Lease upon one hundred eighty (180) days’ notice,
provided such notice is given no later than sixty (60) days after the date of
such taking. Landlord and Tenant shall each be entitled to receive fifty percent
(50%) of the “bonus value” of the leasehold estate in connection therewith,
which bonus value shall be equal to the sum paid by the condemning authority as
the award for compensation for taking the leasehold created by this Lease.
Tenant shall have the right to file any separate claim available to Tenant for
any taking of Tenant’s personal property and fixtures belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, and for moving expenses, so long as such claim is payable separately
to Tenant. All Rent shall be apportioned as of the date of such termination, or
the date of such taking, whichever shall first occur. If any part of the
Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated. Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of The California Code of
Civil Procedure.
13.2 Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary Taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such Taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary Taking.
14. Assignment and Subletting.
14.1 Transfers.
14.1.1 Tenant shall not, without the prior written reasonable consent of
Landlord except as provided herein to the contrary, assign, mortgage, pledge,
hypothecate, encumber, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment or other such foregoing transfer of this Lease
or any interest hereunder by operation of law except as provided herein, sublet
the Premises or any part thereof, or permit the use of the Premises by any
persons other than Tenant and its employees (all of the foregoing are
hereinafter sometimes referred to collectively as “Transfers” and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a “Transferee”). For purposes of this Lease, an “Approved Transferee”
shall mean (i) any Affiliate (as defined in Section 14.5 below) that is an
assignee of Tenant’s entire interest in this Lease, (ii) any other assignee of
Tenant’s entire interest in this Lease approved by Landlord pursuant to the
terms and conditions of this Article 14, and (iii) any sublessee of the entire
Office Space portion of the Premises then leased by

- 54 -

--------------------------------------------------------------------------------



Tenant for the entire balance of the Lease Term which sublessee is approved by
Landlord pursuant to the terms and conditions of this Article 14.
14.1.2 In no event shall the terms of a proposed Transfer provide the Transferee
with a right of first offer to all or any portion of the Premises. If Tenant
shall desire Landlord’s consent to any Transfer, Tenant shall notify Landlord in
writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) the substantive terms of the proposed
Transfer and the consideration therefor, the name and address of the proposed
Transferee, and a copy of all existing and/or proposed documentation pertaining
to the proposed Transfer, including all existing operative documents to be
executed to evidence such Transfer or the agreements incidental or related to
such Transfer, (iv) in the case of a proposed assignment of the Lease or a
proposed sublease involving three (3) or more floors of the Premises, current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, (v) any other information reasonably required by Landlord,
which will enable Landlord to determine the financial responsibility (in the
case of a proposed assignment of the Lease or a proposed sublease involving
three (3) or more floors of the Premises), character, and reputation of the
proposed Transferee, nature of such Transferee’s business and proposed use of
the Subject Space, and (vi) such other information as Landlord may reasonably
require. Landlord shall approve or disapprove of the proposed Transfer within
fifteen (15) days after Landlord’s receipt of the applicable Transfer Notice.
Any Transfer made without Landlords prior written consent shall, at Landlord’s
option, be null, void and of no effect. Whether or not Landlord shall grant
consent, Tenant shall, within thirty (30) days after written request by
Landlord, reimburse Landlord for all reasonable legal fees and expenses incurred
by Landlord in connection with its review of a proposed Transfer; provided,
however, in the event that the Transfer is a sublease of other than three (3) or
more floors of the Premises and Tenant uses Landlord’s approved form to evidence
such sublease (with red-lined changes where appropriate), Landlord’s legal fees
and expenses in connection with the review of such sublease shall not exceed
$2,500.00 during the initial Lease Term, and $5,000.00 during any extension
thereafter.
Notwithstanding anything in this Lease to the contrary, no restriction in any
other tenant or subtenant’s lease or sublease restricting the subleasing of
space to another tenant in the Real Property shall be enforced by Landlord as to
Tenant and/or the other tenant or subtenant so as to prevent or restrict an
assignment, sublease or sub-sublease to Tenant if either (A) Landlord has no
available space in the Building for direct lease to Tenant of comparable size as
the proposed space to be assigned to or sublet by Tenant from such other tenant
or subtenant (herein, the “Proposed Sublease Space”), or (B) the Proposed
Sublease Space is contiguous to any space in the Building then leased by Tenant
under this Lease or is located below the 30th floor of the Building (unless
Landlord has available space in the Building for direct lease to Tenant of
comparable size as the Proposed Sublease Space and such available space consists
of space in the Building that was once leased by Tenant under this Lease or the
Existing Lease).
14.2 Landlord’s Consent. Landlord shall not unreasonably withhold or condition
its consent to any proposed Transfer of the Subject Space to the Transferee on
the turns specified in the Transfer Notice. The parties hereby agree that it
shall be reasonable under this

- 55 -

--------------------------------------------------------------------------------



Lease for Landlord to withhold consent to any proposed Transfer where one or
more of the following apply, without limitation as to other reasonable grounds
for withholding consent:
14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building as determined with
reference to the then existing tenants of the Building;
14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3 The Transferee (i) is a governmental agency or instrumentality whose use
of the space shall involve the rendering of welfare-related services and/or
unusually heavy pedestrian visitor traffic, (ii) is a governmental agency or an
instrumentality of a foreign country, (iii) is of a character or reputation, is
engaged in a business, or is of, or is associated with, a political orientation
or faction or other cause, which is materially inconsistent with the quality of
the Building, may result in repeated demonstrations or other events which may
disrupt the use, occupancy or quiet enjoyment of the Building by other tenants
or occupants or which would otherwise reasonably offend a landlord of a
Comparable Building, or (iv) is a governmental agency or instrumentality which
is capable of exercising the power of eminent domain or condemnation; provided,
however, if Landlord has voluntarily and directly leased, in the aggregate
pursuant to one lease or a series of leases, at least 20,000 rentable square
feet of space in the Building to an entity or entities described in clauses (i),
(ii), (iii) or(iv) above, such clauses (i), (ii), (iii) or (iv), as the case may
be, shall not be applicable to the extent a proposed Transferee is of comparable
prestige, character, and reputation and comparable or smaller in size (based on
the aggregate amount of rentable square feet voluntarily and directly leased by
Landlord to a tenant or tenants described in clauses (i), (ii), (iii) or (iv),
as the case may be);
14.2.4 The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space;
14.2.5 In the case of an assignment of the Lease or a sublease involving three
(3) or more floors of the Premises, the Transferee is not a party of reasonable
financial worth and/or financial stability in light of the responsibilities
involved under the Lease on the date consent is requested (with such financial
worth and stability to be determined after taking into account any credit
enhancements provided by the Transferee as part of the Transfer, but only if
such credit enhancements benefit Landlord and are consistent with the credit
enhancements accepted by Landlord for direct leases of space in the Building
covering comparable obligations as the proposed Transfer with tenants of
financial worth and stability comparable to that of the Transferee) when taking
into consideration Tenant’s continuing liability;
14.2.6 The proposed Transfer would cause Landlord to be in violation of another
lease or agreement to which Landlord is a party, or would give an occupant of
the Building a right to cancel its lease; Landlord hereby represents that for
purposes of this Section 14.2.6, no lease of space in the retail/office tower
portion of the Building currently provides any tenant with any exclusive use or
restricts the right of Landlord to lease space in the retail/office tower
portion of the Building to tenants of any particular type or character; Landlord

- 56 -

--------------------------------------------------------------------------------



shall provide Tenant with reasonable written notice of any such provisions or
restrictions hereafter included in any lease of space in the retail/office tower
portion of the Building; or
14.2.7 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is actively negotiating with Landlord in good faith to
lease space in the Building at such time and comparable space to the subject
space is available for lease. If Landlord consents to any Transfer pursuant to
the terms of this Section 14.2 (and does not exercise any recapture rights
Landlord may have under Section 14.3 of this Lease), Tenant may within six (6)
months after Landlord’s consent, but not later than the expiration of said
six-month period, enter into such Transfer of the Premises or portion thereof,
upon substantially the same terms and conditions as are set forth in the
Transfer Notice furnished by Tenant to Landlord pursuant to Section 14.1 of this
Lease, provided that if there are any changes in the terms and conditions from
those specified in the Transfer Notice such that Landlord would initially have
been entitled to refuse its consent to such Transfer under this Section 14.2,
Tenant shall again submit the Transfer Notice to Landlord for its approval and
other action under this Article 14.
14.3 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event that Tenant contemplates a
Transfer (“Contemplated Transfer”), then Tenant shall give Landlord notice
(“Intention to Transfer Notice”) of such Contemplated Transfer. The Intention to
Transfer Notice shall specify the portion and number of rentable square feet of
the Premises which Tenant intends to transfer (“Contemplated Transfer Space”),
the contemplated date of the commencement of the term of such Contemplated
Transfer (“Contemplated Effective Date”), and the contemplated length of such
Contemplated Transfer, and shall specify that such Intention to Transfer Notice
is delivered to Landlord pursuant to this Section 14.3 in order to allow
Landlord to elect to recapture the Contemplated Transfer Space. Thereafter,
Landlord shall have the option, by giving written notice to Tenant within thirty
(30) days after receipt of such Intention to Transfer Notice, to recapture such
Contemplated Transfer Space upon the basic terms and conditions specified in the
Intention to Transfer Notice. In the event such option is exercised by Landlord,
and Tenant does not revoke its Transfer Notice by delivering written notice of
such revocation to Landlord within fifteen (15) days of Tenant’s receipt of
Landlord’s election to recapture, this Lease shall be cancelled and terminated
(or when appropriate, suspended if the last day of the term of the Contemplated
Transfer is not the last day of the Lease Term or when appropriate, the last day
of a renewal period and at the end of the suspension period, such Premises, or
where appropriate, portion of the Premises, shall be returned to Tenant in the
same condition as when received, reasonable wear and tear excepted) with respect
to all of the Contemplated Transfer Space as of the date stated in the Intention
to Transfer Notice as of the Contemplated Effective Date until the last day of
the term of the Contemplated Transfer. In the event of a recapture by Landlord,
if this Lease shall be cancelled with respect to less than the entire Premises,
(i) the Rent reserved herein shall be prorated on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises, (ii) Tenants parking passes described in
Section 26.1 of this Lease shall be reduced, prorated on the basis of the number
of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, and (iii) this Lease as so
amended shall continue thereafter in full force and effect, and upon the request
of either party, the parties shall execute written confirmation of the same. If
Landlord fails to timely elect to recapture the Contemplated

- 57 -

--------------------------------------------------------------------------------



Transfer Space under this Section 14.3, then, for a period of one (1) year (“One
Year Period”) commencing on the last day of such thirty (30) day period, Tenant
may transfer the Contemplated Transfer Space provided that any such Transfer is
upon terms not materially inconsistent with the teams set forth in the Intention
to Transfer Notice; provided, however, that any such Transfer shall be subject
to the remaining terms of this Article 14. If such a Transfer is not so
consummated within the One Year Period (or if a Transfer is so consummated, then
upon the expiration of the term of the Transfer for such Contemplated Transfer
Space consummated within such One Year Period), or if Tenant desires to
effectuate a Transfer during such One Year Period on terms materially
inconsistent with the terms set forth in the Intention to Transfer Notice,
Tenant shall again be required to submit a new Intention to Transfer Notice to
Landlord with respect to any Contemplated Transfer, as provided in this Section
14.3. Tenant may deliver a Transfer Notice and an Intention to Transfer Notice
simultaneously or at different times and the periods provided for Landlord’s
approval following its receipt of the same, as set forth in Sections 14.2 and
14.3 respectively, shall commence upon Landlord’s receipt of each such notice
notwithstanding the fact that such periods may overlap.
14.4 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy (or a certified conformed
copy) of all documentation pertaining to the Transfer in form reasonably
acceptable to Landlord, and (iv) no Transfer relating to this Lease or agreement
entered into with respect thereto, whether with or without Landlord’s consent,
shall relieve Tenant from liability under this Lease. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof.
14.5 Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, Landlord’s consent shall not be required, the provisions of this
Article 14 shall not be applicable to or in connection with, and the following
shall not be deemed a Transfer under this Article 14; (a) any transfer of equity
interest in Tenant; or (b) any sublease or assignment to (i) any entity that
controls, is controlled by, or is under common control with Tenant (including
but not limited to any company in the control or under the common control of
Mitsubishi UFJ Financial Group, Inc.); (ii) any subsidiary or parent of Tenant
or to any subsidiary of any parent of Tenant, (iii) the surviving entity
resulting from a merger or consolidation of Tenant; (iv) the acquirer of
substantially all of Tenant’s assets or stock or (v) any other entity Controlled
directly or indirectly by any of the foregoing entities (collectively,
“Affiliate”). “Control” means the ability, directly or indirectly, to direct
management and policies of another person or entity, whether through the
ownership of voting securities, by contract, or otherwise. Tenant shall notify
Landlord in writing of any assignment or sublease pursuant to this Section 14.5
and promptly supply Landlord with any documents or information reasonably
requested by Landlord regarding such assignment or sublease or such Affiliate,
and further provided that such assignment or sublease is not a subterfuge by
Tenant to avoid its obligations under this Lease. Notwithstanding anything to
the contrary set forth in this Article 14, Tenant shall not be permitted to
assign or sublease all or any portion of the Premises to an Affiliate (or permit
occupancy of the Premises by an Affiliate) if such assignment or sublease (or
occupancy) would cause a violation of another lease for space in the Building or
would give an

- 58 -

--------------------------------------------------------------------------------



occupant of the Building a right to cancel its Lease, provided that Landlord has
previously notified Tenant of the restrictions which result in such violation or
cancellation; and provided further, that for purposes of this Section 14.5 no
such restrictive provisions shall prohibit a Transfer to an Affiliate due to the
fact the business of such Affiliate includes the conducting or offering of
retail financial services to the general public, including banks, savings banks,
savings and loan institutions, or thrift and loan companies.
14.6 Business Affiliates. Notwithstanding anything to the contrary contained in
the foregoing provisions of this Article 14, Tenant shall have the right,
without being subject to Landlord’s prior consent or Landlord’s recapture option
in Section 14.3 above, but upon at least ten (10) days’ prior written notice to
Landlord, to sublease, license or otherwise permit occupancy of up to an
aggregate of 15,000 rentable square feet within the Premises to vendors,
consultants or clients of Tenant who have an ongoing business relationship with
Tenant such as, for example, Pitney Bowes and Jones Lang LaSalle (each a
“Business Affiliate”), which sublease, license or occupancy agreement, as the
case may be, to a Business Affiliate shall be on and subject to all of the
following conditions: (A) all such Business Affiliates shall be of a reputation
comparable to the reputation of other tenants of the Building; (B) all such
Business Affiliates shall use the Premises for the Permitted Use and otherwise
in conformity with all of the applicable provisions of this Lease; (C) each such
sublease, license or occupancy agreement is not a subterfuge by Tenant to avoid
its obligations under this Article 14; (D) there shall be no separate demising
walls or entrances to the space which is the subject of such sublease, license
or occupancy agreement; (E) each such sublease, license and occupancy agreement
shall be subject to and subordinate to all of the terms and provisions of this
Lease; (F) prior to the effective date of such occupancy agreement, Tenant shall
provide Landlord with the name and address of the occupant and a copy of the
agreement under which such occupant is occupying the Premises; and (G) no
separate signage is provided to any such Business Affiliate. No such sublease,
license or occupancy agreement, as the case may be, shall relieve Tenant from
any liability under this Lease. If the occupancy of any such Business Affiliate
does not satisfy all of the foregoing conditions, then such occupancy shall be
deemed to constitute a Transfer and shall be deemed subject to the provisions of
this Article 14.
14.7 Recognition Agreement. In the event that, after the First Commencement
Date, (i) Tenant desires to enter into a sublease for the remainder of the
then-current Lease Term with a proposed subtenant which is not an Affiliate or a
Business Affiliate (herein referred to as a “Qualified Subtenant”) where the
sublease space consists of at least one (1) full-floor of the Premises (but if
the condition in this clause is not initially met, but Tenant subsequently
enters into another full floor sublease to the same or other Qualified Subtenant
for the remainder of the then-current Lease Term which would result in such
condition being satisfied if both subleases were viewed together as one
sublease, then such condition shall be deemed satisfied) (herein, a “Qualified
Sublease”), and (ii) Tenant requests in connection therewith (which request
shall be made (if at all) concurrently with Tenant’s request for consent of such
Qualified Sublease delivered by Tenant to Landlord pursuant to Section 14.1
above) that Landlord and such Qualified Subtenant enter into a Recognition
Agreement (as defined below), then if Tenant and such Qualified Subtenant enter
into a sublease (and such sublease and Qualified Subtenant are otherwise
consented to by Landlord) pursuant to the other provisions of this Article 14
(such consent by Landlord may be conditioned upon, among the other factors set
forth above in this Article 14, that the proposed Qualified Subtenant has
sufficient financial wherewithal to not only

- 59 -

--------------------------------------------------------------------------------



meet its obligations under the proposed sublease but also under the Recognition
Agreement), then Landlord shall provide the Recognition Agreement for such full
floor sublease described hereinabove effective as of the later of (1) the
effective date of such subsequent sublease and (2) the date Landlord, Tenant and
the Qualified Subtenant of such subsequent sublease execute and deliver
Landlord’s consent to such sublease. As used herein, the “Recognition Agreement”
shall mean an agreement between Landlord and the Qualified Subtenant of a
Qualified Sublease (the exact form of which shall be negotiated in good faith by
Landlord, Tenant and such Qualified Subtenant), which provides that if this
Lease is terminated as a result of an Event of Default by Tenant: (I) such
Qualified Sublease shall thereupon automatically be converted from a sublease to
an assignment by Tenant and assumption by such Qualified Subtenant (as an
assignee) of all of Tenant’s rights and obligations under this Lease but only
with respect to the subleased space under such Qualified Sublease; and (II)
Landlord and such subtenant/assignee shall recognize such assignment as a direct
lease between Landlord and such subtenant/assignee for such subleased space at
the greater of the Rent payable under the Qualified Sublease or the Rent payable
under this Lease with respect to such subleased space and upon all of the same
other applicable terms and conditions as set forth in this Lease.
15. Surrender of Premises; Ownership and Removal of Trade Fixtures.
15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises.
15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall: (i) quit and
surrender possession of the Premises to Landlord in as good order and condition
as when Tenant took possession and as thereafter improved by Landlord and/or
Tenant, except for (A) reasonable wear and tear and (B) damage from casualty
which is not specifically made Tenant’s responsibility to repair pursuant to
Article 10.1 above; and (ii) without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, and such items of furniture,
equipment, free-standing cabinet work, and other articles of personal property
owned by Tenant or installed or placed by Tenant at its expense in the Premises,
and such similar articles of any other persons claiming under Tenant, as
Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal. Notwithstanding anything to contrary in the Lease, Tenant shall
have no obligation to remove the Landlord Improvements, the Tenant Improvements,
or any Alterations or improvements (unless such Alterations or improvements are
specialty improvements and Landlord notified Tenant in writing of the removal
requirement at the time of approval in accordance with Article 8). In addition,
Tenant shall have no obligation

- 60 -

--------------------------------------------------------------------------------



to remove any cabling, conduit or trade fixtures (unless elected, at Tenant sole
election) and shall otherwise leave the Premises in its then existing condition
unless Tenant elects to terminate the Lease under Rider No. 5 attached hereto,
to reduce the size of the Premises under Rider No. 4 attached hereto, or
Landlord terminates the Lease due to a Tenant Event of Default, in which case
Tenant shall be responsible for such removal at Tenant’s sole cost and expense
prior to the expiration or earlier termination of the Lease.
15.3 Removal of Tenant’s Property by Landlord. Whenever Landlord shall re-enter
the Premises as provided in this Lease, any personal property of Tenant not
removed by Tenant upon the expiration of the Lease Term, or within ten (10) days
after a termination by reason of Tenant’s default as provided in this Lease,
shall be deemed abandoned by Tenant and may be disposed of by Landlord in
accordance with Sections 1980 through 1991 of the California Civil Code and
Section 1174 of the California Code of Civil Procedure, or in accordance with
any Laws or judicial decisions which may supplement or supplant those provisions
from time to time. Any provision of this Lease to the contrary notwithstanding,
upon Tenant’s surrender of the Premises at the time of the expiration or earlier
termination of the Lease, if there shall remain in the Premises any computer
servers, desktop stations, laptops, files or other material personal property
which could reasonably be expected to contain customer information
(collectively, the “Protected Personal Property”), such Protected Personal
Property shall not become the property of or be disposed of by Landlord and
Landlord shall forbear from enforcing any contractual, statutory or common law
interest in or against such Protected Personal Property except as expressly
permitted under this Section 15.3. To the extent any Protected Personal Property
remains in the Premises, Landlord shall provide Tenant with written notice of
the same and the right (upon notice to Landlord’s Building manager and to be
accompanied by a representative of Landlord) to access the Premises during
Landlord’s normal business hours for Tenant to retrieve said items. In the event
the Protected Personal Property is not removed by Tenant on or before five (5)
business days after the notice is delivered by Landlord, then Landlord may
arrange for moving and storage of the Protected Personal Property (in any
commercially reasonable manner Landlord so desires) at Tenant’s sole cost and
expense for a period of not less than thirty (30) days. Landlord may dispose of
or destroy such Protected Personal Property in any commercially reasonable
manner permitted by applicable law in the event Tenant has not retrieved such
items from storage or paid Landlord’s costs after thirty (30) days. It is
Landlord’s intention under this Section 15.3 to reasonably assist Tenant’s
requirements with respect to the Protected Personal Property at no cost to
Landlord, but in doing so Tenant agrees that Landlord is not undertaking any
liability for the Protected Personal Property and such liability shall remain
solely with Tenant. Landlord and Tenant acknowledge that Protected Personal
Property may contain sensitive, confidential and/or proprietary information
which is subject to federal, state, and local regulations as to ownership,
possession, storage, disposal, removal or other handling, but, except in the
case of Landlord’s willful misconduct, Landlord (and Landlord’s affiliates,
partners, and agents) shall have no liability whatsoever for any theft,
mishandling, loss or any other damages whatsoever with respect to any Protected
Personal Property remaining in the Premises after the expiration or earlier
termination of the Lease. In the event Landlord reasonably requires that the
Premises be free of any such Protected

- 61 -

--------------------------------------------------------------------------------



Personal Property (including, without limitation, in order to commence
construction in the space or to allow a new tenant to occupy the Premises)
immediately after the expiration or earlier termination of the Lease, Landlord
shall be permitted to remove and store such Protected Personal Property as
provided above without notice to Tenant. In such an event, Tenant shall be
responsible for moving and storage costs.
15.4 Landlord’s Actions on Premises. Tenant hereby waives all claims for damages
or other liability in connection with, following an Event of Default, Landlord’s
reentering and taking possession of the Premises or removing, retaining, storing
or selling the property of Tenant as herein provided, and no such re-entry shall
be considered or construed to be a forcible entry.
16. Holding Over.
If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to (i) for the first (1st) month of any such holdover, the same Base
Rent applicable during the last rental period of the Lease Term under this
Lease, and (ii) thereafter, one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease.
Such month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein. Nothing contained in this Article 16 shall be
construed as consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or other
termination of this Lease. The provisions of this Article 16 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law. If Tenant fails to surrender the Premises upon the
termination or expiration of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from all loss, costs, expenses, damages and liabilities
(including reasonable attorneys’ fees) resulting from such failure, including,
without limiting the generality of the foregoing, any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom.
17. Estoppel Certificates.
Within twenty (20) days following a request in writing by Landlord, Tenant shall
execute and deliver to Landlord an estoppel certificate, which, as submitted by
Landlord, shall be substantially in the form of Exhibit “E”, attached hereto (or
such other commercially reasonable form as may be required by any prospective
mortgagee or purchaser of the Building, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee. Tenant shall execute and deliver whatever
other commercially reasonable instruments may be reasonably required for such
purposes. Failure of Tenant to timely execute and deliver such estoppel
certificate or other instruments shall constitute an acceptance of the Premises
and an acknowledgment by Tenant that statements included in the estoppel
certificate are true and correct, without exception. Landlord hereby agrees to
provide to Tenant an estoppel certificate signed by Landlord, containing the
same types of information, and within the same periods of time, as set forth
above, with such changes as are reasonably

- 62 -

--------------------------------------------------------------------------------



necessary to reflect that the estoppel certificate is being granted and signed
by Landlord to Tenant, rather than from Tenant to Landlord or a lender.
18. Subordination.
Landlord represents and warrants to Tenant that as of the date of this Lease,
Landlord is the fee title owner of the Building and Real Property, unencumbered
by any ground lease. This Lease shall be subject and subordinate to all future
ground or underlying leases of the Real Property, if any, and to the lien of any
mortgages or trust deeds, now or hereafter in force against the Real Property
and the Building, and to all renewals, extensions, modifications, consolidations
and replacements thereof, and to all advances made or hereafter to be made upon
the security of such mortgages or trust deeds, unless the holders of such
mortgages or trust deeds, or the lessors under such ground lease or underlying
leases, require in writing that this Lease be superior thereto. Within thirty
(30) days following the execution and delivery of this Lease, Landlord and
Tenant shall execute and deliver to the other party, and Landlord shall cause
the mortgagee under the existing deed of trust on the Real Property to execute
and deliver to Tenant, a subordination, non-disturbance and attornment agreement
on Landlord’s lender’s form, subject to commercially reasonable modifications
negotiated by Tenant and Landlord’s lender. Notwithstanding any contrary
provision of this Article 18, in consideration of, and as a condition precedent
to, Tenant’s agreement to be bound by the terms of this Article 18 (including
the subordination of this Lease to all future ground leases, mortgages or deeds
of trust affecting the Real Property and/or Building), Landlord agrees to
provide Tenant with commercially reasonable non-disturbance agreement(s) on
Landlord’s lender’s form, subject to commercially reasonable modifications
negotiated by Tenant and Landlord’s lender, and otherwise reasonably
satisfactory to and in favor of Tenant from any ground or underlying lessors,
mortgage holders or lien holders of Landlord who come into existence at any time
after the date hereof and prior to the expiration of the Lease Term. Tenant
covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage, or if any ground or underlying lease is
terminated, to attorn to the purchaser upon any such foreclosure sale, or to the
lessor of such ground or underlying lease, as the case may be, if so requested
to do so by such purchaser or lessor, and to recognize such purchaser or lessor
as the lessor under this Lease. Such commercially reasonable non-disturbance
agreement(s) shall include the obligation of any such successor landlord to
recognize Tenant’s offset rights specifically set forth in this Lease
(including, without limitation, Tenant’s offset rights set forth in Section 7.2
above and Section 19.8.2), and the Allowance set forth in the Tenant Work
Letter. Tenant shall, within ten (10) days of request by Landlord, and receipt
of the commercially reasonable non-disturbance agreement(s) reasonably
satisfactory to and in favor of Tenant described above, execute such further
instruments or assurances as Landlord may reasonably deem necessary to evidence
or confirm the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases. Tenant waives the provisions of
any current or future statute, rule or law which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease and the obligations of the Tenant hereunder in the event of any
foreclosure proceeding or sale.



- 63 -

--------------------------------------------------------------------------------



19. Defaults; Remedies.
19.1 Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” by Tenant under this Lease:
19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, within seven (7) business days of
notice that the same was not paid when due, which notice shall be in addition
to, and not in lieu of, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; or
19.1.2 Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant where such
failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; and provided further
that if the nature of such default is such that the same cannot reasonably be
cured within a thirty (30)-day period, Tenant shall not be deemed to be in
default if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure said default as soon as possible; or
19.2 Remedies Upon Default. Upon the occurrence of any Event of Default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.
19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, lawfully enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
(i) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus
(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
(iv) Any other amount reasonably necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease as allowed by applicable Law; plus



- 64 -

--------------------------------------------------------------------------------



(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Laws.
The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate, but in no case greater than the maximum amount of
such interest permitted by law. As used in Section 19.2.1(iii) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).
19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any Event of
Default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.
19.2.3 Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant’s part to be observed or performed (and may enter the Premises for
such purposes). Any such actions undertaken by Landlord pursuant to the
foregoing provisions of this Section 19.2.3 shall not be deemed a waiver of
Landlord’s rights and remedies as a result of Tenant’s failure to perform and
shall not release Tenant from any of its obligations under this Lease.
19.3 Payment by Tenant. Tenant shall pay to Landlord, within thirty (30) days
after delivery by Landlord to Tenant of statements therefor, sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with Landlord’s performance or cure of any of Tenant’s obligations pursuant to
the provisions of Section 19.2.3 above. Tenant’s obligations under this
Section 19.3 shall survive the expiration or sooner termination of the Lease
Term.
19.4 Sublessees of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any Event of Default by Tenant, as set forth in this
Article 19, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements. If Landlord elects to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.5 Form of Payment After Default. Following the occurrence of an Event of
Default by Tenant, Landlord shall have the right to require that for the
following twelve (12) month period any or all subsequent amounts paid by Tenant
to Landlord hereunder, whether in the cure of the default in question or
otherwise, be paid in the form of cash, money order,

- 65 -

--------------------------------------------------------------------------------



cashier’s or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.
19.6 Waiver of Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such default. The acceptance of any Rent hereunder by
Landlord following the occurrence of any default by Tenant, whether or not known
to Landlord, shall not be deemed a waiver of any such default, except only a
default in the payment of the Rent so accepted.
19.7 Efforts to Relet. For the purposes of this Article 19, Tenant’s right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord’s interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant’s right to
possession.
19.8 Landlord’s Default.
19.8.1 General. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord has
failed to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord’s failure to perform; provided,
however, if the nature of Landlord’s obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to completion.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary and subject to the
provisions of Section 29.20 below, exercise any of its rights provided in law or
in equity.
19.8.2 Abatement of Rent. In the event that Tenant is prevented from using, and
does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the First Commencement Date and required by this Lease,
which substantially interferes with Tenant’s use of the Premises, (ii) any
failure to provide services or access to the Premises or the Parking Areas,
regardless of whether caused by circumstances beyond Landlord’s control, (iii)
the presence of Hazardous Materials in, on or around the Building taking into
account the standards and guidelines included in the definition of applicable
laws with respect to Hazardous Materials, which pose a significant health risk
to occupants of the Premises and are not caused by Tenant or any of the Tenant
Parties, or (iv) because of the occurrence of a casualty (each such set of
circumstances as set forth in items (i), (ii), (iii) and (iv), above, to be
known as an “Abatement Event”), then Tenant shall give Landlord notice of such
Abatement Event, and if

- 66 -

--------------------------------------------------------------------------------



such Abatement Event continues for five (5) consecutive business days after
Landlord’s receipt of any such notice or ten (10) days after Landlord’s receipt
of any such notice(s) in any consecutive twelve (12) month period (the
“Eligibility Period”), then the Base Rent and Tenant’s Share of Direct Expenses
and Tenant’s obligation to pay for parking shall be abated or reduced, as the
case may be, retroactive to the date of the commencement of the Abatement Event,
for such time that Tenant continues to be so prevented from using, and does not
use, the Premises or a portion thereof, in the proportion that the rentable area
of the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after the commencement
of the Abatement Event during which Tenant is so prevented from effectively
conducting its business therein, the Base Rent and Tenant’s Share of increases
in Direct Expenses and Tenants obligation to pay for parking for the entire
Premises shall be abated for such time as Tenant continues to be so prevented
from using, and does not use, the Premises for the purpose of conducting
business therein. If, however, Tenant reoccupies any portion of the Premises
during such period for the purpose of conducting business therein, the Rent
allocable to such reoccupied portion, based on the proportion that the rentable
area of such reoccupied portion of the Premises bears to the total rentable area
of the Premises, shall be payable by Tenant during the period Tenant reoccupies
such portion of the Premises. If Tenant’s right to abatement occurs during a
free rent period which arises after the First Commencement Date, Tenant’s free
rent period shall be extended for the number of days that the abatement period
overlapped the free rent period (the “Overlap Period”). Landlord shall have the
right to extend the expiration date of this Lease for a period of time equal to
the Overlap Period if Landlord sends a notice to Tenant of such election within
ten (10) days following the end of the extended free rent period. Subject to the
provisions of Section 10.1 respecting personal injury or damage to Tenant’s
property, such right to abate Base Rent, Tenant’s Share of Direct Expenses and
parking charges shall be Tenant’s sole and exclusive remedy at law for damages
due to loss of use of the Premises for an Abatement Event; provided, however,
that if Landlord has not cured such Abatement Event within one hundred eighty
(180) days after receipt of notice from Tenant, Tenant shall have the right to
terminate this Lease during the first five (5) business days of each calendar
month following the end of such 180-day period until such time as Landlord has
cured the Abatement Event, which right may be exercised only by delivery of
notice to Landlord (the “Abatement Event Termination Notice”) during such five
business-day period, and shall be effective as of a date set forth in the
Abatement Event Termination Notice (the “Abatement Event Termination Date”),
which Abatement Event Termination Date shall not be less than ten (10) business
days, and not more than six (6) months, following the delivery of the Abatement
Event Termination Notice. If Tenant’s right to abatement occurs because of an
eminent domain taking and/or because of damage or destruction to the Premises,
Tenant’s abatement period shall continue until Tenant has been given sufficient
time and sufficient access to the Premises to rebuild that portion of the
Premises, if any, which it is required to rebuild pursuant to this Lease and to
install its property, furniture, fixtures, and equipment and to move in over a
weekend. To the extent Tenant is entitled to abatement without regard to the
Eligibility Period, because of an event described in Articles 11 or 13 of this
Lease, then the Eligibility Period shall not be applicable. Notwithstanding the
foregoing, Tenant shall not have the right to terminate this Lease

- 67 -

--------------------------------------------------------------------------------



pursuant to the terms of this Section 19.8.2, if (A) as of the date of delivery
by Tenant of the Abatement Event Termination Notice, the first trust deed holder
of the Building (the “Bank”) has recorded a notice of default on the Building or
filed a notice evidencing a legal action by the Bank against Landlord on the
Building, and (B) within ten (10) business days following the date of the
Abatement Event Termination Notice the Bank notifies Tenant of its intent to
proceed to gain possession of the Building, the Bank diligently proceeds to gain
possession of the Building, and, to the extent the Bank does gain possession of
the Premises, the Bank diligently proceeds to cure such Abatement Event. In
addition, Tenant shall not have the right to terminate this Lease pursuant to
the foregoing terms of this Section 19.8.2 if the Abatement Event otherwise
giving rise to such termination right is due to a casualty pursuant to Article
11 or a taking pursuant to Article 13, it being agreed that Tenant’s termination
rights, if any, with respect to any such damage or destruction or taking shall
be governed by and set forth in Articles 11 and 13, respectively, and not this
Section 19.8.2. Except as provided in this Section 19.8.2, nothing contained
herein shall be interpreted to mean that Tenant is excused from paying Rent due
hereunder.
20. Covenant of Quiet Enjoyment.
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.
21. Intentionally Omitted.
22. Signs.
22.1 Exterior Signage. As long as the Original Tenant or a successor Qualified
Transferee satisfy the Minimum Occupancy Threshold (as such terms are defined in
Section 22.9 below): (i) the Building shall continue be called “Union Bank
Plaza” or any replacement name for the Original Tenant or any Qualified
Transferee described in Section 22.9 below; (ii) Tenant shall be entitled to
maintain its current exterior signage, in its form existing as of the date of
this Lease, (A) located on the east and west facing Building top parapet walls
and displaying the Union Bank logo and/or the name “Union Bank” (the “Current
Rooftop Sign”), and (B) located on the exterior wall above the ground floor of
the Building and displaying the name “Union Bank Plaza” (the “Current Above
Ground Floor Exterior Sign”); (iii) the Current Rooftop Sign (as may be modified
and/or replaced by the Modified/New Rooftop Sign, as defined and provided below)
and the Current Above Ground Floor Exterior Sign (collectively, the “Exterior
Building Signs”) shall be the sole and exclusive signage located on the east and
west facing Building top parapet walls; provided, however, that with Tenant’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, Landlord shall have the right (at its sole cost and expense and not as
part of Operating Expenses) to make modifications to all or a portion of the
Exterior Building Signs, as long as such modifications do not, in Tenant’s
reasonable judgment, alter the color, or decrease the visibility or dimensions,
of the Exterior Building Signs or change in any other way Tenant’s then current
standard logo or identification criteria and scheme so long as such current
standard logo or

- 68 -

--------------------------------------------------------------------------------



identification criteria and scheme is comparable to that of other major national
banks and financial institutions (the “Tenant Signage Criteria”); (iv) Landlord
shall not place or permit to be placed any sign in or on the Building or Real
Property (excluding any signs currently existing in or on the Building or Real
Property as of the date hereof) which is a Prohibited Sign (as defined below)
nor shall Landlord place or permit to be placed any sign on the top of Building
top parapet walls or the roof of the Building; and (v) Landlord shall not place
or permit to be placed any sign on the Building or any other areas of the Real
Property located outside the Building which contains the name and/or logo of an
entity whose primary business is the operation of a retail bank (except to
identify any tenant which leases space from Landlord after the date the New
Retail Premises is no longer leased to Tenant or a Qualified Transferee under
this Lease, if applicable, but, in such event, the identification sign shall not
be placed anywhere on the exterior of the Building above the third (3rd) floor
of the Building). Tenant shall be responsible, at its sole cost and expense,
throughout the Lease Term, to repair and maintain the Exterior Building Signs in
a first-class condition and appearance. In the event that at any time during the
Lease Term or any Option Term the Original Tenant or any successor Qualified
Transferee fails to satisfy the Minimum Occupancy Threshold and such failure
continues for thirty (30) days following receipt of notice from Landlord,
Landlord shall at any time thereafter have the right to (1) require Tenant to
remove all or any of the Exterior Building Signs and/or (2) change the name of
the Building to another name (or discontinue naming the Building as “Union Bank
Plaza” or any replacement name for the Original Tenant or any Qualified
Transferee). Upon the expiration or earlier termination of this Lease, or upon
the earlier exercise by Landlord of its right to cause the removal of any of the
Exterior Building Signs due to the failure by the Original Tenant and a
Qualified Transferee to satisfy the Minimum Occupancy Threshold as set forth in
Section 23.6 below, Tenant shall, at its cost and expense, cause all of the
Exterior Building Signs (or those designated by Landlord for removal due to the
failure by the Original Tenant and a Qualified Transferee to satisfy the Minimum
Occupancy Threshold) to be removed and repair all damage to the Building
resulting from such removal, normal wear and tear excepted.
22.2 Modified/New Rooftop Sign. Subject to the approval of all applicable
governmental authorities, compliance with all applicable laws, and compliance
with all recorded covenants, conditions and restrictions affecting the Real
Property as of the date of execution and delivery of this Lease (and any
hereafter recorded covenants, conditions and restrictions affecting the Real
Property which do not conflict with the terms and conditions of this Lease)
(collectively, the “Signage Restrictions”), Tenant may (i) modify the current
Rooftop Sign to Tenant’s current sign standards or to install an illumination
system therefor, or (ii) replace the Current Rooftop Sign with a new exterior
rooftop sign which may be (but does not need to be) illuminated and shall in all
events be located in the same approximate location on the east and west facing
Building top parapet walls as exists as of the execution of this Lease
(collectively, the “Modified/New Rooftop Sign”).
22.3 Specifications. The graphics, materials, color, design, lettering,
lighting, size, specifications, manner of affixing and location of the
Modified/New Rooftop Sign shall be consistent with Tenant’s signage and graphics
program and subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, conditioned or delayed and shall be granted if (i) the
size of the Modified/New Rooftop Sign is substantially the same size or smaller
than the Current Rooftop Sign, and (ii) the composition of the Modified/New
Rooftop Sign is either

- 69 -

--------------------------------------------------------------------------------



comparable or better in quality to the Current Rooftop Sign or consistent with
the Tenant Signage Criteria (but the Modified/New Rooftop Sign shall in all
events contain the same name and logo as exist on the Current Rooftop Sign as of
the First Commencement Date or such other replacement name and logo permitted
pursuant to Section 22.8 below). Notwithstanding anything in this Lease to the
contrary, (A) Tenant shall be solely responsible for obtaining all required
governmental approvals with respect to the Modified/New Rooftop Sign, provided
that Landlord shall fully cooperate, at no expense to Landlord, and otherwise
use its commercially reasonable efforts to assist Tenant in connection with
Tenant’s efforts to obtain such approvals, (B) provided such failure is not due
to the negligence or willful misconduct of Landlord, Landlord shall have no
liability to Tenant in the event Tenant fails to obtain such required approvals,
and (C) such required approvals shall in no event be considered a condition
precedent to Tenant’s obligations under this Lease.
22.4 Costs of Installation. Tenant shall pay for all costs and expenses related
to the design, installation and construction of the Modified/New Rooftop Sign.
Tenant shall install the Modified/New Rooftop Sign in compliance with all
applicable laws, utilizing contractors reasonably approved by Landlord, and
subject to the applicable provisions of Article 8 above. In connection with the
installation of the Modified/New Rooftop Sign, Landlord shall fully cooperate,
at no expense to Landlord, with Tenant to provide Tenant’s contractors access to
the roof for purposes of installing such Modified/New Rooftop Sign.
22.5 Monument Signage. During the Lease Term, Tenant shall be entitled to
maintain one (1) of its two (2) current exterior monument sign panels located on
the plaza adjacent to the Building, in the form of such signage existing as of
the date of this Lease (such remaining monument sign panel, the “Current
Monument Signage”, as depicted in Exhibit “G” attached hereto, together with the
Exterior Building Signs, collectively, the “Exterior Signs”); provided that with
Tenant’s prior written consent, which consent shall not be unreasonably withheld
or delayed, Landlord shall have the right (at its sole cost and expense and not
as part of Operating Expenses) to make modifications to all or a portion of the
Current Monument Signage, as long as such modifications do not, in Tenant’s
reasonable judgment, alter the color or decrease the visibility or dimensions or
deviate from the Tenant Signage Criteria, of the Current Monument Signage.
Landlord shall have the right to remove the current exterior monument sign panel
other than the Current Monument Signage at any time following the execution of
this Lease. Tenant shall be responsible, at its sole cost and expense,
throughout the Lease Term, to repair and maintain the Current Monument Signage,
but not the monument itself, in a first-class condition and appearance, and any
warranties given by the manufacturers of the Current Monument Signage, if the
same is modified by Landlord, shall inure to Tenant’s benefit.
22.6 Interior Signage. Tenant shall be entitled, at its sole cost and expense
(subject to application of the Allowance, as defined in the Tenant Work Letter),
to identification signage outside the entry doors of those portions of the
Premises. The location, quality, design, style, lighting and size of such
signage shall be subject to Landlord’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed, and with respect to
multi-tenant floors in the Building, shall be consistent with the Landlord’s
Building standard signage program, provided, however, Landlord hereby approves
of Tenant’s identification signs currently existing as of the date of this Lease
that are located outside of the Premises on the floors on which the of the
Premises are located. Upon the expiration or earlier termination of

- 70 -

--------------------------------------------------------------------------------



this Lease, Tenant shall be responsible, at its sole cost and expense, for the
removal of such signage and the repair of all damage to the Building caused by
such removal, normal wear and tear excepted.
22.7 Prohibited Signage and Other Items. Except for the Exterior Signs and those
signs permitted under Section 22.6, any signs, notices, logos, pictures, names
or advertisements which are installed and that have not been individually
approved by Landlord may be removed upon thirty (30) days’ prior notice by
Landlord to Tenant at the sole expense of Tenant. Other than as specifically
permitted in this Article 22, Tenant may not install any signs on the exterior
or roof of the Building or in the common areas of the Building or the Real
Property. Any signs (other than the Exterior Signs), window coverings, or blinds
(even if the same are located behind the Landlord approved window coverings for
the Building), or other items visible from the exterior of the Premises or
Building (other than Alterations, the standard of approval for which shall be
governed by the provisions of Section 8.1) are subject to the prior approval of
Landlord acting reasonably and in good faith based upon standards generally
employed by Comparable Landlords for the Comparable Buildings (except that
Landlord may withhold such approval in its sole discretion with respect to any
signs, window coverings or blinds which are visible from the exterior of the
Building other than Building standard window coverings or blinds); provided,
however, Landlord hereby approves of Tenant’s signs, window coverings and blinds
that are currently visible from the exterior of the Premises or Building as of
the date of this Lease, standard bronze fascia Mechoshade “Urbanshades” with 3%
open 1612 Thompson fabric and bronze fascia or acceptable alternative approved
by Landlord, and black secondary shades in the south and west elevations.
22.8 Transferability of Exterior Signs and Right to Building Name. Except as
expressly set forth below in this Section 22.8, the rights to the Exterior Signs
and the right to have the Building named “Union Bank Plaza” pursuant to Section
22.1 above or any replacement name for the Original Tenant or any Qualified
Transferee are personal to the Original Tenant and when appropriate, any
Qualified Transferee, and may not be transferred by the Original Tenant and when
appropriate, any Qualified Transferee, or used by anyone else, and the name and
accompanying logo on the Exterior Signs, and the name of the Building, may not
be changed except as otherwise provided herein. Notwithstanding the foregoing,
subject to Tenant’s compliance with the conditions set forth in clauses (1) and
(2) hereinbelow, the Original Tenant and when appropriate, any Qualified
Transferee, shall have the right, at its sole cost and expense, to: (i) transfer
its rights to the Exterior Signs and the rights to the name of the Building as
“Union Bank Plaza” to a Qualified Transferee in connection with and as part of a
Transfer to a Qualified Transferee, and (A) change the name and accompanying
logo on the Exterior Signs to reflect the name and accompanying logo of such
Qualified Transferee so long as such changed name and logo are the same name and
logo on all Exterior Signs and are the only name and logo on each such Exterior
Sign, and (B) change the name of the Building to reflect the name of such
Qualified Transferee; and (ii) in the event the Original Tenant (or such
Qualified Transferee to which any such signage and Building name rights have
been transferred pursuant to clause (i) hereinabove) changes its company name,
to change the name and accompanying logo on the Exterior Signs, and the name of
the Building, to reflect such applicable company name change. In connection with
and as a condition precedent to any such transfer of Tenant’s rights to the
Exterior Signs and Building name to a Qualified Transferee and/or any such name
and/or logo changes described hereinabove: (1) Tenant shall reimburse Landlord
for all costs, including

- 71 -

--------------------------------------------------------------------------------



without limitation the Name Change Costs (as defined hereinbelow), incurred by
Landlord in connection with any such changes, which reimbursement shall be made
within thirty (30) days after Tenant’s receipt of Landlord’s invoices therefor;
and (2) any name and/or logo changes on the Exterior Signs and Building name
change to reflect the identity of any Qualified Transferee pursuant to clause
(i) hereinabove or any such name change pursuant to clause (ii) hereinabove
shall: (x) be subject to Landlord’s prior approval, which shall not be withheld
so long as such name and logo changes do not constitute Objectionable
Names/Logos (as defined in Section 22.9 below); and (y) not result in a material
increase in the size of any of the Exterior Signs. “Name Change Costs” as used
hereinabove shall mean the reasonable out of pocket costs incurred by Landlord
in connection with discontinuing the use of the name ‘Union Bank Plaza” and
adopting a new name for the Building, including, without limitation, costs
incurred in connection with press releases announcing the new name for the
Building and/or modifying Landlords printed marketing materials, advertising,
website, stationery and signage, and the postage costs incurred in connection
with the distribution of such modified marketing materials.
22.9 Certain Definitions. As used herein, a “Qualified Transferee” shall mean
any Affiliate that is an assignee of Tenant’s entire interest in this Lease. As
used herein, the “Minimum Occupancy Threshold” shall mean the physical occupancy
by the Original Tenant or a Qualified Transferee of at least 100,000 rentable
square feet while Original Tenant or such Qualified Transferee, as applicable,
continues to lease at least 125,000 rentable square feet of the Premises
pursuant to the Lease. As used herein, a “Prohibited Sign” shall mean any sign
which relates to an entity that is associated with sexism (e.g., Chippendales,
Hooters, Playboy, Hustler, etc.), racism (e.g., the Ku Klux Klan, the Nazi
Party, etc.), or sexual performance or hygiene products. As used herein, the
term “Objectionable Names/Logos” shall mean any name or logo which: (1) relates
to an entity which is of a character or reputation, or is associated with a
political orientation or faction, which is inconsistent with the quality of the
Building as a first-class multi-tenant office building, or which would otherwise
reasonably offend a landlord of a Comparable Building, including, without
limitation, any Prohibited Signs; or (2) relates to an entity that (x) would not
be considered of a character, reputation or stature that is generally comparable
with companies that have comparable exterior signage on the Comparable Buildings
owned or controlled by KBS Realty, Hines, Brookfield Properties, Thomas
Properties or Shorenstein Company or any of their respective affiliates
(collectively, the “Comparable Landlords”), or (y) is a law firm or securities
brokerage firm; or (3) would violate any restrictions on signs or Building name
changes currently set forth in the Signage Restrictions. For purposes of this
Section 22.9, the phrase “controlled by” shall mean the ultimate control over
all of the ownership, operational and managerial decisions regarding the assets
of the owner.
22.10 Directory Board. During the Lease Term, Tenant shall continue to have the
right to the exclusive use of the directory board currently existing in the
Building lobby that is currently used for the exclusive display of the names of
Tenant’s departments and/or employees (the “Tenant’s Directory Board”). Such
existing directly board must be used by Tenant solely for the display of the
names of Tenant’s departments and/or employees and for no other purpose. Any
additions, deletions or other changes to the names displayed on such directory
as of the First Commencement Date shall be Tenant’s responsibility at Tenant’s
cost. Landlord shall have the right, in its sole discretion, to maintain any of
the other existing directories (and/or install and/or any one or more additional
directories) in the Building lobby for

- 72 -

--------------------------------------------------------------------------------



the use by the other tenants of the Building. Notwithstanding the foregoing,
Landlord shall have the right to remove Tenant’s Directory Board. If Landlord
installs an electric directory board, such electronic directory board shall, to
the extent required by Tenant, contain the same information contained in the
Tenant’s Directory Board.
23. Compliance with Law
Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated, applicable to the Premises or the use or
occupancy thereof. Except as otherwise provided in this Lease, at its sole cost
and expense, Tenant shall promptly comply with all such laws to the extent that
such laws relate to the Premises and/or Tenant’s use of or access to the
Premises, including, without limitation, the making of any alterations and/or
improvements to the Premises, but the foregoing shall not modify the provisions
of Section 1.4 above regarding ADA compliance, or Section 5.3 above regarding
the Excluded Hazardous Materials. Notwithstanding the foregoing to the contrary,
Landlord shall be responsible, as part of Operating Expenses to the extent
permitted under Article 4 of this Lease, for making all alterations and
improvements required by applicable laws with respect to the items which are
Landlord’s responsibility to repair and maintain pursuant to Section 7.1 of this
Lease; provided, however, that Tenant shall reimburse Landlord, within thirty
(30) days after invoice, for the costs of any such improvements and alterations
and other compliance costs to the extent necessitated by or resulting from (i)
any Alterations or Tenant Improvements installed by or on behalf of Tenant (but
this clause (i) shall not modify or otherwise affect (A) Landlord’s obligations
to perform, and pay for the costs (which shall not be included in Operating
Expenses) of, the Landlord Improvements as provided in Section 1 of the Tenant
Work Letter, (B) the provisions of Section 5.3 above which limit Tenant’s
liability regarding the Excluded Hazardous Materials), or (C) Landlord’s
obligation to maintain the Building and Real Property in compliance with all
laws, (ii) the negligence or willful misconduct of Tenant or any Tenant Parties
that is not covered by insurance obtained, or required to be obtained by,
Landlord as part of Operating Expenses and as to which the waiver of subrogation
applies, and/or (iii) Tenant’s specific manner of use of the Premises for other
than general business office purposes.
24. Late Charges.
Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent or
other sums due hereunder will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which is extremely difficult to ascertain. Such
costs include, but are not limited to, processing and accounting charges, and
late charges which may be imposed upon Landlord by the terms of any mortgage,
deed of trust, or ground or underlying lease covering the Premises. Accordingly,
if any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
notice of Tenant’s failure to pay such amount, then Tenant shall pay to Landlord
a late charge equal to two percent (2%) of the amount; provided, however, that
the first (1st) late charge in any consecutive twelve (12) month period shall
not exceed $10,000.00, and no late charge may be assessed unless a notice of,
and invoice for, such assessment is sent to Tenant within sixty (60) days after
such failure to pay occurs. The parties hereby agree that such late charge
represents a fair and reasonable estimate

- 73 -

--------------------------------------------------------------------------------



of the costs that Landlord will incur by reason of the late payment of Rent by
Tenant. Acceptance of such late charge by Landlord shall in no event constitute
a waiver of Tenant’s default with respect to such overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies granted hereunder.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid within ten
(10) days after notice of such failure to pay such amounts shall thereafter bear
interest until paid at the Interest Rate.
25. Entry by Landlord.
Landlord reserves the right at all reasonable times and upon reasonable prior
notice (but no less than one (1) business day, except in the case of emergencies
or to perform regularly scheduled services) to the Tenant to enter the Premises
to: (i) inspect them; (ii) show the Premises to prospective purchasers,
mortgagees or ground or underlying lessors, or, during the last twelve (12)
months of the Lease Term, to prospective tenants; (iii) post notices of
non-responsibility; (iv) alter, improve or repair the Premises or the Building
if necessary to comply with current building codes or other applicable laws, or
for structural alterations, repairs or improvements to the Building; or (v)
perform services or other obligations required of Landlord under this Lease
which are other than regularly scheduled services and/or maintenance
obligations. The parties further agree that neither Landlord nor any of
Landlord’s employees, invitees, licensees, tenants, third parties or assigns,
shall be permitted any access to the Premises unless reasonably coordinated with
Tenant upon not less than one (1) business day prior written notice, except in
the event of an emergency, in which case no prior notice is required, but shall
be given as soon as reasonably practicable accompanied with a reasonable written
explanation of the reason for access. Notwithstanding anything to the contrary
contained in this Article 25, Landlord may enter the Premises at any time to (A)
perform regularly scheduled services and/or maintenance obligations required of
Landlord under this Lease; and (B) perform, in accordance with the provisions of
this Lease, any covenants of Tenant which Tenant fails to perform. Any such
entries shall be without the abatement of Rent, except as otherwise expressly
provided in Section 19.8.2 of this Lease, and shall include the right to take
such reasonable steps as required to accomplish the stated purposes; provided,
however, that any such entry shall be accomplished as expeditiously as
reasonably possible and in a manner so as to cause as little interference to
Tenant as reasonably possible. Subject to the provisions of Section 19.8.2 of
this Lease, Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant’s business, lost profits, or any
loss of occupancy or quiet enjoyment of the Premises in connection with any
entry by Landlord in accordance with the terms of this Article 25. For each of
the above purposes, Landlord shall at all times have a key with which to unlock
all the doors in the Premises, excluding Tenant’s vaults, safes and special
security areas designated in advance by Tenant. In an emergency, Landlord shall
have the right to use any means that Landlord may deem proper to open the doors
in and to the Premises so long as Landlord repairs any damage caused thereby and
notice is given as soon as reasonably practicable accompanied with a reasonable
written explanation of the reason for access. Any entry into the Premises in the
mariner hereinbefore described shall not be deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an actual or constructive
eviction of Tenant from any portion of the Premises. Tenant may, after
reasonable prior notice to and consultation with Landlord,

- 74 -

--------------------------------------------------------------------------------



reasonably designate certain areas of the Premises as “Secured Areas” should
Tenant require such areas for the purpose of securing certain valuable property
or confidential information. Without limiting the foregoing, all rooms
containing Tenant’s intermediate distribution frame (IDF) and main distribution
frame (MDF), all other IT rooms shall be deemed Secured Areas. Landlord may only
enter such Secured Areas upon three (3) business days’ notice to Tenant which
notice shall specify the date and time of such entry by Landlord (and Tenant
shall have the right to escort Landlord); provided, however, that Landlord may
enter the Secured Areas without notice to Tenant and without escort in the event
of an emergency, in which case Landlord shall provide Tenant with notice of such
entry promptly thereafter.
The parties agree that Tenant shall have exclusive control of the existing (and
any new) phone/data/server room(s) in the Premises and shall have the right to
install its own access control/card reader on the server room doors within the
Premises that serves only the Premises. Additionally, Tenant phone/data/server
room(s) located in the Premises may be keyed by Tenant separate from all other
doors in the Building. No equipment of others shall be installed in the existing
(or any new) phone/data/server room(s) located in the Premises and such phone
room may only be used as a pass-through for other tenants in the Building. All
maintenance, regulatory testing, or any other planned activity that has
reasonable potential to impact the infrastructure supporting Tenants’
phone/data/server room shall be communicated to and coordinated with Tenant in
advance.
26. Tenant Parking
26.1 Privileges; Operator. Tenant shall rent, on a monthly basis throughout the
Lease Term, the number of unreserved vehicle parking privileges and
non-executive reserved vehicle parking privileges set forth in Section 11 of the
Summary to park in the Building Parking Area (the “Building Parking Area
Passes”). All of the parking privileges leased by Tenant pursuant to this
Article 26 shall be provided by Landlord, or at the option of Landlord, by a
parking operator designated by Landlord (the “Operator”).
26.2 Parking Charges. Tenant shall pay to Landlord (or to the Operator) for the
use of such parking privileges so leased by Tenant pursuant to this Article 26,
on a monthly basis throughout the Lease Term, the prevailing monthly parking
rates charged from time to time by Landlord (or the Operator) for unreserved
parking privileges within the Building Parking Area (plus applicable parking
taxes), which is currently $262.65 per unreserved vehicle parking privilege and
$367.71 per non-executive reserved vehicle parking privilege. In the event
Landlord increases the parking charges for any of the various categories of
Building Parking Area Passes, Tenant may contest the amount of any increases by
written notice (“Tenant’s Parking Contest Notice”) to Landlord; provided
however, that Tenant shall not have the right to contest any increases in
parking charges which are equal to the amount of any increase in applicable
parking taxes. Landlord shall, within thirty (30) days after its receipt of
Tenant’s Parking Contest Notice but not more than once every two (2) years,
conduct a survey (the “Parking Survey”) of the posted parking rates for reserved
parking passes (from which the discount for the executive reserved parking
privileges is determined) and/or unreserved parking passes, as applicable, in
the on-site parking facilities of Comparable Buildings. If the parking charge
for the applicable category of Building Parking Area Passes which is in dispute
(the “Disputed Charge”) is in an amount greater than the second highest posted
parking rate for such

- 75 -

--------------------------------------------------------------------------------



category of parking pass in the on-site parking facilities of Comparable
Buildings (as determined pursuant to the Parking Survey, the “Survey Charge
Amount”), then the amount of the Disputed Charge shall be reduced to equal the
Survey Charge Amount. Notwithstanding the foregoing provisions of this Section
26 to the contrary, at no time shall parking charges for parking passes for any
of the various categories of Building Parking Area Passes (i.e., unreserved,
executive reserved, and non-executive reserved) during any calendar year of the
Lease Term commencing with the calendar year 2021 increase by more than five
percent (5%) per year, calculated on a cumulative and compounded basis, over the
amounts set forth above (but such annual cap shall not apply to any increases in
applicable parking taxes imposed by the applicable governmental authorities).
The provisions of this Section 26.2 shall apply during any Option Term.
26.3 General. Subject to Tenant’s rights under Section 26.1 and 26. 2, Landlord
(or the Operator) may assign any unreserved and unassigned parking privileges
and/or make all or a portion of such parking privileges reserved or institute an
attendant assisted tandem parking program and/or valet parking program if it
determines in its sole discretion that such is necessary for orderly and
efficient parking. Tenant shall not use more parking spaces than the number of
parking privileges provided to Tenant pursuant to the foregoing provisions of
this Article 26. Tenant shall not use any parking spaces which have been
specifically assigned to other tenants or for other uses such as visitor parking
or which have been designated by governmental entities with competent
jurisdiction as being restricted to certain uses. Tenant’s continued right to
use the parking privileges provided in this Article 26 is conditioned upon
Tenant abiding by all rules and regulations which are prescribed from time to
time for the orderly operation and use of the Building Parking Area and upon
Tenant’s cooperation in seeing that Tenant’s employees and visitors also comply
with such rules and regulations. Subject to Tenant’s rights under Section 26.1
and 26.2, Landlord specifically reserves the right to change (or cause to be
changed) the size, configuration, design, layout, location and all other aspects
of the Building Parking Area, and Tenant acknowledges and agrees that Landlord
may, without incurring any liability to Tenant and without any abatement of Rent
under this Lease (except as expressly provided otherwise herein), from time to
time, close-off or restrict (or cause to be closed off or restricted) access to
the Building Parking Area, or relocate (or cause to be relocated) Tenant’s
parking privileges to other parking structures and/or surface parking areas
within a reasonable distance of the Premises, for purposes of permitting or
facilitating any such construction, alteration or improvements with respect to
the Building Parking Area or to accommodate or facilitate renovation,
alteration, construction or other modification of other improvements or
structures located on the Real Property.
26.4 Cancellation. Tenant shall have the one-time right, upon thirty (30) days’
written notice, to terminate up to sixty-six (66) of the unreserved vehicle
parking privileges set forth in Section 11 of the Summary. Tenant shall have no
further rights at any time to any such unreserved vehicle parking privileges so
terminated (i.e., Tenant shall have no right to reinstate the right to utilize
such terminated unreserved vehicle parking privileges following such
termination).
26.5 Visitor Parking. Landlord shall maintain a visitor parking area for a size
not smaller than that customarily maintained by the landlords of the Comparable
Buildings, for use during the Business Hours by customers and visitors of Tenant
and the other office tenants in

- 76 -

--------------------------------------------------------------------------------



the Building. Tenant hereby acknowledges and agrees that, as of the date of the
Lease, Landlord is maintaining a visitor parking area in compliance with the
forgoing sentence. Tenant shall be entitled to purchase from Landlord parking
validations for use by Tenant’s customers and visitors. Landlord shall have the
right to utilize attendant parking with respect to any or all of the visitor
parking described in this Section 27.5.
26.6 Parking Prior to Second Commencement Date. The provisions of this Article
26 are intended to apply as of the Second Commencement Date. Prior to the Second
Commencement Date, Tenant’s parking rights shall be based on the Existing Lease,
and to the extent necessary, all terms and provisions of the Existing Lease are
hereby incorporated. The intent of the parties is that Tenant has the same
rights and obligations as to parking during such time as it would have had under
the Existing Lease. Correspondingly, Landlord has the same rights and
obligations as to parking during such time as it would have had under the
Existing Lease.
27. Safety and Security Devices, Services and Programs.
The parties acknowledge that safety and security devices, services and programs
provided by Landlord, if any, while intended to deter crime and ensure safety,
may not in given instances prevent theft or other criminal acts, or ensure
safety of persons or property. The risk that any safety or security device,
service or program may not be effective, or may malfunction, or be circumvented
by a criminal, is assumed by Tenant with respect to Tenant’s property and
interests, and Tenant shall obtain insurance coverage to the extent Tenant
desires protection against such criminal acts and other losses, as further
described in Article 10 above. Tenant agrees to cooperate in any reasonable
safety or security program developed by Landlord at no cost to Tenant or
required by applicable Laws.
Tenant shall have the right to establish or install any automated and/or
nonautomated security system in, on or about the Premises (including on the
exterior of Tenant’s suite doors, and all door hardware servicing the Premises).
Tenant shall first notify Landlord of Tenant’s plan for any such system, and
Landlord shall review the plan and approve said plan if such installation will
not materially and adversely affect the building structure and/or building
systems. Landlord hereby expressly approves Tenant’s existing system. Upon the
expiration of the term of the Lease, Tenant shall not be required to remove such
security system unless Tenant exercises its right to terminate the Lease under
Rider No. 5, to reduce the size of the Premises under Rider No. 4 attached
hereto, or if Landlord terminates the Lease due to a Tenant Event of Default,
then Tenant shall, at Tenant’s sole cost and expense, remove such security
system and repair any damage to the Premises caused by such removal prior to the
expiration or earlier termination of the Lease.
28. Communications and Computer Lines.
Subject to Tenant’s rights in Section 1.1, Tenant may install, maintain,
replace, remove or use any communications or computer wires, cables and related
devices (collectively the “Lines”) at the Real Property in or serving the
Premises, provided: (i) Tenant shall obtain Landlord’s prior written consent for
the installation of the same, use an experienced and qualified contractor
reasonably approved in writing by Landlord, and comply with all of the

- 77 -

--------------------------------------------------------------------------------



other provisions of Article 8 above; (ii) any such installation, maintenance,
replacement, removal or use shall comply with all Laws applicable thereto and
good work practices, and shall not interfere with the use of any then existing
Lines at the Real Property; (iii) an acceptable number of spare Lines and space
for additional Lines shall be maintained for existing and future occupants of
the Real Property, as determined in Landlord’s reasonable opinion; (iv) if
Tenant at any time uses any equipment that may create an electromagnetic field
exceeding the normal insulation ratings of ordinary twisted pair riser cable or
cause radiation higher than normal background radiation, the Lines therefor
(including riser cables) shall be appropriately insulated to prevent such
excessive electromagnetic fields or radiation; (v) Tenant’s rights shall be
subject to the rights of any regulated telephone company; and (vi) Tenant shall
pay all costs in connection therewith as to its Lines. Landlord shall at all
times maintain exclusive control over all risers (including, without limitation,
their use) located at the Real Property. Landlord reserves the right to require
that Tenant remove any Lines located in or serving the Premises which are
installed in violation of these provisions, or which are at any time in
violation of any Laws or represent a dangerous or potentially dangerous
condition (whether such Lines were installed by Tenant or any other party),
within three (3) days after written notice.
At Landlord’s sole cost and expense, and in no event shall Tenant’s Lines be
reduced, Landlord may (but shall not have the obligation to): (A) install new
Lines at the Real Property; (B) create additional space for Lines at the Real
Property; and (C) reasonably direct, monitor and/or supervise the installation,
maintenance, replacement and removal of, the allocation and periodic
re-allocation of available space (if any) for, and the allocation of excess
capacity (if any) on, any Lines now or hereafter installed at the Real Property
by Landlord, Tenant or any other party (but Landlord shall have no right to
monitor or control the information transmitted through such Lines). Such rights
shall not be in limitation of other rights that may be available to Landlord by
Law or otherwise.
Tenant shall have no obligation to remove any Lines installed by or for Tenant
within or serving the Premises upon termination of this Lease unless Tenant
exercises its right to terminate the Lease under Rider No. 5, to reduce the size
of the Premises under Rider No. 4 attached hereto, or if Landlord terminates the
Lease due to a Tenant Event of Default, in which case Tenant shall, at Tenant’s
sole cost and expense, remove such Lines upon the expiration or earlier
termination of the Lease. Any Lines not required to be removed pursuant to this
Article 28 shall, at Landlord’s option, become the property of Landlord (without
payment by Landlord). If Tenant fails to remove such Lines as required in
accordance with the immediately preceding sentence, Landlord may, after twenty
(20) days written notice to Tenant, remove such Lines or remedy such other
violation, at Tenant’s expense (without limiting Landlord’s other remedies
available under this Lease or applicable Laws). Tenant shall not, without the
prior written consent of Landlord in each instance, grant to any third party a
security interest or lien in or on the Lines, and any such security interest or
lien granted without Landlord’s written consent shall be null and void. Except
to the extent arising from the intentional or negligent acts of Landlord or
Landlord’s agents or employees, Landlord shall have no liability for damages
arising from, and Landlord does not warrant that Tenant’s use of any Lines will
be free from the following (collectively called “Line Problems”): (1) any
eavesdropping or wire-tapping by unauthorized parties, (2) any failure of any
Lines to satisfy Tenant’s requirements, or (3) any shortages, failures,
variations, interruptions, disconnections, loss or damage caused by the
installation, maintenance, replacement, use or removal of Lines by or for other
tenants or occupants at the

- 78 -

--------------------------------------------------------------------------------



Real Property, by any failure of the environmental conditions or the power
supply for the Real Property to conform to any requirements for the Lines or any
associated equipment, or any other problems associated with any Lines by any
other cause. Under no circumstances shall any Line Problems be deemed an actual
or constructive eviction of Tenant, render Landlord liable to Tenant for
abatement of Rent, or relieve Tenant from performance of Tenant’s obligations
under this Lease. Landlord in no event shall be liable for damages by reason of
loss of profits, business interruption or other consequential damage arising
from any Line Problems. The provisions of this Article 28 shall survive the
expiration or earlier termination of this Lease.
29. Miscellaneous Provisions
29.1 Terms. The necessary grammatical changes required to make the provisions
hereof apply either to corporations, partnerships, limited liability companies
or individuals, men or women, as the case may require, shall in all cases be
assumed as though in each case fully expressed.
29.2 Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 above.
29.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Building or Real Property,
the same shall be without liability to Landlord and without any reduction or
diminution of Tenant’s obligations under this Lease.
29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Real Property require a modification or
modifications of this Lease, which modification or modifications will not cause
an increased cost or expense to Tenant or in any other way materially and
adversely change the rights and obligations of Tenant hereunder, then and in
such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever commercially reasonable documents are required therefor and
deliver the same to Landlord within twenty (20) days following the request
therefor. Should Landlord or any such current or prospective mortgagee or ground
lessor require execution of a short form of Lease for recording, containing,
among other customary provisions, the names of the parties, a description of the
Premises and the Lease Term, Tenant agrees to execute such short form of Lease
and to deliver the same to Landlord within ten (10) business days following the
request therefor.
29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Real Property and
Building and in this Lease. Tenant agrees that in the event of any such
transfer, conditioned upon written agreement of the transferee to be bound by
this Lease and to assume all of Landlord’s obligations hereunder arising after
the effective date of such transfer Landlord shall automatically be released
from all liability under this Lease, other than with respect to obligations of
Landlord

- 79 -

--------------------------------------------------------------------------------



which arose prior to the effective date of such transfer, and Tenant agrees to
look solely to such transferee for the performance of Landlord’s obligations
hereunder arising after the effective date of such transfer. Tenant further
acknowledges that Landlord may assign its interest in this Lease to a mortgage
lender as additional security and agrees that such an assignment shall not
release Landlord from its obligations hereunder and that Tenant shall continue
to look to Landlord for the performance of its obligations hereunder.
29.6 Prohibition Against Recording. Except as provided in Section 29.4 above,
neither this Lease, nor any memorandum, affidavit or other writing with respect
thereto, shall be recorded by Tenant or by anyone acting through, under or on
behalf of Tenant.
29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8 Captions. The captions of Articles and Sections are for convenience only
and shall not be deemed to limit, construe, affect or alter the meaning of such
Articles and Sections.
29.9 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant, it being expressly understood and agreed that neither the
method of computation of Rent nor any act of the parties hereto shall be deemed
to create any relationship between Landlord and Tenant other than the
relationship of landlord and tenant.
29.10 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
29.11 Time of Essence. Time is of the essence of this Lease and each of its
provisions.
29.12 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
29.13 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.



- 80 -

--------------------------------------------------------------------------------



29.14 Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord and any successor to
Landlord hereunder and any recourse by Tenant against Landlord and any successor
to Landlord under this Lease (but not including any claim against Landlord and
any successor to Landlord for tortious conduct separate and apart from a breach
by Landlord and any successor to Landlord of its obligations hereunder) shall be
limited solely and exclusively to the interest of Landlord and, if applicable,
any successor to Landlord, in and to the Real Property and Building and any
rents and profits, condemnation awards, and any insurance proceeds with respect
to insurance carried by Landlord or, if applicable, any successor to Landlord,
as part of Direct Expenses, and neither Landlord, nor any of its successors in
ownership of the Real Property and the Building, its and their constituent
partners or members (or subpartners or submembers), shall have any personal
liability therefor, and Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant. The provision contained in the preceding sentence is not intended
to and will not limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord and any successor to Landlord or to pursue
any suit or action in connection with enforcement or collection of amounts that
may become owing or payable under or on account of insurance maintained by
Landlord and any successor to Landlord.
29.15 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease
(including the exhibits and riders which are attached hereto and constitute an
integral part of this Lease) contains all of the terms, covenants, conditions,
warranties and agreements of the parties relating in any manner to the rental,
use and occupancy of the Premises, shall be considered to be the only agreement
between the parties hereto and their representatives and agents, and none of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the parties hereto. All
negotiations and oral agreements acceptable to both parties have been merged
into and are included herein. There are no other representations or warranties
between the parties, and all reliance with respect to representations is based
totally upon the representations and agreements contained in this Lease.
29.16 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Building and Real Property as Landlord in the exercise of its
sole business judgment shall determine to best promote the interests of the
Building and Real Property. Tenant does not rely on the fact, nor does Landlord
represent, that any specific tenant or type or number of tenants shall, during
the Lease Term, occupy any space in the Building or Real Property.
29.17 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant

- 81 -

--------------------------------------------------------------------------------



pursuant to this Lease (collectively, “Force Majeure Events”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure Event.
29.18 Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and for
all those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant’s right
of occupancy of the Premises after any termination of this Lease.
29.19 Notices. All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by United States certified or registered
mail, postage prepaid, return receipt requested, or by a nationally recognized
overnight courier service (e.g., Federal Express) or delivered personally (i) to
Tenant at the appropriate address set forth in Section 5 of the Summary, or to
such other place as Tenant may from time to time designate in a Notice to
Landlord; or (ii) to Landlord at the addresses set forth in Section 3 of the
Summary, or to such other firm or to such other place as Landlord may from time
to time designate in a Notice to Tenant. Any Notice will be deemed given (A) on
the date delivered or rejected if it is mailed or sent by nationally recognized
overnight courier, as the case may be, as provided in this Section 29.19, or
(B) upon the date personal delivery is made or rejected.
29.20 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several. If there is
more than one Landlord, the obligations imposed upon Landlord under this Lease
shall be joint and several.
29.21 Authority. If Tenant is a corporation or partnership or limited liability
company, each individual executing this Lease on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so. If Landlord is a corporation or
partnership or limited liability company, each individual executing this Lease
on behalf of Landlord hereby represents and warrants that Landlord is a duly
formed and existing entity qualified to do business in California and that
Landlord has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Landlord is authorized to do so.
29.22 Waiver of Jury Trial; Attorneys’ Fees. If either party commences
litigation against the other (OR ANY PARTY BRINGS A COUNTERCLAIM AGAINST THE
OTHER) IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE,
INCLUDING, WITHOUT LIMITATION, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, ANY CLAIM FOR INJURY OR DAMAGES, AND/OR THE
ENFORCEMENT OF ANY REMEDY UNDER OR IN CONNECTION WITH THIS LEASE (INCLUDING ANY
EMERGENCY OR STATUTORY REMEDY), the parties hereto agree to and hereby do waive
any right to a trial by jury and, in the event of any such commencement of
litigation, the prevailing party shall be entitled to recover from the other
party such REASONABLE costs and

- 82 -

--------------------------------------------------------------------------------



reasonable attorneys’ fees as may have been incurred, including any and all
costs incurred in enforcing, perfecting ANY judgment.
29.23 ARBITRATION OF DISPUTES. IN THE EVENT THAT THE JURY WAIVER PROVISIONS OF
SECTION 29.22 ABOVE ARE NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE FOLLOWING
PROVISIONS OF THIS SECTION 29.23 SHALL APPLY. IT IS THE DESIRE AND INTENTION OF
THE PARTIES TO AGREE UPON A MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES
AND DISPUTES ARISING OUT OF THIS LEASE OR RELATED TO THE PREMISES WILL BE
RESOLVED IN A PROMPT AND EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH RESPECT TO
ACTIONS FOR UNLAWFUL OR FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT
REMEDY OF ATTACHMENT, ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES AND/OR ANY CLAIM OF INJURY OR DAMAGE, SHALL BE
HEARD AND RESOLVED BY A REFEREE UNDER THE PROVISIONS OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, SECTIONS 638 — 645.1, INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY
SUCCESSOR STATUTE(S) THERETO) (THE “REFEREE SECTIONS”). ANY FEE TO INITIATE THE
JUDICIAL REFERENCE PROCEEDINGS SHALL BE PAID BY THE PARTY INITIATING SUCH
PROCEDURE; PROVIDED HOWEVER, THAT THE COSTS AND FEES, INCLUDING ANY INITIATION
FEE, OF SUCH PROCEEDING SHALL ULTIMATELY BE BORNE IN ACCORDANCE WITH
SECTION 29.22 ABOVE. THE VENUE OF THE PROCEEDINGS SHALL BE IN THE COUNTY IN
WHICH THE PREMISES ARE LOCATED. WITHIN TEN (10) DAYS OF RECEIPT BY ANY PARTY OF
A WRITTEN REQUEST TO RESOLVE ANY DISPUTE OR CONTROVERSY PURSUANT TO THIS
SECTION 29.23, THE PARTIES SHALL AGREE UPON A SINGLE REFEREE WHO SHALL TRY ALL
ISSUES, WHETHER OF FACT OR LAW, AND REPORT A FINDING AND JUDGMENT ON SUCH ISSUES
AS REQUIRED BY THE REFEREE SECTIONS. IF THE PARTIES ARE UNABLE TO AGREE UPON A
REFEREE WITHIN SUCH TWENTY (20) DAY PERIOD, THEN ANY PARTY MAY THEREAFTER FILE A
LAWSUIT IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED FOR THE PURPOSE OF
APPOINTMENT OF A REFEREE UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638
AND 640, AS SAME MAY BE AMENDED OF ANY SUCCESSOR STATUTE(S) THERETO. IF THE
REFEREE IS APPOINTED BY THE COURT, THE REFEREE SHALL BE A NEUTRAL AND IMPARTIAL
RETIRED JUDGE WITH SUBSTANTIAL EXPERIENCE IN THE RELEVANT MATTERS TO BE
DETERMINED, FROM JAMS/ENDISPUTE, INC., THE AMERICAN ARBITRATION ASSOCIATION OR
SIMILAR MEDIATION/ARBITRATION ENTITY. THE PROPOSED REFEREE MAY BE CHALLENGED BY
ANY PARTY FOR ANY OF THE GROUNDS LISTED IN SECTION 641 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, AS SAME MAY BE AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO. THE
REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES OF FACT AND LAW AND REPORT HIS
OR HER DECISION ON SUCH ISSUES, AND TO ISSUE ALL RECOGNIZED REMEDIES AVAILABLE
AT LAW OR IN EQUITY FOR ANY CAUSE OF ACTION THAT IS BEFORE

- 83 -

--------------------------------------------------------------------------------



THE REFEREE, INCLUDING AN AWARD OF ATTORNEYS’ FEES AND COSTS IN ACCORDANCE WITH
CALIFORNIA LAW. THE REFEREE SHALL NOT, HOWEVER, HAVE THE POWER TO AWARD PUNITIVE
DAMAGES, NOR ANY OTHER DAMAGES WHICH ARE NOT PERMITTED BY THE EXPRESS PROVISIONS
OF THIS LEASE, AND THE PARTIES HEREBY WAIVE ANY RIGHT TO RECOVER ANY SUCH
DAMAGES. THE PARTIES SHALL BE ENTITLED TO CONDUCT ALL DISCOVERY AS PROVIDED IN
THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE REFEREE SHALL OVERSEE DISCOVERY
AND MAY ENFORCE ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT
JUDGE, WITH RIGHTS TO REGULATE DISCOVERY AND TO ISSUE AND ENFORCE SUBPOENAS,
PROTECTIVE ORDERS AND OTHER LIMITATIONS ON DISCOVERY AVAILABLE UNDER CALIFORNIA
LAW. THE REFERENCE PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH CALIFORNIA
LAW (INCLUDING THE RULES OF EVIDENCE), AND IN ALL REGARDS, THE REFEREE SHALL
FOLLOW CALIFORNIA LAW APPLICABLE AT THE TIME OF THE REFERENCE PROCEEDING. IN
ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, THE
DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST STAND AS THE DECISION OF THE
COURT, AND UPON THE FILING OF THE STATEMENT OF DECISION WITH THE CLERK OF THE
COURT, OR WITH THE JUDGE IF THERE IS NO CLERK, JUDGMENT MAY BE ENTERED THEREON
IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE PARTIES
SHALL PROMPTLY AND DILIGENTLY COOPERATE WITH ONE ANOTHER AND THE REFEREE, AND
SHALL PERFORM SUCH ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND EXPEDITIOUS
RESOLUTION OF THE DISPUTE OR CONTROVERSY IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 29.23. TO THE EXTENT THAT NO PENDING LAWSUIT HAS BEEN FILED TO OBTAIN
THE APPOINTMENT OF A REFEREE, ANY PARTY, AFTER THE ISSUANCE OF THE DECISION OF
THE REFEREE, MAY APPLY TO THE COURT OF THE COUNTY IN WHICH THE PREMISES ARE
LOCATED FOR CONFIRMATION BY THE COURT OF THE DECISION OF THE REFEREE IN THE SAME
MANNER AS A PETITION FOR CONFIRMATION OF AN ARBITRATION AWARD PURSUANT TO CODE
OF CIVIL PROCEDURE SECTION 1285 ET SEQ. (AS SAME MAY BE AMENDED OR ANY SUCCESSOR
STATUTE(S) THERETO).
29.24 Asbestos-Containing Construction Materials. Tenant acknowledges that it
has been notified by Landlord that certain fire-proofing and other materials
used in the construction of the Building contain asbestos and other hazardous
substances (collectively “Asbestos”). In accordance with Proposition 65 and the
regulations promulgated thereunder (California Health and Safety Code
Sections 25249.6 et seq.) which require that persons subject to “environmental
exposure” to certain designated chemicals, such as asbestos, receive warnings,
Tenant acknowledges being advised that:
WARNING: THE BUILDING CONTAINS ASBESTOS, A CHEMICAL KNOWN TO THE STATE OF
CALIFORNIA TO CAUSE CANCER.
Tenant also acknowledges that Landlord has promulgated building regulations and
procedures governing the manner in which Tenant may undertake alterations,
additions, modifications and improvements to the Premises in those areas where
asbestos-containing

- 84 -

--------------------------------------------------------------------------------



materials may be located, and such regulations and procedures may be modified,
amended or supplemented from time to time. Prior to undertaking any physical
work in or around the Premises, Tenant shall notify Landlord, in writing, of the
exact nature and location of the proposed work and shall promptly supply such
additional information regarding the proposed work as Landlord shall request.
After receipt of Tenant’s notice, Landlord shall, to the extent appropriate,
supply Tenant with the Building regulations and procedures for working in areas
where there is a risk of coming into contact with asbestos-containing materials.
Tenant shall, at Tenant’s sole cost and expense, strictly comply with all such
commercially reasonable Building regulations and procedures established by
Landlord and with all applicable governmental statutes, ordinances, codes,
rules, regulations, controls and guidelines. Landlord shall have the right at
all times to monitor the work for compliance with the Building regulations and
procedures and any applicable local, state or federal Laws. If Landlord
determines that any applicable Laws or any regulations and/or procedures of the
Building are not being strictly complied with, Landlord may immediately require
the cessation of all work being performed in or around the Premises until such
time as Landlord is satisfied that the applicable Laws and procedures will be
observed. Landlord’s monitoring of any work in or around the Premises shall not
be deemed a certification by Landlord of compliance with any applicable statute,
ordinance, code, rule or regulation or a waiver by Landlord of its right to
require strict compliance with such Laws and procedures of the Building nor
shall such monitoring relieve Tenant from any liabilities relating to such work.
If any governmental entity promulgates or revises a statute, ordinance, code,
rule or regulation, or imposes mandatory or voluntary controls or guidelines
with respect to such asbestos-containing materials or if Landlord otherwise so
elects, Landlord may, in its sole discretion, comply with such voluntary
controls or guidelines, or elect to make such alterations or remove such
asbestos-containing materials. Landlord shall comply, at Landlord’s sole cost,
with any mandatory requirement. Except as otherwise provided herein, such
compliance or the making of alterations, and the removal of all or a portion of
such asbestos-containing materials, whether in the Premises or elsewhere in the
Building, shall not, in any event constitute a breach by Landlord of any
provision of this Lease, relieve Tenant of the obligation to pay any Rent due
under this Lease, constitute or be construed as a constructive or other eviction
of Tenant, or constitute or be construed as a breach of Tenant’s quiet
enjoyment.
29.25 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.
29.26 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.
29.27 Brokers. Landlord and Tenant each hereby represents and warrants to the
other party that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Lease, excepting only the real estate
brokers or agents specified in Section 12 of the Summary (the “Brokers”), and
that it knows of no other real estate broker or agent who is entitled to a
commission in connection with this Lease. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without

- 85 -

--------------------------------------------------------------------------------



limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing in connection with this Lease on
account of the indemnifying party’s dealings with any real estate broker or
agent other than the Brokers. Landlord shall pay Brokers a commission based on a
separate written agreement(s).
29.28 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
except as otherwise provided herein, Tenant shall not be entitled to make any
repairs or perform any acts hereunder at Landlord’s expense or to any setoff of
the Rent or other amounts owing hereunder against Landlord; provided, however,
that the foregoing shall in no way impair the right of Tenant to commence a
separate action against Landlord for any violation by Landlord of the provisions
hereof so long as notice is first given to Landlord and any holder of a mortgage
or deed of trust covering the Building, Real Property or any portion thereof, of
whose address Tenant has theretofore been notified, and an opportunity is
granted to Landlord and such holder to correct such violations as provided
above.
29.29 Building Name and Signage. Subject to Article 22, Landlord shall have the
right to install, affix and maintain any and all signs on the exterior and on
the interior of the Building or Real Property as Landlord may, in Landlord’s
sole discretion, desire. Tenant shall not use pictures or illustrations of the
Building in advertising or other publicity, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. However, Landlord hereby consents to Tenant’s use of the name, pictures
or illustrations of the Building so long as the same remains “Union Bank Plaza”
or any replacement name for the Original Tenant or any Qualified Transferee
pursuant to Article 22 of this Lease.
29.30 Transportation Management. Tenant shall fully comply with all present or
future legally required programs intended to manage parking, transportation or
traffic in and around the Building and Real Property, and in connection
therewith, Tenant shall take responsible and lawfully required action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities. Such
programs may include, without limitation: (i) restrictions on the number of
peak-hour vehicle trips generated by Tenant; (ii) increased vehicle occupancy;
(iii) implementation of an in-house ridesharing program and an employee
transportation coordinator; (iv) working with employees and any Building or
area-wide ridesharing program manager; (v) instituting employer-sponsored
incentives (financial or in-kind) to encourage employees to rideshare; and
(vi) utilizing flexible work shifts for employees.
29.31 Hazardous Material.
29.31.1 Definition. As used herein, the term “Hazardous Material” means any
hazardous or toxic substance, material or waste which is or becomes regulated by
any local governmental authority, the State of California or the United States
Government. The term “Hazardous Material” includes, without limitation, any
material or substance which is (i) defined as a “hazardous waste,” “extremely
hazardous waste” or “restricted hazardous waste” under Sections 25115, 25117 or
25122.7, or listed pursuant to Section 25140 of the California Health

- 86 -

--------------------------------------------------------------------------------



and Safety Code, Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii)
defined as a “hazardous substance” under Section 25316 of the California Health
and Safety Code, Division 20, Chapter 6.95 (Hazardous Materials Release Response
Plans and Inventory), (iii) defined as a “hazardous substance” under Section
25281 of the California Health and Safety Code, Division 20, Chapter 6.7
(Underground Storage of Hazardous Substances), (iv) petroleum, (v) asbestos,
(vi) listed under Article 9 or defined as hazardous or extremely hazardous
pursuant to Article 11 of Title 22 of the California Administrative Code,
division 4, Chapter 20, (vii) designated as a “hazardous substance” pursuant to
Section 311 of the Federal Water Pollution Control Act (33 U.S.C. § 1317),
(viii) defined as a “hazardous waste” pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. § 6902 et seq. (42 U.S.C.
§ 6903), or (ix) defined as a “hazardous substance” pursuant to Section 101 of
the Compensation and Liability Act, 42 U.S.C. 9601 et seq. (42 U.S.C. § 9601).
29.31.2 Compliance Cost. Tenant acknowledges that Landlord may incur costs for
complying with laws, codes, regulations or ordinances relating to Hazardous
Material, or otherwise in connection with Hazardous Material, including, without
limitation, the following: (A) Hazardous Material present in soil or ground
water; (B) Hazardous Material that migrates, flows, percolates, diffuses or in
any way moves onto or under the Real Property; (C)Hazardous Material present on
or under the Real Property as a result of any discharge, dumping or spilling
(whether accidental or otherwise) on the Real Property by other tenants of the
Real Property or their agents, employees, contractors or invitees, or by others;
and (D) material which becomes Hazardous Material due to a change in laws,
codes, regulations or ordinances which relate to hazardous or toxic material,
substances or waste. Except as provided below, Tenant agrees that the costs
incurred by Landlord with respect to, or in connection with, complying with
laws, codes, regulations or ordinances relating to Hazardous Material shall be
an Operating Expense, unless the cost of such compliance, as between Landlord
and Tenant, is made the responsibility of Landlord or Tenant under this Lease.
Notwithstanding the foregoing, the following costs shall not be included in
Operating Expenses and shall not be the obligation of Tenant: (1) reporting,
compliance, remediating, testing and removal costs incurred by Landlord with
respect to any Hazardous Material (x) existing in the Building or in or at the
Real Property as of the Second Commencement Date and in violation of existing
laws as of such date, and (y) not brought onto the Real Property or Building by
Tenant or a Tenant Party; (2) reporting, compliance, remediating, testing and
removal costs incurred by Landlord with respect to any asbestos in the Building
or on or at the Real Property whether or not (x) existing in the Building or on
or at the Real Property as of the Second Commencement Date or thereafter or (y)
in violation of applicable laws as of the Second Commencement Date or
thereafter; (3) reporting, compliance, remediating, testing and removal costs
incurred by Landlord with respect to any Hazardous Materials in the ground water
and/or soil of the Real Property whether or not (x) existing in the ground water
and/or soil of the Real Property as of the Second Commencement Date or
thereafter or (y) in violation of applicable laws as of the Second Commencement
Date or thereafter; or (4) costs incurred in connection with the removal of
Hazardous Material brought onto the Real Property or Building by another tenant
of the Building. To the extent any Operating Expense relating to Hazardous
Material is subsequently recovered or reimbursed through insurance, or recovery
from responsible third parties, or other action, Tenant shall be entitled to a
proportionate share of such recovery or reimbursement to the extent previously
paid by Tenant as part of Tenant’s Share of increases in Direct Expenses.



- 87 -

--------------------------------------------------------------------------------



29.32 Confidentiality. Landlord and Tenant each agree that the terms of this
Lease are confidential and constitute proprietary information of the parties
hereto. Disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate with other tenants. Each of the parties hereto agrees that
such party, and its respective partners, officers, directors, employees, agents,
real estate brokers and sales persons and attorneys, shall not disclose the
terms and conditions of this Lease to any other person without the prior written
consent of the other party hereto except pursuant to an order of a court of
competent jurisdiction. Provided, however, that Landlord may disclose the terms
hereof to any lender now or hereafter having a lien on Landlord’s interest in
the Building, Real Estate or any portion thereof, and either party may disclose
the terms hereof to its respective independent accountants who review its
respective financial statements or prepare its respective tax returns, to any
prospective transferee of all or any portions of their respective interests
hereunder (including a prospective sublessee or assignee of Tenant), to any
lender or prospective lender to such party, to any governmental entity, agency
or person to whom disclosure is required by applicable law, regulation or duty
of diligent inquiry and in connection with any action brought to enforce the
terms of this Lease, on account of the breach or alleged breach hereof or to
seek a judicial determination of the rights or obligations of the parties
hereunder.
29.33 Landlord Renovations. Except as provided herein, it is specifically
understood and agreed that Landlord has no obligation and has made no promises
to alter, remodel, improve, renovate, repair or decorate the Premises, Building,
Real Property or any part thereof and that no representations respecting the
condition of the Premises, the Building or the Real Property have been made by
Landlord to Tenant except as specifically set forth herein or in the Work
Letter. However, Tenant acknowledges that Landlord is currently renovating or
may during the Lease Term renovate, improve, alter, or modify (collectively, the
“Renovations”) the Building, Premises, and/or Real Property, including without
limitation the Building Parking Area, common areas, systems and equipment, roof,
and structural portions of the same, which Renovations may include, without
limitation, (i) modifying the common areas and tenant spaces to comply with
applicable Laws, including, without limitation, regulations relating to the
physically disabled, seismic conditions, and building safety and security,
(ii) installing new carpeting or other floor covering, lighting and wall
coverings in the Building common areas, and altering the exterior of the
Building and/or Real Property as part of a Building and/or Real Property
enhancement program, and (iii) constructing additional buildings and other
improvements on the Real Property, and in connection with such Renovations,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building or on the Real Property, limit or eliminate access to
portions of the Real Property, including portions of the common areas, or
perform work in the Building or on the Real Property, which work may create
noise, dust or leave debris in the Building or on the Real Property. Except as
otherwise provided herein, and provided Tenant’s access to, and use of the
Premises and the Building Parking Area is not materially and adversely affected,
Tenant hereby agrees that such Renovations and Landlord’s actions in connection
with such Renovations shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations or

- 88 -

--------------------------------------------------------------------------------



Landlord’s actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord’s actions in connection
with such Renovations.
29.34 No Discrimination. Tenant covenants by and for itself, its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the following
conditions: that there shall be no discrimination against or segregation of any
person or group of persons, on account of race, color, creed, sex, religion,
marital status, ancestry or national origin in the leasing, subleasing,
transferring, use, or enjoyment of the Premises, nor shall Tenant itself, or any
person claiming under or through Tenant, establish or permit such practice or
practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy, of tenants, lessees, sublessees, subtenants
or vendees in the Premises.
29.35 Counterparts. This Lease may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Lease and all of which,
when taken together, will be deemed to constitute one and the same agreement.
The exchange of copies of this Lease and of signature pages by facsimile
transmission, DocuSign or e-mail PDF’s shall constitute effective execution and
delivery of this Lease as to the parties and may be used in lieu of the original
Lease for all purposes. Signatures of the parties transmitted by facsimile,
DocuSign or e-mail PDF shall be deemed to be their original signatures for any
purposes whatsoever.
29.36 Telecommunication Equipment. Tenant shall have the right during the Lease
Term, at no rental fee, to operate and maintain its existing telecommunication
equipment located on the roof of the Building as of the First Commencement Date
(the “Existing Equipment”), and to the extent additional space is available from
time to time on the roof of the Building, and subject to Landlord’s reasonable
approval, to install, operate and maintain similar additional telecommunication
equipment (“New Equipment”). The Existing Equipment and the New Equipment shall
sometimes hereinafter be referred to collectively as the “Telecommunication
Equipment”. Tenant’s installation, operation and maintenance of the
Telecommunication Equipment shall be governed by the following terms and
conditions:
29.36.1 Tenant’s right to install, operate and maintain the Telecommunication
Equipment shall be subject to all governmental laws, rules and regulations and
Landlord makes no representation that such laws, rules and regulations permit
such installation and operation. Tenant, in conjunction with Landlord, but at
Tenant’s sole cost and expense, shall obtain all necessary governmental
approvals and permits prior to the installation of any New Equipment.
29.36.2 All costs of installation, operation and maintenance of the
Telecommunication Equipment (including, without limitation, costs of obtaining
any necessary permits) shall-be the responsibility of Tenant.
29.36.3 It is expressly understood that Landlord retains the right to use the
roof of the Building for any purpose whatsoever provided that Landlord shall not
unreasonably interfere with the use of the Existing Equipment, and any New
Equipment the installation of which is reasonably approved by Landlord.



- 89 -

--------------------------------------------------------------------------------



29.36.4 Tenant shall use the Telecommunication Equipment so as not to cause any
interference to other tenants in the Building or with any other tenant’s
communication equipment and not to damage materially or interfere materially
with the normal operation of the Building, including any mechanical system
thereof. Any change in the location of the Existing Equipment and the location
of the installation of any New Equipment shall be subject to Landlord’s
reasonable approval.
29.36.5 Landlord shall not have any obligation with respect to the
Telecommunication Equipment nor shall Landlord be responsible for any damage
that may be caused to Tenant or the Telecommunication Equipment by any other
tenant or occupant of the Building. Landlord makes no representation that the
Telecommunication Equipment will be able to receive or transmit communication
signals without interference or disturbance (even if by reason of the
installation or use of similar equipment by others on the roof) and Tenant
agrees that Landlord shall not be liable to Tenant therefor; provided, however,
that Landlord agrees that if any other tenant or occupant of the Building shall
be permitted to cause similar equipment to be installed on the roof of the
Building, such tenant or occupant shall covenant not to use its equipment so as
to cause any interference with Tenant’s use of its Telecommunication Equipment.
29.36.6 Tenant shall (i) except to the extent Section 10.4 is applicable to such
damage, be solely responsible for any damage caused to the Building or to
persons or other property, as a result of the Telecommunication Equipment,
including, but not limited to, any damage caused to the roof of the Building
during the installation or maintenance of any Telecommunication Equipment, or
caused by the Telecommunication Equipment itself, except to the extent caused by
the negligence or willful misconduct of Landlord, its agents, employees,
contractors or representatives, (ii) promptly pay any tax, license or permit
fees charged pursuant to any laws or regulations in connection with the
installation, maintenance or use of the Telecommunication Equipment, and comply
with all precautions and safeguards recommended by all governmental authorities,
(iii) pay all necessary repairs, replacements to or maintenance of the
Telecommunication Equipment, and (iv) not bore into any structural elements of
the Building in connection with the installation of the Telecommunication
Equipment without Landlord’s specific approval of the same. Tenant shall
indemnify, defend, protect and hold harmless Landlord, its partners and members
and their respective officers, agents, servants, employees, and independent
contractors from any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys’ fees)
incurred in connection with or arising from Tenant’s installation, operation or
maintenance of the Telecommunication Equipment except to the extent caused by
the negligence or willful misconduct of Landlord, its agents, employees,
contractors or representatives.
29.36.7 Tenant shall remove the Telecommunication Equipment and connecting
cables at Tenant’s expense upon the expiration or sooner termination of the
Lease or upon the imposition of any governmental law or regulation that requires
such removal, and shall repair the roof of the Building upon such removal to the
extent of any damage caused thereby, normal wear and tear excepted.
29.36.8 In no event shall Tenant be permitted to utilize more than one-half
(1/2) of the area of the Building roof available for its Telecommunication
Equipment.



- 90 -

--------------------------------------------------------------------------------



29.37 Emergency Generator. Landlord hereby agrees that, so long as no Design
Problem exists (except that for purposes of this Section 29.37, the term “Design
Problem” shall not include clause (iii) of Section 8.1 above), Tenant shall have
the right, at Tenant’s sole cost and expense and subject to the provisions of
this Section 29.37, to install one (1) back-up emergency generator. Such
generator shall be of such size and specifications, and include such platforms,
fencing, enclosures, sheds and other related materials and equipment, as shall
be approved by Landlord prior to installation (collectively, the “Emergency
Generator”). In addition, Tenant shall have the right, subject to available
capacity of the Building, to install such connection equipment, such as
conduits, cables, risers, feeders and materials (collectively, the “Generator
Connecting Equipment”) in the shafts, ducts, conduits, chases, utility closets
and other facilities of the Building as is reasonably necessary to connect the
Emergency Generator to the Premises and Tenant’s other machinery and equipment
therein, subject, however, to the provisions of Section 29.37.3 below. Tenant
shall also have the right of access, consistent with Section 29.37.4 below, to
the areas where the Emergency Generator and any such Generator Connecting
Equipment are located for the purposes of maintaining, repairing, testing and
replacing the same.
29.37.1 Generator Site. Within three (3) months after receipt of written notice
from Tenant in which Tenant elects to install the Emergency Generator, Landlord
shall deliver space (the “Generator Site”) in or on the Real Property to Tenant
suitable for installation of the Emergency Generator, as reasonably determined
by Landlord and Tenant. So long as the Generator Site is not comprised of
storage space in the Building or at the Real Property existing as of the First
Commencement Date, or parking or other rentable space in the retail or office
portions of the Real Property (collectively, the “Rentable Space”), Landlord
shall not charge Tenant any rent for Tenant’s use of the Generator Site during
the Lease Term (as such Lease Term may be extended). Landlord shall use
commercially reasonable efforts to deliver to Tenant a Generator Site that is
other than Rentable Space. In the event that the Generator Site is comprised of
Rentable Space, Tenant shall pay rent to Landlord (in advance on a monthly basis
in accordance with the applicable provisions of this Lease) for such Generator
Site from the date such Generator Site is delivered to Tenant and thereafter
throughout the remainder of the Lease Term (and any Option Terms) at a rental
rate per rentable square foot for such Rentable Space equal to the Landlord’s
then-current rental rate per rentable square foot for such Rentable Space (or,
if Landlord has not then established a current rental rate for such Rentable
Space, such projected rental rate per rentable square foot for such Rentable
Space as determined by Landlord in its reasonable discretion), which rental rate
shall be increased at the same rental rate per rentable square foot and at the
same time as the rental rate applicable to the Rentable Space is increased (or
reasonably projected by Landlord to be increased).
29.37.2 Generator Equipment. The installation of the Emergency Generator and
related Generator Connecting Equipment (hereby referred to together and/or
separately as the “Generator Equipment”) shall be performed in accordance with
and subject to the provisions of this Section 29.37 and Article 8 above, and the
Generator Equipment shall be treated for all purposes of this Lease as if the
same were Tenant’s property. For the purposes of determining Tenant’s
obligations with respect to its use of the Generator Site and Generator
Equipment herein provided, the Generator Site shall be deemed to be a portion of
the Premises; consequently, all of the provisions of this Lease with respect to
Tenant’s obligations hereunder shall apply to the installation, use and
maintenance of the Generator Equipment, including

- 91 -

--------------------------------------------------------------------------------



without limitation, provisions relating to compliance with requirements as to
insurance, indemnity, repairs and maintenance, and compliance with applicable
laws.
29.37.3 Non-Exclusive Right. It is expressly understood that Landlord retains
the right to grant third parties the right to utilize any portion of the Real
Property located outside the Premises not utilized by Tenant as the Generator
Site, provided in each event that Tenant shall have reasonable access to, and
Landlord shall not unduly interfere with the use of, the Generator Equipment.
29.37.4 Tenant’s Covenants. Tenant shall install, use, maintain and repair the
Generator Equipment so as not to damage or interfere with the operation of the
Real Property or Building, any portion thereof, including, without limitation,
the Generator Site, the Systems and Equipment, and any other generators or power
sources or similar equipment located in or on the Building or Real Property; and
Tenant hereby agrees to indemnify, defend and hold Landlord and its partners and
their respective officers, agents, servants, employees, and independent
contractors harmless from and against any and all Claims (other than Claims to
the extent arising from the negligence or willful misconduct of Landlord and not
insured or required to be insured by Tenant under this Lease) arising out of
Tenant’s failure to comply with the provisions of this Section 29.37.
29.37.5 Landlord’s Obligations. Except to fulfill its obligations under this
Section 29.37, Landlord shall not have any obligations with respect to the
Generator Site, the Generator Equipment or compliance with any requirements
relating thereto, nor shall Landlord be responsible for any damage that may be
caused to the Generator Equipment, except to the extent caused by the negligence
or willful misconduct of Landlord. Landlord makes no representation that the
Generator Equipment will be able to supply sufficient power to the Premises, and
Tenant agrees that Landlord shall not be liable to Tenant therefor.
29.37.6 Condition of Generator Site. Tenant shall accept the Generator Site in
its “AS-IS” condition, without any representations or warranties made by
Landlord concerning same (including, but not limited to, the purposes for which
such areas are to be used by Tenant), and Landlord shall have no obligation to
contract or pay for any improvements or other work in or for the Generator Site,
and Tenant shall be solely responsible, at its sole cost and expense, for
preparing the Generator Site for the installation of the Generator Equipment and
for constructing any improvements or performing any other work in such areas
pursuant to and in accordance with the provisions of this Section 29.37. Tenant,
at Tenant’s sole cost and expense, shall maintain the Generator Equipment and
install such enclosures, fencing and other protective equipment on or about the
Generator Equipment as Landlord may reasonably require.
29.37.7 Repairs. Tenant shall (i) subject to the provisions of Section 10.4, be
solely responsible for any damage caused as a result of the Generator Equipment,
(ii) promptly pay any tax, license and permit fees charged pursuant to any
requirements in connection with the installation, maintenance or use of the
Generator Equipment and comply with all precautions and safeguards recommended
by all governmental authorities, and (iii) make necessary repairs, replacements
to or maintenance of the Generator Equipment and Generator Site. Tenant shall
have the work which is Tenant’s obligation to perform under this Section 29.37.7
(including, without limitation, all installation, modification and maintenance
of the

- 92 -

--------------------------------------------------------------------------------



Generator Equipment) performed promptly and diligently in a first-class,
workmanlike manner, by contractors and subcontractors reasonably approved by
Landlord.
29.37.8 Installation. Tenant shall install and operate the Generator Equipment
in compliance with all applicable laws and all recorded covenants, conditions
and restrictions affecting the Real Property. Prior to the installation of the
Generator Equipment, or the performance of any modifications or changes thereto,
Tenant shall comply with the following:
29.37.8.1  Tenant shall submit to Landlord in writing all plans for such
installations, modifications or changes for Landlord’s approval, which approval
shall not be withheld, conditioned or delayed, except in the event such plans
contain a Design Problem (except that for purposes of this Section 29.37.8.1,
the term “Design Problem” shall not include clause (iii) of Section 8.1 above);
29.37.8.2  prior to commencement of any work, Tenant shall obtain the required
approvals of all federal, state and local governmental authorities; Tenant shall
promptly deliver to Landlord written proof of compliance with all applicable
laws and all recorded covenants, conditions and restrictions affecting the Real
Property in connection with any work related to the Generator Equipment,
including, but not limited to, a signed-off permit from the City of Los Angeles;
29.37.8.3  all of such work shall conform to Landlord’s design specifications
for the Real Property, Building and the Generator Site and Landlord’s
requirements, including, but not limited to, weight and loading requirements,
and shall not adversely affect the structural components of the Building or
interfere with any Systems and Equipment located in, upon or serving the Real
Property, Building or the Generator Site; and
29.37.8.4  the Generator Equipment shall be clearly marked to show Tenant’s
name, address, telephone number and the name of the person to contact in case of
emergency.
29.37.9 Hazardous Materials. Tenant shall not use any Hazardous Materials in
connection with the Generator Equipment, except that Tenant may use propane or
diesel fuel stored in a double walled steel tank (the “Fuel Tank”) contained
within the Emergency Generator (the exact location and size of which Fuel Tank
shall be reasonably approved by Landlord), as long as such fuel and Fuel Tank
are kept, maintained and used in accordance with all applicable laws and the
highest safety standards for such use, and so long as such fuel is always stored
within the Fuel Tank and is not used or stored in any area outside of the
Emergency Generator. Tenant shall promptly, at Tenant’s expense, take all
investigatory and all remedial action required by applicable laws and reasonably
recommended by Landlord, whether or not formally ordered or required by
applicable laws, for the cleanup of any spill, release or other contamination of
the Generator Site and/or the Real Property to the extent caused or contributed
to by Tenant’s use of the Generator Equipment (including, without limitation,
the fuel for the Emergency Generator), or pertaining to or involving any such
fuel or other Hazardous Materials brought onto the Generator Site during the
Lease Term by Tenant or any of Tenant’s agents, employees, contractors,
licensees or invitees. Tenant shall indemnify, defend

- 93 -

--------------------------------------------------------------------------------



and hold Landlord and its partners and their respective officers, agents,
servants, employees, and independent contractors harmless from and against any
and all Claims (subject to Section 10.4 and other than Claims to the extent
arising from the negligence or willful misconduct of Landlord) arising out of or
involving any Hazardous Materials brought onto the Generator Site by or for
Tenant in connection with Tenant’s activities under this Section 29.36.9.
Tenant’s obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Tenant or any of Tenant’s agents, employees, contractors, licensees
or invitees, and the cost of investigation, removal, remediation, restoration
and/or abatement, and shall survive the expiration or termination of this Lease.
29.37.10 Security. Physical security of the Generator Site and the Generator
Equipment is the sole responsibility of Tenant, who shall bear the sole cost,
expense and liability of any security services, emergency alarm monitoring and
other similar services in connection therewith. Landlord shall not be liable to
Tenant for any direct, indirect, consequential or other damages arising out of
or in connection with the physical security, or lack thereof, of the Generator
Site and/or Generator Equipment.
29.37.11 Testing. The Generator Equipment shall be routinely tested and
inspected by a qualified contractor selected by Tenant and reasonably approved
by Landlord, at Tenant’s expense, in accordance with testing and inspection
service contracts reasonably approved by Landlord. Tenant will provide Landlord
with copies of certificates and other documentation related to the testing of
the Generator Equipment. Testing hours are restricted, however, to those
specific hours reasonably set and determined by Landlord from time to time.
29.37.12 Default. If Tenant fails to perform any of its obligations under this
Section 29.37, and does not correct such noncompliance within ten (10) business
days after receipt of notice thereof from Landlord or such longer period as may
be reasonably necessary to correct such noncompliance, so long as Tenant
commences to correct such noncompliance within such ten (10) business day period
and thereafter proceeds with due diligence to correct such noncompliance, then
Tenant shall be deemed in breach of this Lease but shall not be in default under
this Lease until Tenant receives the applicable notices required to be provided
by Landlord to Tenant under Article 19 above and has failed to cure such breach
within the applicable time periods set forth in Article 19 above (but Landlord
may nonetheless exercise its self-help remedies otherwise set forth in this
Lease without regard to the notice and cure periods provided in Article 19 above
to the extent permitted in such other provisions of this Lease), and in addition
to all other remedies Landlord may have under this Lease, Tenant shall, upon
notice from Landlord, immediately discontinue its use of that portion of the
Generator Equipment to which such noncompliance relates, and make such repairs
and restoration as required under Section 29.37.13 below with respect thereto.
29.37.13 Removal at End of Term. Upon the expiration of the Lease Term or upon
any earlier termination of this Lease, Tenant shall, subject to the control of
and direction from Landlord, remove the Generator Equipment, including, without
limitation all electrical switch gear, underground conduit and feeders,
enclosures, fencing or other protective equipment and/or modifications to the
Generator Site, repair any damage caused thereby, and restore the Generator Site
and other facilities of the Building and Real Property to their condition
existing prior to the installation of the Generator Equipment, normal wear and
tear excepted.

- 94 -

--------------------------------------------------------------------------------



Any and all removal of the Generator Equipment shall be performed by certified
and licensed contractors previously approved in writing by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed) and in
accordance with a previously approved removal plan, in a workmanlike manner,
without any interference, damage, or destruction to any other equipment,
structures or operations at the Generator Site, the Building, or the Real
Property, and/or any equipment of other licensees or tenants. If Tenant fails to
timely make such removal and/or restoration, then Landlord may perform such work
at Tenant’s cost, which cost shall be immediately due and payable to Landlord
upon Tenant’s receipt of invoice therefor from Landlord.
29.37.14 Rights Personal. Tenant’s rights under this Section 29.37 are personal
to the Original Tenant and any Approved Transferee, and may only be exercised or
utilized by the Original Tenant or such Approved Transferee, as the case may be,
and shall only be utilized when the Original Tenant or such Approved Transferee,
as the case may be, is in actual and physical possession of any portion of the
Premises.
29.38 Property Management. So long as Original Tenant or a Qualified Transferee
meets the Minimum Occupancy Threshold, the Building may not be managed by
property management firms that do not provide a comparable level and quality of
property management services as those provided for other multi-tenant office
buildings owned or operated by Hines, Brookfield Properties, CB Richard Ellis,
Cushman & Wakefield, Lincoln Properties, Tishman Speyer, Jones Lang Lasalle, and
Broadway Partners. This Section 29.38 shall be binding upon all successors and
assigns of Landlord’s interests in this Lease, and Landlord prior to the sale of
the Building by Landlord, Landlord shall advise each purchaser of the
restrictions contained in this Section 29.38.
29.39 Limitation on Consequential Damages. Notwithstanding anything to the
contrary contained in this Lease, nothing in this Lease shall impose any
obligation upon Tenant or Landlord to be responsible or liable for, and each
hereby releases the other from all liability for, lost profits or other
consequential damages. Notwithstanding the foregoing, the purposes of this
Lease, consequential damages shall not be deemed to include property damage or
personal injury damages, or any damages recoverable by the landlord pursuant to
Section 19.2(iii) and (iv) above and/or Section 1951.2 of the California Civil
Code following a default by Tenant under this Lease.
29.40 Reasonable Consent. Except for matters for which there is a standard of
consent or approval or standard for taking, making or exercising a Discretionary
Act (as defined below)that is specifically set forth in this Lease, including
the Tenant Work Letter and all other Exhibits hereto (which specific standard
shall control): (i) any time the consent or approval of Landlord or Tenant is
required under this Lease, such consent or approval shall not be unreasonably
withheld, conditioned or delayed; and (ii) in the event this Lease grants
Landlord or Tenant the right to take action, exercise discretion, establish or
modify rules and regulations or make an allocation or other determination (each,
a “Discretionary Act”), Landlord and Tenant shall act reasonably and in good
faith. The foregoing shall not, however, limit any party’s rights or remedies in
the event of a default by the other party under this Lease, nor apply to matters
which (A) do not comply with applicable laws, or (B) could result in a Design
Problem, in which case Landlord shall have the right to act and/or grant or deny
consent in its sole and absolute

- 95 -

--------------------------------------------------------------------------------



discretion (but at all times in good faith) as to the matters described in items
(A) and (B) hereinabove (unless a different standard for actions or consent
pertaining to such matters is specifically set forth in this Lease).
Notwithstanding the foregoing or any other provisions contained in this Lease,
Tenant shall not be required to obtain the consent of Landlord for matters
relating to the exercise by Tenant of its right to make repairs (which Landlord
failed to make) pursuant to Section 7.2 of this Lease, provided that Tenant
shall act reasonably with respect to all such matters and otherwise comply with
the provisions of Section 7.2 of this Lease.
29.41 Contingency. This Lease is conditioned on the full execution of that
certain Retail Lease between Landlord and Tenant for Suite 200 (the “New Retail
Premises”) at the retail portion of the Building (the “Retail Lease”).
29.42 OFAC. Landlord and Tenant hereby represent and warrant as follows: (a)
neither Landlord nor Tenant, nor their respective principals, officers, members
or directors (respectively, the “Landlord Individuals” or “Tenant Individuals,”
as applicable), are, or during the Lease Term, as the same may be further
extended, shall be, a person or entity with whom Landlord or Tenant, as
applicable, are restricted from doing business under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA Patriot Act) Pub L 107-56, 115 Stat 272,
Executive Order No. 13224 (Sept. 24 2001), and regulations promulgated
thereunder; (b) neither the Landlord Individuals nor the Tenant Individuals are,
or during the Lease Term, as the same may be extended, shall be, included as
persons or entities named on the Department of Treasury’s Office of Foreign
Assets Control (OFAC) Specially Designated Nationals and Blocked Persons List
(SDN List); and (c) any breach of the foregoing representation by either
Landlord or Tenant shall be deemed an event of default under the Lease, as
amended hereby, and the non-breaching party shall have the right to exercise any
remedies available to such party under the Lease, as amended. In addition, the
breaching party shall defend, indemnify, and hold harmless the non-breaching
party from and against any and all claims, damages, out-of-pocket losses, risks,
liabilities, and expenses (including reasonable attorney’s fees and costs)
arising from or related to the foregoing certification.
[REST OF PAGE INTENTIONALLY LEFT BLANK]


- 96 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
“Landlord”
KBSII 445 South Figueroa, LLC,
a Delaware limited liability company

By:KBS Capital Advisors, LLC,a Delaware limited liability companyIts: Authorized
Agent
By: /s/ Tim Helgeson
Name: Tim HelgesonTitle: Senior Vice President
Date Signed: 8/2/2019





- 97 -

--------------------------------------------------------------------------------



“Tenant”
MUFU Union Bank, N.A.,
a national association


By:  
Name: David Sudderth
Title: Managing Director
Date Signed: 






- 98 -

--------------------------------------------------------------------------------



EXHIBIT “A”
OUTLINE OF FLOOR PLAN OF PREMISES
SUITE 1000
kbsriiq32019ex102pic11.gif [kbsriiq32019ex102pic11.gif]
SUITE 1100
kbsriiq32019ex102pic21.gif [kbsriiq32019ex102pic21.gif]

Exhibit A-1

--------------------------------------------------------------------------------



EXHIBIT “A”
OUTLINE OF FLOOR PLAN OF PREMISES (CONT.)
SUITE 1200
kbsriiq32019ex102pic31.gif [kbsriiq32019ex102pic31.gif]
SUITE 1300
kbsriiq32019ex102pic41.gif [kbsriiq32019ex102pic41.gif]

Exhibit A-2

--------------------------------------------------------------------------------



EXHIBIT “A”
OUTLINE OF FLOOR PLAN OF PREMISES (CONT.)
SUITE 1400
kbsriiq32019ex102pic51.gif [kbsriiq32019ex102pic51.gif]
SUITE 1500
kbsriiq32019ex102pic61.gif [kbsriiq32019ex102pic61.gif]

Exhibit A-3

--------------------------------------------------------------------------------



EXHIBIT “A”
OUTLINE OF FLOOR PLAN OF PREMISES (CONT.)
SUITE 2000
kbsriiq32019ex102pic71.gif [kbsriiq32019ex102pic71.gif]
SUITE 2600
kbsriiq32019ex102pic81.gif [kbsriiq32019ex102pic81.gif]

Exhibit A-4

--------------------------------------------------------------------------------



EXHIBIT “A”
OUTLINE OF FLOOR PLAN OF PREMISES (CONT.)
SUITE 2700
kbsriiq32019ex102pic91.gif [kbsriiq32019ex102pic91.gif]
SUITE 2800
kbsriiq32019ex102pic101.gif [kbsriiq32019ex102pic101.gif]



Exhibit A-5

--------------------------------------------------------------------------------



EXHIBIT “A”
OUTLINE OF FLOOR PLAN OF PREMISES (CONT.)
SUITE 3900*
kbsriiq32019ex102pic111.gif [kbsriiq32019ex102pic111.gif]


* The portion of the Premises located on the thirty-ninth (39th) floor is
approximately identified as nos. 3914, 3910 and 3911 in the illustration above.


Exhibit A-6

--------------------------------------------------------------------------------



EXHIBIT “B-1”
LANDLORD WORK LETTER
1. LANDLORD IMPROVEMENTS. Landlord shall construct and pay for the entire cost
(at its sole cost and expense and not as part of Operating Expenses) of
constructing the Building improvements (“Landlord Improvements”) described by
the plans and specifications identified in Schedule “1” attached hereto (the
“Plans”). Landlord hereby represents and warrants to Tenant that Landlord has
completed a refinance of the Building with Bank of America, N.A., in March,
2018, and the loan proceeds from such refinance are sufficient to cover the cost
of the Landlord Improvements.
2. CONSTRUCTION OF LANDLORD IMPROVEMENTS. Landlord’s contractor shall commence
and diligently proceed with the construction of the Landlord Improvements.
Subject to Tenant Delays (as described in Section 4 below) and Force Majeure
Delays (as described in Section 5 below), Landlord shall “substantially
complete” (as defined below) the Landlord Improvements (other than item (iii)
under Schedule 1) by December 31, 2021 (“Outside Completion Date”). Tenant shall
receive a monthly Rent credit of $10,000 per month for each month beyond the
Outside Completion Date for which the Landlord Improvements have not been
substantially completed; provided, however, that if substantial completion of
the Landlord Improvements is delayed as a result of any Tenant Delays described
in Section 4 below, then the Outside Completion Date as would otherwise have
been established shall be delayed by the number of days of such Tenant Delays.
Promptly upon the commencement of the Landlord Improvements, Landlord may
furnish Tenant with a construction schedule letter setting forth the projected
completion dates therefor and showing the reasonably obtainable deadlines for
any actions required to be taken by Tenant (provided the same are with the terms
and conditions of this Lease) during such construction, and Landlord may from
time to time during construction of the Landlord Improvements reasonably modify
such schedule.
3. SUBSTANTIAL COMPLETION.
(a) The Landlord Improvements shall be deemed to be “substantially completed”
when Landlord has delivered written notice to Tenant that Landlord has completed
the Landlord Improvements in accordance with the Plans, other than (i)
decoration and minor “punch-list” type items and adjustments which do not
materially interfere with Tenant’s access to or use of the Building, and (ii)
those minor items which can be completed within thirty (30) days. Within ten
(10) days after such substantial completion, Tenant shall conduct a walk-through
inspection of the Building with Landlord and provide to Landlord a written
punch-list specifying those decoration and other punch-list items which require
completion, which items Landlord shall thereafter diligently complete; provided,
however, that Tenant shall be responsible, at Tenant’s sole cost and expense,
for the remediation of any items on the punch-list caused by Tenant’s wrongful
acts or omissions.
(b) Tenant agrees that if Landlord is unable to substantially complete the
Landlord Improvements on or prior to the Outside Completion Date, the Lease
shall not be void or

Exhibit B-1-1

--------------------------------------------------------------------------------



voidable, nor shall Landlord be liable to Tenant for any monetary loss or damage
resulting therefrom, except the Rent credit specifically provided for in Section
2 above.
4. TENANT DELAYS. For purposes of this Work Letter, “Tenant Delays” shall mean
any delay in the completion of the Landlord Improvements resulting from any or
all of the following: (a) Tenant’s failure to timely perform any of its
obligations pursuant to this Work Letter, including any failure to complete, on
or before the due date therefor, any action item which is Tenant’s
responsibility pursuant to the any schedule delivered by Landlord to Tenant
pursuant to this Landlord Work Letter as provided above; or (b) any other
wrongful act or failure to act by Tenant, Tenant’s employees, agents,
architects, independent contractors, consultants and/or any other person
performing or required to perform services on behalf of Tenant. Notwithstanding
the foregoing, a Tenant Delay shall not be deemed to have occurred unless and
until Landlord provides Tenant written notice of such delay, and Tenant fails to
cure such delay within two (2) business days of its receipt of written notice.
5. FORCE MAJEURE DELAYS. For purposes of this Landlord Work Letter, “Force
Majeure Delays” shall mean any actual delay beyond the reasonable control of
Landlord in the construction of the Landlord Improvements, which is not a Tenant
Delay and which is caused by any of the causes described in Section 29.17 of the
Lease.


Exhibit B-1-2

--------------------------------------------------------------------------------



SCHEDULE “1”
PLANS AND SPECIFICATIONS
i. Building Systems — Complete recommendations provided by Enwave to further
enhance the delivery of chilled water to the Building. Additionally, Landlord
shall be responsible for delivering all electrical panels serving Tenant's
premises in good working order and a distribution system capable of providing
seven (7) watts connected load per rentable square foot of the Premises.
ii. Code Compliance & Fire/Life/Safety —Landlord shall have the responsibility
for all costs associated with code compliance & fire/life/safety requirements
for common areas of the Building, whether or not triggered by the Tenant
Improvements, unless and to the extent such code compliance and/or
fire/life/safety requirements for common areas of the Building are required in
connection with Tenant’s specific and unique use of the Premises that is other
than typical office use. Tenant shall be responsible for these items in the
Premises (other than the restrooms to be completed by Landlord as part of the
Landlord Improvements). Any delay in the design or construction of the Tenant
Improvements because of the non-compliance of the Building common areas with the
applicable life-fire safety codes and disabled access codes (including, without
limitation, the ADA), and/or earthquake safety codes shall constitute a Landlord
Delay. Except to the extent caused by a Tenant Delay, in the event of any such
Landlord Delay, which causes Tenant to be delayed in its ability to
substantially complete the Tenant Improvements and meet the applicable Give-Back
Date for the applicable Give-Back Space, the applicable Give-Back Date shall be
delayed by one (1) day for each day of a Landlord Delay pursuant to this
paragraph. Notwithstanding the foregoing, no delay in the applicable Give-Back
Date shall apply unless and until Tenant delivers written notice of such
non-compliance detailing with reasonable specificity the nature of such
non-compliance.
iii. ACM Remediation — The parties acknowledge the existence of
asbestos-containing materials or asbestos-containing construction materials
(collectively, “ACM”) on the eleventh (11th) floor of the Building. Landlord has
no reason to believe, based upon an environmental consultant’s document review
and asbestos inspection, that the ACM is currently in a condition to release
asbestos fibers which would pose a significant health hazard to the Building’s
occupants. Notwithstanding the foregoing, and without limiting Landlord’s
responsibility to abate any ACMs elsewhere in the Building if and to the extent
required under applicable law, Tenant shall have the right to cause Landlord to
remove and abate all or a portion of the ACM on the eleventh (11th) floor in
accordance with applicable law (“Abatement”), subject to the following
conditions: (i) Tenant shall give no less than ninety (90) days’ written notice
of any requested Abatement, (ii) Landlord shall have an additional one hundred
twenty (120) days following such notice period to complete the Abatement, (iii)
Landlord shall deliver possession of the eleventh (11th) floor back to Tenant in
its then current “as-is” shell condition, free and clear of any ACM, and shall
in no event be required to perform any construction or improvement work other
than Abatement, (iv) Tenant shall not pay Base Rent for the eleventh (11th)

Schedule 1-1

--------------------------------------------------------------------------------



floor during Abatement, and (v) all Tenant request for Abatement must be made,
if at all, prior to June 1, 2029.
iv. New Restrooms — Landlord’s new Building-standard men's and women's toilet
rooms, with specifications in accordance with Schedule “2” attached to the Work
Letter, which shall comply with all current local building codes, including, but
not limited to, California Energy Commission Title 24 Accessibility Standards
and the Americans With Disabilities Act, on the tenth (10th), eleventh (11th),
twelfth (12th), thirteenth (13th), fifteenth (15th), and twenty-eighth (28th)
floors of the Building. The renovation of the restrooms by Landlord shall be
performed in coordination with Tenant’s schedule for the Tenant Improvements,
prior to the completion of the Tenant Improvements on the applicable floor, and
Landlord shall use commercially reasonable efforts to complete such restrooms on
each floor within approximately sixteen (16) weeks of the start date (the
“Restroom Renovation Period”) as specified in Tenant’s schedule. Prior to
commencement of construction, Tenant shall provide Landlord with Tenant’s
proposed construction schedule (the “Schedule”) setting forth the projected
completion dates for the Tenant Improvements, subject to Landlord’s right to
reasonably approve and modify the Schedule in coordination with Tenant. Based on
the approved Schedule and the Restroom Renovation Period, Landlord and Tenant
shall document in writing the projected deadlines for Landlord’s completion of
renovation of the restrooms for each applicable floor (the “Restroom
Deadlines”). Unless requested by Tenant, the restrooms on all adjacent floors
shall not be performed simultaneously. Except to the extent caused by a Tenant
Delay or due to Tenant’s concurrent completion of the Tenant Improvements that
prevents Landlord from completing some or all of the renovation of the restrooms
(e.g., if applicable governmental authorities require Tenant to complete the
Tenant Improvements on a floor or floors before Landlord may complete all or any
portion of the restroom renovation work), in the event Landlord does not
substantially complete the restroom renovations by the Restroom Deadlines or
otherwise within the Restroom Renovation Periods, as applicable, and as a
result, Tenant suffers delays in completion of the Tenant Improvements, such
delays shall constitute a Landlord Delay. In the event of any such Landlord
Delay, which causes Tenant to be delayed in its ability to substantially
complete the Tenant Improvements and meet the applicable Give-Back Date for the
applicable Give-Back Space, the applicable Give-Back Date shall be delayed by
one (1) day for each day of a Landlord Delay pursuant to this paragraph.
v. Building Renovation — Improvements to the Building lobby, elevators, retail
courtyard, and Coral Tree Pavilion Conference Center, as determined by Landlord
in Landlord’s sole discretion.


Schedule 1-2

--------------------------------------------------------------------------------



SCHEDULE “2”
NEW RESTROOMS SPECIFICATIONS
kbsriiq32019ex102pic121.gif [kbsriiq32019ex102pic121.gif]

Schedule 2-1

--------------------------------------------------------------------------------



SCHEDULE “2”
NEW RESTROOMS SPECIFICATIONS
kbsriiq32019ex102pic131.gif [kbsriiq32019ex102pic131.gif]




Schedule 2-2

--------------------------------------------------------------------------------



EXHIBIT “B-2”
TENANT WORK LETTER
1. TENANT IMPROVEMENTS. As used in the Lease and this Tenant Work Letter, the
term “Tenant Improvements” or “Tenant Improvement Work” or “Tenant’s Work” means
those items of general tenant improvement construction shown on the Final Plans
(described in Section 4 below), and/or more particularly described in Section 5
below. Subject to Landlord Delays and Force Majeure Events, Tenant shall use
commercially reasonable efforts to complete the Tenant Improvements on or before
June 1, 2024 (other than the ACM Remediation in item (iii) on Exhibit B-1,
Schedule 1, and further discussed in Section 5(a)(iii)(pp) below) and if all or
any portion of the Allowance shall not be used by such date (other than in
connection with the ACM Remediation in item (iii) on Exhibit B-1, Schedule 1 and
as further discussed in Section 5(a)(iii)(pp) below), Landlord shall be entitled
to the savings and Tenant shall receive no credit therefor.  
2. WORK SCHEDULE. Landlord agrees that the Space Plans and Final Plans, as
defined in Sections 4(a) and 4(b) below, may be submitted at one or more times
and in one or more parts, each time by notice to Landlord, and that Landlord
(x) will not withhold or condition its consent to each submission except to the
extent a Design Problem, as defined in Section 8.1 of the Lease, exists and
(y) shall respond to each request for approval within ten (10) days of receipt
of notice requesting such consent or approval. Prior to commencing construction,
Tenant will deliver to Landlord, for Landlord’s review and reasonable approval,
a schedule (“Work Schedule”), which will set forth the timetable for the
planning and completion of the installation of the Tenant Improvements.
3. CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following
person(s) as Landlord’s representative (“Landlord’s Representative”) to act for
Landlord in all matters covered by this Tenant Work Letter: Charles Stennett.
Tenant hereby appoints the following person(s) as Tenant’s representative
(“Tenant’s Representative”) to act for Tenant in all matters covered by this
Tenant Work Letter: Brian Hall. All communications with respect to the matters
covered by this Tenant Work Letter are to be made to Landlord’s Representative
or Tenant’s Representative, as the case may be, in writing in compliance with
the notice provisions of the Lease. Either party may change its representative
under this Tenant Work Letter at any time by written notice to the other party
in compliance with the notice provisions of the Lease.
4. TENANT IMPROVEMENT PLANS
(a) Preparation of Space Plans. In accordance with the Work Schedule, Landlord
agrees to meet with Tenant’s architect and/or space planner for the purpose of
promptly reviewing preliminary space plans for the layout of the Premises
prepared by Tenant (“Space Plans”). The Space Plans are to be sufficient to
convey the architectural design of the Premises and layout of the Tenant
Improvements therein and are to be submitted to Landlord by notice in accordance
with the Lease. If Landlord reasonably disapproves any aspect of the Space Plans
because a Design Problem exists, Landlord will advise Tenant in writing of such
disapproval and

Exhibit B-2-1

--------------------------------------------------------------------------------



the reasons therefor. Tenant will then submit to Landlord for Landlord’s
approval a redesign of the Space Plans incorporating the revisions reasonably
required by Landlord to the extent necessary to eliminate the Design Problem.
(b) Preparation of Final Plans. Tenant’s architect will prepare complete
architectural plans, drawings and specifications and complete engineered
mechanical, structural and electrical working drawings for all of the Tenant
Improvements for the Premises (collectively, the “Final Plans”). The Final Plans
will show (a) the subdivision (including partitions and walls), layout,
lighting, finish and decoration work (including carpeting and other floor
coverings) for the Premises; (b) all internal and external communications and
utility facilities which will require conduiting or other improvements from the
base Building shell work and/or within common areas; and (c) all other
specifications for the Tenant Improvements. The Final Plans will be submitted to
Landlord for signature to confirm that no Design Problem or deviation from the
Standards exists. If Landlord reasonably disapproves any aspect of the Final
Plans because a Design Problem or deviation from the Standards exists, Landlord
agrees to advise Tenant in writing of such disapproval and the reasons why a
Design Problem or deviation from the Standards exists. To the extent a Design
Problem or deviation from the Standards exists, Tenant will then cause Tenant’s
architect to redesign the Final Plans incorporating the revisions reasonably
requested by Landlord so as to eliminate the Design Problem or deviation from
the Standards. Concurrently with Landlord’s approval of the Final Plans,
Landlord will identify those portions of the Tenant Improvements that are
“Specialty Improvements” (as defined below), if any, that Landlord will require
Tenant to remove upon the expiration or earlier termination of the Lease, and
Tenant shall remove such portions of the Specialty Improvements upon the
expiration or earlier termination of this Lease subject to and only to the
extent required by the terms and conditions of the Lease. “Specialty
Improvements” means any alterations or improvements other than normal and
customary general office improvements. Notwithstanding the foregoing, “Specialty
Improvements” (i) shall not include conference rooms or training space and (ii)
shall include (a) any alterations or improvements which affect the base
Building, (b) any fitness facility in the Premises, (c) any kitchens, showers,
restrooms, washrooms or similar facilities in the Premises that are not part of
the base Building, and (d) any private/internal stairways in the Premises.
Landlord shall not unreasonably withhold its approval with respect to what
Specialty Improvements Landlord may require Tenant to remove at the expiration
of the Lease.
(c) Requirements of Tenant’s Final Plans. Tenant’s Final Plans will include
locations and complete dimensions, and the Tenant Improvements, as shown on the
Final Plans, will: (i) be compatible with the Building shell and with the
design, construction and equipment of the Building; (ii) if not comprised of the
Building standards set forth in the written description thereof (the
“Standards”), then compatible with and of at least equal quality as the
Standards and approved by Landlord; (iii) comply with all applicable laws,
ordinances, rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations; and (iv) not require
Building service beyond the level normally provided to other tenants in the
Building unless Tenant agrees to pay for and absorb such extra costs and will
not overload the Building floors.



Exhibit B-2-2

--------------------------------------------------------------------------------



(d) Submittal of Final Plans. Once approved by Landlord and Tenant, Tenant’s
architect will submit the Final Plans to the appropriate governmental agencies
for plan checking and the issuance of a building permit. Tenant’s architect,
with Landlord’s cooperation, will make any changes to the Final Plans which are
requested by the applicable governmental authorities to obtain the building
permit. After approval of the Final Plans no further changes may be made without
the prior written approval of Landlord, which may only be withheld to the extent
a Design Problem or failure to comply with Section 5(c) requirements exists.
(e) Changes to Shell of Building. If the Final Plans or any amendment thereof or
supplement thereto shall require changes in the Building shell, the increased
cost of the Building shell work caused by such changes will be paid for by
Tenant or charged against the “Allowance” described in Section 5 below.
(f) Work Cost Estimate and Statement. Prior to the commencement of construction
of any of the Tenant Improvements shown on the Final Plans, Tenant will submit
to Landlord a written estimate of the cost to complete the Tenant Improvement
Work, which written estimate will be based on the Final Plans taking into
account any modifications which may be required to reflect changes in the Final
Plans required by the City or County of Los Angeles (the “Work Cost Estimate”).
5. PAYMENT FOR THE TENANT IMPROVEMENTS
(a) Allowance. Landlord hereby grants to Tenant a tenant improvement allowance
of $125.00 per rentable square foot of the Premises (i.e., $20,237,875 based on
the Premises containing approximately 161,903 rentable square feet) (the
“Allowance”). The Allowance is to be used for, without limitation:
(i) Payment of the cost of preparing the Space Plans and the Final Plans,
including mechanical, electrical, plumbing, architectural, audio visual and
structural drawings and of all other aspects necessary to complete the Final
Plans. The Allowance will not be used for payments to any other consultants,
designers or architects other than Landlord’s architect and/or Tenant’s
architect, and Tenant’s project manager.
(ii) The payment of plan check, permit and license fees relating to construction
of the Tenant Improvements.
(iii) Construction of the Tenant Improvements, including, without limitation,
the following:
(aa) Installation within the Premises of all partitioning, doors and handles
(including glass office fronts), built-ins, floor coverings, ceilings, wall
coverings and painting, millwork, shades and similar items;
(bb) All electrical wiring, lighting fixtures, outlets and switches, sensors,
and other electrical work necessary for the Premises;



Exhibit B-2-3

--------------------------------------------------------------------------------



(cc) The furnishing and installation of all duct work, terminal boxes, diffusers
and accessories necessary for the heating, ventilation and air conditioning
systems within the Premises, including the cost of meter and key control for
after-hour air conditioning;
(dd) Any additional improvements to the Premises and/or Building required for
Tenant’s use of the Premises including, but not limited to, odor control,
special heating, ventilation and air conditioning, noise or vibration control or
other special systems or improvements;
(ee) All fire and life safety control systems such as fire walls, sprinklers,
halon, fire alarms, including piping, wiring and accessories, necessary for the
Premises;
(ff) All plumbing, fixtures, pipes and accessories necessary for the Premises;
(gg) Testing and inspection costs;
(hh) Supplemental HVAC units in the Premises for the purpose of providing
supplemental air-conditioning to the Premises (the “Tenant HVAC System”), which
installation shall comply with and be governed by the terms of this Lease
(including, without limitation, Section 6.5) and all Title 24 requirements. All
aspects of the Tenant HVAC System shall be subject to Landlord’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, unless the Building structure, the Building systems, and/or the
exterior appearance of the Building will be materially and adversely affected,
in which event Landlord’s approval may be withheld in Landlord’s sole and
absolute discretion. At Tenant’s election prior to the expiration or earlier
termination of this Lease, Tenant shall leave the Tenant HVAC System in the
Premises upon the expiration or earlier termination of this Lease in its then
existing “as is” condition, in which event the Tenant HVAC System shall be
surrendered with the Premises upon the expiration or earlier termination of this
Lease, and Tenant shall thereafter have no further rights or obligations with
respect thereto. In the event that Tenant elect to remove the Tenant HVAC System
upon the expiration or earlier termination of this Lease, then Tenant shall
remove the Tenant HVAC System prior to the expiration or earlier termination of
this Lease, and repair all damage to the Building resulting from such removal,
normal wear and tear excepted, at Tenant’s sole cost and expense. Tenant shall
be solely responsible, at Tenant’s sole cost and expense, for the monitoring,
operation, repair, replacement, and removal of the Tenant HVAC System, and in no
event shall the Tenant HVAC System materially interfere with Landlord’s
operation of the Building. Notwithstanding the foregoing, Landlord shall have
the right to require Tenant to remove the Tenant HVAC System if Tenant exercises
its right to terminate the Lease under Rider No. 5, to reduce the size of the
Premises under Rider No. 4 attached hereto, or if Landlord terminates the Lease
due to a Tenant Event of Default, by delivering to Tenant written notice not
less than thirty (30) days prior to the Termination Date (as defined in Rider
No. 5), or as soon as practicable following a Tenant Event of Default or
exercise of a Contraction Option, in which case Tenant shall, at Tenant’s sole
cost and expense, remove such Tenant HVAC System prior to the expiration or
earlier termination of the Lease and restore any damage caused by such removal;

Exhibit B-2-4

--------------------------------------------------------------------------------



(ii) A new conduit riser(s) to secure Tenant’s telecommunications cabling
between different floors of the Premises;
(jj) Tenant’s furniture, artifacts, equipment, telephone and computer systems,
security systems, and audio visual equipment which are purchased, refurbished,
and/or installed in the Premises;
(kk) Fees and costs attributable to general conditions associated with the
construction of the Tenant Improvements plus a one and one-half percent (1.5%)
construction management fee (“Construction Management Fee”) to cover the
services of Landlord’s tenant improvement coordinator (however, the one and
one-half percent (1.5%) shall be limited to 1.5% of the cost of the Tenant
Improvements up to, and not in excess of, the Allowance);
(ll) Tenant’s project management fees and any business partner fees in an amount
not to exceed in the aggregate two percent (2%) of the Allowance;
(mm) Tenant’s signage;
(nn) Moving, restoration (including to the Give‑Back Space), and relocation
costs;
(oo) Cost of parking for Tenant’s contractors, sub-contractors, and suppliers;
and
(pp) Improvement work performed by Tenant on the eleventh (11th) floor due to
the Abatement.
(b) Excess Costs. The cost of each item referenced in Section 5(a) above shall
be charged against the Allowance. If the work cost exceeds the Allowance, Tenant
shall be solely responsible for payment of all excess costs, including the
Construction Management Fee, which Construction Management Fee shall be paid to
Landlord within thirty (30) days after completion of Tenant Improvements and
invoice therefor in the event of an excess.
(c) Changes. Any changes to the Final Plans will be approved by Landlord and
Tenant in the manner set forth in Section 4 above. Tenant shall be solely
responsible for any additional out of pocket costs associated with such changes
including the Construction Management Fee. Landlord will have the right to
decline Tenant’s request for a change to the Final Plans to the extent such
changes create a Design Problem or deviation from the Standards.
(d) Governmental Cost Increases. Except as otherwise provided in the Lease, if
increases in the cost of the Tenant Improvements are due to requirements of any
governmental agency, Tenant shall be solely responsible for such additional
costs including the Construction Management Fee, provided, however, that
Landlord will first apply any such increase toward any remaining balance of the
Allowance.

Exhibit B-2-5

--------------------------------------------------------------------------------



(e) Unused Allowance Amounts. Any unused portion of the Allowance upon
completion of the Tenant Improvements will be available to Tenant at any time
prior to June 1, 2024, for subsequent Alterations to the Premises.
(f) Disbursement of the Allowance. Provided Tenant is not in default following
the giving of notice and passage of any applicable cure period under the Lease
or this Tenant Work Letter, Landlord shall disburse the Allowance to Tenant, not
more often than once per month, to reimburse Tenant for the actual construction
costs which Tenant incurs in connection with the construction of the Tenant
Improvements as provided in Section 5(a) in accordance with the following:
(i) Ninety percent (90%) of each Draw Request shall be disbursed to Tenant
within thirty (30) days after Landlord receives from Tenant “Evidence of
Completion and Payment” as to that portion of the Tenant’s Work covered by the
applicable Draw Request having been completed as described hereinbelow, until
ninety percent (90%) of the Allowance has been distributed to Tenant;
(ii) The final ten percent (10%) of the Allowance shall be disbursed to Tenant
when Landlord shall have received “Evidence of Completion and Payment” as to one
hundred percent (100%) of Tenant’s Work having been completed and paid for by
Tenant as described hereinbelow and satisfaction of the items described in
subparagraph (iii) below;
(iii) As to each phase of completion of Tenant’s Work described in subparagraphs
(i) through (v) above, the appropriate portion of the Allowance shall be
disbursed to Tenant within forty five (45) days after Landlord has received the
following “Evidence of Completion and Payment”:
(A) Tenant has delivered to Landlord a draw request (“Draw Request”) in a form
reasonably satisfactory to Landlord and Landlord’s lender with respect to the
Improvements specifying that the requisite portion of Tenant’s Work has been
completed, together with invoices, receipts and bills evidencing the costs and
expenses set forth in such Draw Request and evidence of payment by Tenant for
all costs which are payable in connection with such Tenant’s Work covered by the
Draw Request. The Draw Request shall constitute a representation by Tenant
(vis a vis Landlord and Tenant) that the Tenant’s Work identified therein has
been completed in a good and workmanlike manner and in accordance with the Final
Plans and the Work Schedule and has been paid for or as to which Tenant has
received a conditional lien release;
(B) The architect for the Tenant Improvements has certified to Landlord that the
Tenant Improvements have been completed to the level indicated in the Draw
Request in accordance with the Final Plans;
(C) Tenant has delivered to Landlord such other evidence of Tenant’s payment of
the general contractor and subcontractors for the portions of Tenant’s Work
covered by the Draw Request and the absence of any liens generated by such
portions of the Tenant’s Work as may be reasonably required by Landlord (i.e.,
either unconditional lien

Exhibit B-2-6

--------------------------------------------------------------------------------



releases in accordance with California Civil Code Sections 8120 through 8138 or
release bond(s) in accordance with California Civil Code Sections 8424 and
8534);
(D) Landlord or Landlord’s architect or construction representative has
inspected the Tenant Improvements and determined that the portion of Tenant’s
Work covered by the Draw Request has been completed in a good and workmanlike
manner;
(iv) The final disbursement of the balance of the Allowance shall be disbursed
to Tenant only when Landlord has received Evidence of Completion and Payment as
to all of Tenant’s Work as provided hereinabove and the following conditions
have been satisfied:
(A) Thirty-five (35) days shall have elapsed following the filing of a valid
notice of completion by Tenant for the Tenant Improvements;
(B) A certificate of occupancy for the Tenant Improvements and the Premises has
been issued by the appropriate governmental body;
(C) Tenant has delivered to Landlord (to the extent applicable): (i) properly
executed mechanics lien releases from all of Tenant’s contractors, agents and
suppliers in compliance with both California Civil Code Sections 8120 through
8138, which lien releases shall be conditional with respect to the
then-requested payment amounts and unconditional with respect to payment amounts
previously disbursed by Landlord; (ii) an application and certificate for
payment (AIA form G702-1992 or equivalent) signed by Tenant’s architect/space
planner; (iii) original stamped building permit plans; (iv) copy of the building
permit; (v) original stamped building permit inspection card with all final
sign-offs; (vi) a reproducible copy (in a form approved by Landlord) of the
“as-built” drawings of the Tenant Improvements; (vii) air balance reports;
(viii) excess energy use calculations; (ix) one year warranty letters from
Tenant’s contractors; (x) manufacturer’s warranties and operating instructions;
(xi) final punchlist completed and signed off by Tenant’s architect/space
planner; and (xii) an acceptance of the Premises signed by Tenant;
(D) If Landlord determines that due to the Tenant Improvements, work exists
which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant’s use of such other tenant’s leased premises in
the Building, Tenant shall cause such work to be corrected; and
(E) Tenant has delivered to Landlord evidence satisfactory to Landlord that all
construction costs in excess of the Allowance have been paid for by Tenant.
Notwithstanding anything to the contrary contained hereinabove, all
disbursements of the Allowance shall be subject to the prior deduction of the
portion of the Construction Management Fee allocable to the Tenant Improvements
described in the applicable Draw Request.
(g) Books and Records. At its option, Landlord, at any time within three (3)
years after final disbursement of the Allowance to Tenant, and upon at least
thirty (30) days prior written

Exhibit B-2-7

--------------------------------------------------------------------------------



notice to Tenant, may cause an audit to be made of Tenant’s books and records
relating to Tenant’s expenditures in connection with the construction of the
Tenant Improvements. Tenant shall maintain complete and accurate books and
records in accordance with generally accepted accounting principles of these
expenditures for at least three (3) years. Tenant shall make available to
Landlord’s auditor at the Premises within thirty (30) business days following
Landlord’s notice requiring the audit, all books and records maintained by
Tenant pertaining to the construction and completion of the Tenant Improvements.
(h) Tenant’s Right to Offset. Notwithstanding anything to the contrary set forth
in this Tenant Work Letter or elsewhere in this Lease, if Landlord fails to
timely disburse any monthly payment of the Allowance or the Final Retention of
the Allowance within the time periods set forth above, Tenant shall be entitled
to deliver written notice (“Payment Notice”) thereof to Landlord and to any
holder of a mortgage or deed of trust encumbering the Building. If Landlord
still fails to fulfill any such obligation within ten (10) business days after
Landlord’s receipt of the Payment Notice from Tenant and if Landlord fails to
deliver written notice to Tenant within such ten (10) business day period
explaining Landlord’s reasons that the amounts described in Tenant’s Payment
Notice are not due and payable by Landlord (“Refusal Notice”), Tenant shall be
entitled to fund such amount(s) itself and to offset such amount(s) (provided
Tenant obtains all appropriate lien releases with respect to any such amount(s)
prior to Tenant’s offset thereof), together with interest at the Interest Rate
from the date of payment by Tenant until the earlier of the date of offset and
subsequent payment by Landlord, against Tenant’s next obligations to pay Base
Rent under the Lease. However, Tenant shall not be entitled to any such offset
while Tenant is in default under the Lease following written notice and the
expiration of any cure period. If Landlord delivers a Refusal Notice, and if
Landlord and Tenant are not able to agree on the amounts to be so paid by
Landlord, if any, within ten (10) business days after Tenant’s receipt of a
Refusal Notice, Landlord shall pay the amount that is not disputed and either
Landlord or Tenant may elect to have such dispute resolved pursuant to the
proceeding set forth in Section 29.23 of the Lease. If Tenant obtains a judgment
in its favor in any such proceedings, Tenant shall be entitled to offset the
amount determined to be payable by Landlord in such proceedings together with
any attorneys’ fees and costs awarded therein to Tenant together with interest
at the Interest Rate from the date of payment by Tenant to the date of such
offset or subsequent payment by Landlord against Tenant’s next obligations to
pay Base Rent (but Tenant shall not be entitled to any such offset while Tenant
is in default under the Lease following written notice and the expiration of any
cure period).
6. CONSTRUCTION OF TENANT IMPROVEMENTS. Following Landlord’s approval of the
Final Plans, and once construction has commenced, Tenant’s contractor (selected
as provided in Section 8(n)) will commence and diligently proceed with the
construction of the Tenant Improvements. Tenant shall use diligent efforts to
cause its contractor to complete the Tenant Improvements in a good and
workmanlike manner in accordance with the Final Plans. Landlord shall have the
right to enter upon the Premises to inspect Tenant’s construction activities
following reasonable advance notice Tenant. In the event of a Landlord Delay (as
hereinafter defined) which causes Tenant to be delayed in its ability to
substantially complete the Tenant Improvements and use the Premises (or portion
thereof) for normal business operations, and provided Tenant does not actually
use the Premises (or portion thereof) as a result of such Landlord Delay, then
Tenant shall be entitled to a per day rent credit for each day of a Landlord
Delay equal to: (i) the rentable square footage of the effected portion of the
Premises, multiplied

Exhibit B-2-8

--------------------------------------------------------------------------------



by (ii) the Annual Rental Rate per rentable square foot, and with such product
then divided by 365. Notwithstanding the foregoing, Tenant hereby acknowledges
that the Tenant Improvements will be conducted in the Premises while Tenant is
in occupancy thereof and paying rent under the Lease. Tenant further
acknowledges that some interruptions and/or interference with Tenant’s business
may occur during the course of Tenant’s completion of the Tenant Improvements,
but agrees that no interruptions or inconveniences to Tenant or its business
suffered as a result of Tenant’s own completion of the Tenant Improvements shall
constitute an eviction of Tenant from the Premises, whether constructive or
otherwise, and Tenant shall in no event be excused from paying the rent that it
is scheduled to pay pursuant to the terms of the Lease, except in accordance
with the terms and conditions of the immediately preceding sentence.
7. SUBSTANTIAL COMPLETION. The Tenant Improvements will be deemed to be
“substantially completed” when Tenant’s contractor certifies in writing to
Landlord and Tenant that Tenant has substantially performed all of the Tenant
Improvement Work required to be performed by Tenant under this Tenant Work
Letter, other than decoration and minor “punch-list” type items and adjustments
which do not materially interfere with Tenant’s use of the Premises; and Tenant
has obtained a temporary certificate of occupancy or other required equivalent
approval from the local governmental authority permitting occupancy of the
Premises. Within ten (10) days after receipt of such certificates, Tenant and
Landlord will conduct a walk-through inspection of the Premises and Landlord
shall provide to Tenant a written punch-list specifying those decoration and
other punch-list items which require completion, which items Tenant will
thereafter diligently complete.
8. MISCELLANEOUS CONSTRUCTION COVENANTS
(a) No Liens. If the Tenant Improvements or the Building or any portion thereof
to be subjected to any mechanic’s, materialmen’s or other liens or encumbrances
arising out of the construction of the Tenant Improvements, Tenant shall remove
same by payment and/or bonding within fifteen (15) business days of Tenant
receiving notification of such lien(s).
(b) Diligent Construction. Tenant will, once construction has commenced,
promptly, diligently and continuously pursue construction of the Tenant
Improvements to successful completion in full compliance with the Final Plans,
the Work Schedule and this Tenant Work Letter. Landlord and Tenant shall
cooperate with one another during the performance of Tenant’s Work to effectuate
such work in a timely and compatible manner.
(c) Compliance with Laws. Tenant will construct the Tenant Improvements in a
safe and lawful manner. Tenant shall, at its sole cost and expense, comply with
all applicable laws and all regulations and requirements of, and all licenses
and permits issued by, all municipal or other governmental bodies with
jurisdiction which pertain to the installation of the Tenant Improvements.
Copies of all filed documents and all permits and licenses shall be provided to
Landlord. Any portion of the Tenant Improvements which is not acceptable to any
applicable governmental body, agency or department, or because of the existence
of a Design Problem or deviation from the Standards, shall be promptly repaired
or replaced by Tenant at Tenant’s expense. Notwithstanding any failure by
Landlord to object to any such Tenant Improvements, Landlord shall have no
responsibility therefor.



Exhibit B-2-9

--------------------------------------------------------------------------------



(d) Indemnification. Subject to the terms of the Lease regarding insurance and
waiver of subrogation by the parties, and except to the extent of the negligence
or willful misconduct of Landlord or its agents, ingress/egress of contracts,
Tenant hereby indemnifies and agrees to defend and hold Landlord, the Premises
and the Building harmless from and against any and all suits, claims, actions,
losses, costs or expenses of any nature whatsoever, together with reasonable
attorneys’ fees for counsel of Landlord’s choice, arising out of or in
connection with the Tenant Improvements or the performance of Tenant’s Work
(including, but not limited to, claims for breach of warranty, worker’s
compensation, personal injury or property damage, and any materialmen’s and
mechanic’s liens).
(e) Insurance. Construction of the Tenant Improvements shall not proceed without
Tenant first acquiring workers’ compensation and commercial general liability
insurance and property damage insurance as well as “All Risks” builders’ risk
insurance, with minimum coverage of $2,000,000 or such other lesser amount as
may be approved by Landlord in writing and issued by an insurance company
reasonably satisfactory to Landlord. Not less than ten (10) days before
commencing the construction of the Tenant Improvements, certificates of such
insurance shall be furnished to Landlord. All commercial general liability
insurance policies maintained by Tenant pursuant to this Tenant Work Letter
shall name Landlord and any lender with an interest in the Premises as
additional insureds and comply with all of the applicable terms and provisions
of the Lease relating to insurance. Tenant’s contractor shall be required to
maintain the same insurance policies as Tenant, and such policies shall name
Tenant, Landlord and any lender with an interest in the Premises as additional
insureds.
(f) Construction Defects. Landlord shall have no responsibility for the Tenant
Improvements and Tenant will remedy, at Tenant’s own expense, and be responsible
for any and all defects in the Tenant Improvements that cause a Design Problem
and that appear during or after the completion thereof whether the same shall
affect the Tenant Improvements in particular or any parts of the Premises in
general. Tenant shall indemnify, hold harmless and reimburse Landlord for any
costs or expenses incurred by Landlord by reason of any defect in any portion of
the Tenant Improvements constructed by Tenant or Tenant’s contractor or
subcontractors, or by reason of inadequate cleanup following completion of the
Tenant Improvements, subject to the terms of the Lease regarding insurance and
the waiver of subrogation and except to the extent of the negligence or willful
misconduct of Landlord or its agents, ingress/egress of contracts.
(g) Additional Services. If the construction of the Tenant Improvements shall
require that additional services or facilities (including, but not limited to,
hoisting, cleanup or other cleaning services, trash removal, field supervision,
or ordering of materials) be provided by Landlord, then Tenant shall pay
Landlord for such items at Landlord’s reasonable, out of pocket cost. Electrical
power, parking, freight elevator usage, trash removal, heating, ventilation and
air conditioning, and the like shall be available to Tenant during normal
business hours for construction purposes at no charge to Tenant or its
contractors and subcontractors.
(h) Coordination of Labor. All of Tenant’s contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord’s contractors or by any other
tenant or its contractors with respect to the any portion of the Property.

Exhibit B-2-10

--------------------------------------------------------------------------------



(i) Work in Adjacent Areas. Any work to be performed in areas adjacent to the
Premises shall be performed only after obtaining Landlord’s express written
permission, which shall not be unreasonably withheld, conditioned or delayed.
(j) HVAC Systems. Tenant agrees to be entirely responsible for the maintenance
or the balancing of any heating, ventilating or air conditioning system
installed by Tenant and/or maintenance of the electrical or plumbing work
installed by Tenant and/or for maintenance of lighting fixtures, partitions,
doors, hardware or any other installations made by Tenant.
(k) Coordination with Lease. Nothing herein contained shall be construed as (i)
constituting Tenant as Landlord’s agent for any purpose whatsoever, or (ii) a
waiver by Landlord or Tenant of any of the terms or provisions of the Lease. Any
default by Tenant following the giving of notice and the passage of any
applicable cure period with respect to any portion of this Tenant Work Letter
shall be deemed a breach of the Lease for which Landlord shall have all the
rights and remedies as in the case of a breach of said Lease.
(l) Approval of Plans. Landlord will not check Tenant drawings for building code
compliance. Approval of the Final Plans by Landlord is not a representation that
the drawings are in compliance with the requirements of governing authorities,
and it shall be Tenant’s responsibility to meet and comply with all federal,
state, and local code requirements. Approval of the Final Plans does not
constitute assumption of responsibility by Landlord or its architect for their
accuracy, sufficiency or efficiency, and Tenant shall be solely responsible for
such matters.
(m) Tenant’s Deliveries. Tenant shall deliver to Landlord, at least five (5)
days prior to the commencement of construction of Tenant’s Work, the following
information:
(i) The names, addresses, telephone numbers, and primary contacts for the
general, mechanical and electrical contractors Tenant intends to engage in the
performance of Tenant’s Work; and
(ii) The date on which Tenant’s Work will commence, together with the estimated
dates of completion of Tenant’s construction and fixturing work.
(n) Qualification of Contractors. Tenant shall select and retain a contractor
and subcontractors from a list of contractors and subcontractors reasonably
approved by Landlord (with Swinerton, BCCI Construction (provided BCCI works
with one of the other pre-approved contractors in this sentence), Turner
Construction, Howard Building Corporation and Turelk Construction being deemed
approved) for the construction of the Tenant Improvement Work in accordance with
the Final Plans. Notwithstanding the foregoing, Tenant shall be required to use
Landlord’s fire and life safety subcontractor (RedHawk) and union trades for
carpenters, mechanical, electrical, and plumbing subcontractors.
Landlord additionally approves the following vendors:
a. Architect(s) – Interior Architects and Gensler Architects
b. MEP Engineer – Building Networks Group



Exhibit B-2-11

--------------------------------------------------------------------------------



c. Security Integrator(s) - Securitas and IES
d. Audio Visual Integrators – Compview and IVCI
e. Hygienist - CSC
f. Furniture – RDI / Knoll
g. Office Fronts – Steel Case
h. Flooring - Shaw
All contractors engaged by Tenant shall be bondable, licensed contractors,
possessing good labor relations, capable of performing quality workmanship and
working in harmony with Landlord’ s general contractor and other contractors on
the job, if any. All work shall be coordinated with general construction work on
the Real Property, if any.
(o) Warranties. Tenant shall cause its contractor to provide warranties for not
less than one (1) year (or such shorter time as may be customary and available
without additional expense to Tenant) against defects in workmanship, materials
and equipment, which warranties shall run to the benefit of Landlord or shall be
assignable to Landlord to the extent that Landlord is obligated to maintain any
of the improvements covered by such warranties.
(p) Landlord’s Performance of Work. Within ten (10) business days after receipt
of Landlord’s notice of Tenant’s failure to perform its obligations under this
Tenant Work Letter, if Tenant shall fail to commence to cure such failure,
Landlord shall have the right, but not the obligation, to perform, on behalf of
and for the account of Tenant, subject to reimbursement of the cost thereof by
Tenant, any and all of Tenant’s Work which Landlord determines, in its
reasonable discretion, should be performed immediately and on an emergency basis
for the best interest of the Premises including, without limitation, work which
pertains to structural components, mechanical, sprinkler and general utility
systems, roofing and removal of unduly accumulated construction material and
debris; provided, however, Landlord shall use reasonable efforts to give Tenant
at least ten (10) additional days prior notice to the performance of any of
Tenant’s Work.
(q) As-Built Drawings. Tenant shall cause “As-Built Drawings” (excluding
furniture, fixtures and equipment) to be delivered to Landlord and/or Landlord’s
representative no later than ninety (90) days after the completion of Tenant’s
Work. In the event these drawings are not received by such date, Landlord may,
at its election, cause said drawings to be obtained and Tenant shall pay to
Landlord, as additional rent, the cost of producing these drawings.
(r) Removal. Tenant shall have no obligation to remove the Tenant Improvements
upon the expiration or earlier termination of the Lease, except for Specialty
Improvements identified for removal by Landlord under Section 4(b) of the Work
Letter.
9. SERVICES AND FREIGHT/CONSTRUCTION ELEVATOR. Landlord will, consistent with
its obligation to other tenants in the Building, if appropriate and necessary,
make the parking, trash removal, HVAC, electricity, hoisting and
freight/construction elevator

Exhibit B-2-12

--------------------------------------------------------------------------------



reasonably available to Tenant in connection with the construction of the Tenant
Improvements during construction and business hours. However, Tenant agrees to
pay for any after-hours staffing of the freight/construction elevator, if
needed.
10. UNUSED ALLOWANCE AMOUNTS. Notwithstanding anything to the contrary contained
herein, Tenant shall have the right to apply a portion of the unused Allowance
in the amount of up to $10.00 per rentable square foot of the Premises (i.e., up
to $1,619,030.00 based on the remainder of Premises containing approximately
161,903 rentable square feet) as a credit against Base Rent attributable to the
Third Give-Back Space next coming due under the Lease, provided that Tenant
submits to Landlord notice of such election to apply such portion of the unused
Allowance as a credit against Base Rent prior to the Third-Give Back Date. 
Landlord shall not apply, and Tenant shall have no right to apply under this
Section 10, any unused portion of the Allowance as a credit against Base Rent
after the Third-Give Back Date.
11. LANDLORD DELAYS AND FORCE MAJEURE EVENTS. “Landlord Delays”, for purposes
hereof shall mean any actual delays in the completion of the Tenant Improvements
caused by Landlord including failure to comply with any of the time periods for
approval of the Space Plans and Final Plans (as defined in and pursuant to this
Tenant Work Letter), failure to provide Tenant sufficient access to the Building
to construct its Tenant Improvements (subject to Tenant’s compliance with
Landlord’s reasonable rules and regulations regarding move-in and construction),
failure to comply with any other provision of the Lease and/or this Tenant Work
Letter, failure to timely disburse the Allowance “Force Majeure Events” mean any
event described as a Force Majeure in Section 29.17 of the Lease to the extent
such event actually delays Tenant (on a day for day basis) in the design,
permitting and constructing its Tenant Improvements. In addition, no Landlord
Delay or other Force Majeure Event shall be deemed to have occurred unless and
until Tenant has given Landlord written notice that an event giving rise to such
Landlord Delay or Force Majeure Event is about to occur or has occurred which
will cause a delay in the design, permitting and completion of the Tenant
Improvements (minor punch-list items excepted) and Landlord has failed to remedy
the situation giving rise to the potential Landlord Delay or other delay from a
Force Majeure Event within three (3) business days after Landlord’s receipt of
such notice, in which case the number of days of actual delay after such notice
shall be a Landlord Delay or other delay from a Force Majeure Event.


Exhibit B-2-13

--------------------------------------------------------------------------------



EXHIBIT “C”
NOTICE OF LEASE TERM DATES
To: ______________________
______________________
______________________
______________________
Re: Office Lease dated _________, 2019, between KBSII 445 South Figueroa, LLC,a
Delaware limited liability company (“Landlord”), and ______________________,
a ______________________ (“Tenant”) concerning Suite ________ on floor
______________ (____) of the Office Building located at 445 South Figueroa
Street, Los Angeles, California 90071.
Gentlemen:
In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:
1. That the Substantial Completion of the Landlord Improvements has occurred,
that there is no deficiency in construction, and that the Tenant Improvement
Allowance has been fully disbursed to and received by Tenant [OR STATE THE
UNPAID AMOUNT].
2. That Tenant has accepted and is in possession of the Premises, and
acknowledges that under the provisions of the Lease, the Lease Term shall
commence or has commenced as of ____________________ for a term of
____________________ ending on ____________________.
3. That in accordance with the Lease, Rent commenced to accrue on
____________________.
4. If the applicable commencement date is other than the first day of the month,
the first billing will contain a pro rata adjustment. Each billing thereafter,
with the exception of the final billing, shall be for the full amount of the
monthly installment as provided for in the Lease.
5. Rent is due and payable in advance on the first day of each and every month
during the Lease Term. Your rent checks should be made payable to
________________________________________ and mailed to
________________________________________, Account Number ____________________,
____________________, ____________________.
6. The exact number of rentable square feet within the Premises is _______
rentable square feet.

Exhibit C-1

--------------------------------------------------------------------------------



7. Tenant’s Share as adjusted based upon the exact number of rentable square
feet within the Premises is _____ divided by ________ rentable square feet of
the Building, multiplied by 100, i.e., ____%.
8. That Tenant shall rent a total of ___________ (___) vehicle parking
privileges at the Building at the prevailing monthly parking rates charged from
time to time by Landlord. [REVISE AS APPROPRIATE PER TERMS OF LEASE]
“Landlord”
KBSII 445 South Figueroa, LLC,
a Delaware limited liability company
By: KBS Capital Advisors, LLC,
a Delaware limited liability company
Its: Authorized Agent


By: ________________________
Name: ________________________
Title: ________________________
Date Signed: __________________
Agreed to and Accepted as
of _______________, 20___.
“Tenant”
____________________________________,
a ___________________________________
By: ______________________________
Name: ______________________________
Title: ______________________________
Date Signed: ________________________


By: ______________________________
Name: ______________________________
Title: ______________________________
Date Signed: ________________________


Exhibit C-2

--------------------------------------------------------------------------------



EXHIBIT “D”
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonobservance
of any of said Rules and Regulations by any other tenants or occupants of the
Real Property or any other person or entity, however Landlord agrees to use
commercially reasonable efforts to uniformly and equitably enforce these Rules
and Regulations. In the event of any inconsistency between the Rules and
Regulations and the Lease, the terms of the Lease shall govern. Under no
circumstances shall Landlord modify, change or supplement these Rules and
Regulations in a manner which will unreasonably interfere with or restrict
Tenant’s conduct of its normal business operations from its Premises for the
Permitted Use or to restrict any activity that Tenant has been conducting in
compliance with the Existing Leases within any part of its Premises.
1. Upon termination of its tenancy, Tenant shall deliver to Landlord the parking
and security access cards issued to Tenant and all keys which have been
furnished to Tenant. Except with respect to Secured Areas, Tenant shall not
alter any lock or install any new or additional locks or bolts on any doors or
windows of the Premises without obtaining Landlord’s prior written consent.
Tenant shall bear the cost of any lock changes or repairs required by Tenant.
Two keys will be furnished by Landlord for the Premises, and any additional keys
required by Tenant must be obtained from Landlord at a reasonable cost to be
established by Landlord. All keys shall remain the property of Landlord.
2. Tenant shall keep all doors opening to public corridors closed at all times
except for normal ingress and egress to the Premises.
3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for the Comparable
Buildings. Tenant, its employees and agents must be sure that the doors to the
Building are securely closed and locked when leaving the Premises. Tenant’s
employees, agents or visitors entering or leaving the Building at any time when
it is so locked, or any time when it is considered to be after normal business
hours for the Building, may be required to sign the Building register when so
doing. Access to the Building or Real Property may be refused unless the person
seeking access has proper identification or has a previously arranged pass for
access. Landlord and its agents shall in no case be liable for damages for any
error with regard to the admission to or exclusion from the Building or Real
Property of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
and/or Real Property during the continuance of same by any means it deems
appropriate for the safety and protection of life and property.
4. Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by applicable Law. Heavy objects, if such objects are considered
necessary by Tenant, as determined by Landlord, shall stand on such platforms as
determined by Landlord to be necessary to properly distribute the weight.
Business machines and mechanical equipment belonging to Tenant, which

Exhibit D-1

--------------------------------------------------------------------------------



cause noise or vibration that may be transmitted to the structure of the
Building or to any space therein to such a degree as to be reasonably
objectionable to Landlord or to any tenants in the Building, shall be placed and
maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate noise or vibration. The persons employed to move
such equipment in or out of the Building must be reasonably acceptable to
Landlord. Landlord will not be responsible for loss of, or damage to, any such
equipment or other property from any cause, and all damage done to any part of
the Building or Real Property, the contents thereof, and/or occupants or
visitors by Tenant’s moving or maintaining any such equipment or other property
shall be the sole responsibility of Tenant and any expense of said damage or
injury shall be borne by Tenant, except to the extent covered by any insurance
required to be maintained by Landlord under the Lease.
5. Tenant shall not bring into or remove from the Building any furniture,
freight, or equipment, or carry the same up or down in the elevators, except
upon prior notice to Landlord, and in such manner, in such specific elevator,
and between such hours as shall be designated by Landlord. Except as provided
below, Tenant shall provide Landlord with not less than 24 hours prior notice of
the need to utilize an elevator for any such purpose, so as to provide Landlord
with a reasonable period to schedule such use and to install such padding or
take such other actions or prescribe such procedures as are appropriate to
protect against damage to the elevators or other parts of the Building and Real
Property. In no event shall Tenant’s use of the elevators for any such purpose
be permitted during the hours of 7:00 a.m. - 9:00 a.m., 11:30 a.m. - 1:30 p.m.
and 4:30 p.m. - 6:30 p.m. However, during the performance of the Tenant
Improvements, Tenant shall have right to schedule on or before Thursday of each
week, Tenant’s use of the freight elevator for following Monday through Friday.
6. All contractors and technicians rendering any installation service to Tenant
shall be subject to Landlord’s reasonable approval and supervision prior to
performing services. This applies to all work performed in the Building and Real
Property, including, but not limited to, installation of telephone, telegraph
equipment, and electrical devices, as well as all installations affecting
floors, walls, woodwork, windows, ceilings, and any other physical portion of
the Building.
7. Landlord shall have the right to control and operate the public portions of
the Building and Real Property, the public facilities, the HVAC, and any other
facilities furnished for the common use of tenants, in such manner as is
customary for the Comparable Buildings.
8. The requirements of Tenant will be attended to only upon application at the
management office of the Building or at such other office location designated by
Landlord. Employees of Landlord shall not be requested by Tenant to perform any
work or do anything outside their regular duties on behalf of Tenant unless
under special instructions from Landlord.
9. Tenant shall not disturb, solicit, or canvass any occupant of the Real
Property and shall cooperate with Landlord or Landlord’s agents to prevent such
activities by Tenant’s employees, agents and others.
10. Tenant shall not use the toilet rooms, urinals, wash bowls and other
apparatus for any purpose other than that for which they were constructed, and
no foreign substance of any

Exhibit D-2

--------------------------------------------------------------------------------



kind whatsoever shall be thrown therein. Tenant shall be responsible for the
expense of any breakage, stoppage or damage resulting from the violation of this
rule by Tenant, its employees, agents or visitors.
11. Tenant shall cooperate with Landlord in maintaining the Premises. Except as
provided in the Lease, Tenant shall not employ any person for the purposes of
cleaning the Premises other than the Building’s cleaning and maintenance
personnel.
12. Deliveries of water, soft drinks, newspapers, or other such items to the
Premises shall be restricted to hours established by Landlord and made by use of
the freight elevators if Landlord so directs.
13. Other than for the hanging of pictures and art, Tenant shall not mark, drive
nails or screws, or drill into the partitions, woodwork or plaster or in any way
deface the Premises or any part thereof without first obtaining Landlord’s
consent.
14. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines of any description shall be
installed, maintained or operated upon the Premises without the written consent
of Landlord.
15. Tenant shall not use or keep in or on the Premises or the Building any
kerosene, gasoline or other inflammable or combustible fluid or material other
than customary office and cleaning supplies typically used by general office
users in first-class office buildings, so long as Tenant complies with all
applicable Laws in connection with such use.
16. Tenant shall not use any method of HVAC other than that which may be
supplied by Landlord, without the prior written consent of Landlord.
17. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors, or vibrations, or interfere
in any way with other tenants or those having business therein.
18. Tenant shall not bring into or keep within the Real Property, Building or
the Premises any animals, fish or birds, except for service animals accompanied
by their masters.
19. Tenant shall not bring into or keep within the Real Property, Building or
the Premises bicycles or other vehicles, without the prior written consent of
Landlord,
20. Tenant shall not permit any cooking in the Premises, nor shall Tenant permit
the Premises to be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages, provided that such use is in accordance with all applicable federal,
state and city laws, codes, ordinances, rules and regulations, and does not
cause odors which are objectionable to Landlord or other tenants.

Exhibit D-3

--------------------------------------------------------------------------------



21. Landlord will approve where and how telephone and telegraph wires are to be
introduced to the Premises. No boring or cutting for wires by Tenant, its
employees or agents shall be allowed without the consent of Landlord.
22. Landlord reserves the right to exclude or expel from the Building and/or
Real Property any person who, in the judgment of Landlord, is intoxicated or
under the influence of liquor or drugs, or who shall in any manner do any act in
violation of any of these Rules and Regulations.
23. Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways, or
elevators, or parking areas and shall use the same only as a means of ingress
and egress for the Premises.
24. Tenant shall not waste electricity, water or HVAC and agrees to cooperate
fully with Landlord to ensure the most effective operation of the Building’s
HVAC system.
25. Tenant shall store all its trash and garbage within the interior of the
Premises. Tenant shall not place material in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in the Los
Angeles Central Business District without violation of any law or ordinance
governing such disposal. Tenant’s disposal of all trash, garbage and refuse
shall be made only through entry-ways and elevators provided for such purposes
at such times as Landlord shall designate.
26. The Building hours of operation are (excluding holidays):
8:00 A.M. to 7:00 P.M. Monday through Friday
9:00 A.M. to 1:00 P.M. Saturday
27. Tenant shall comply with all safety, emergency, fire protection and
evacuation procedures and regulations reasonably established by Landlord or any
governmental agency.
28. Tenant shall comply with all reasonable requirements and procedures
implemented by Landlord for the purpose of increasing the security of the Real
Property, Building and Premises, including the use of the elevator card access
system, passes issued by Landlord for movement of office equipment, packages,
and personal property, the sign-in of all visitors and vendors at the Building
lobby or loading areas, and such other policies and procedures as Landlord may
adopt.
29. Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed when the Premises are not occupied.
30. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of

Exhibit D-4

--------------------------------------------------------------------------------



the Building or Real Property. No waiver of any one of these Rules and
Regulations in favor of Tenant shall prevent Landlord from later enforcing such
rule against Tenant.
31. Tenant shall not attach any awnings or other projection to the outside walls
of the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Landlord hereby approves Mechoshade
“Urbanshades” with 3% open 1612 Thompson fabric and bronze fascia or acceptable
alternative approved by Landlord, and black secondary shades in the south and
west elevations. All electrical ceiling fixtures hung in offices or spaces along
the perimeter of the Building by Tenant must be fluorescent and/or of a quality,
type, design and bulb color approved by Landlord.
32. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall Tenant permit any
bottles, parcels or other articles to be placed on the windowsills, or permit
items of any kind to be suspended from ceilings or doors. Landlord reserves the
right to require heavy items located near windows to be physically restrained.
33. Tenant shall not hire automobile maintenance, cleaning, repair, or equipment
installation services, nor permit its employees, agents, or invitees to do so,
if such service or work is to be done on the Real Property, unless Tenant shall
have obtained Landlord’s consent for such service or work prior to each instance
it is done (which consent may be withheld or granted in Landlord’s sole and
absolute discretion). Landlord reserves the right to exclude such services from
the Parking Facilities or to condition their operation upon maintenance of
adequate insurance, restricted locations, and protection of the Landlord’s
property and the vehicles of others, including the posting of a bond, cash
deposit, or other security by the company or person offering such service.
34. Tenant acknowledges that Landlord’s prohibition of solicitation in the
Building and Real Property extends to food vendors. If Tenant shall invite a
food vendor to its Premises for the purpose of taking orders from and selling
food items to Tenant’s employees and invitees, Tenant shall notify Landlord in
writing of the name of the vendor, and Tenant shall advise the vendor that its
invitation extends only to Tenant’s Premises and that the vendor is not
permitted to solicit for orders or sales or to canvass elsewhere in the Building
or Real Property. Landlord reserves the right to deny access to the Building or
Real Property to any vendor for which Landlord has not received Tenant’s written
notice of its invitation, and to deny further or future access to any vendor,
notwithstanding Tenant’s invitation, that is found soliciting sales or orders
beyond Tenant’s Premises, or that displays food, beverages, or other items for
sale in public areas of the Building and Real Property. The above restriction
shall not apply to food delivery services.
35. In compliance with City of Los Angeles ordinance, Landlord has designated
the entire Building a non-smoking building, and as a result thereof Tenant
agrees to comply with any and all regulations, rules and procedures established
by Landlord to ensure that Tenant, its employees, agents, visitors and invitees
do not violate the prohibition against smoking within the

Exhibit D-5

--------------------------------------------------------------------------------



Building. If Tenant receives three (3) notices from Landlord in any twelve (12)
month period relative to the breach of this prohibition, Tenant shall provide
liquidated damages to Landlord in the sum of One Thousand Dollars ($1,000.00)
for every subsequent violation for the next ensuing twelve (12) month period.
36. Tenant, its employees, agents and invitees shall comply with the rules and
regulations applicable to the use of the Building Parking Area, as such rules
and regulations may be reasonably modified from time to time by Landlord or its
parking operator, including, without limitation, all such rules and regulations
with respect to safety, assignment of parking stalls, time limited parking
spaces, and payment of parking fees. Landlord shall have the right to revoke for
a period of three (3) months the right to use the Building Parking Area by any
person who violates on two (2) or more occasions any such rule or regulation.
37. Landlord reserves the right at any time to change or rescind any one or more
of these Rules and Regulations, or to make such other and further reasonable and
non-discriminatory Rules and Regulations as in Landlord’s judgment may from time
to time be necessary for the management, safety, care and cleanliness of the
Premises, the Building and the Real Property, and for the preservation of good
order therein, as well as for the convenience of other occupants and tenants
therein. Tenant shall be deemed to have read these Rules and Regulations and to
have agreed to abide by them, and shall advise its employees, agents and
invitees of the same.


Exhibit D-6

--------------------------------------------------------------------------------



EXHIBIT “E”
ESTOPPEL CERTIFICATE
The undersigned (“Tenant”) hereby certifies to _____________________________
(“Landlord”), and _______________________________________, as of the date
hereof, as follows:
1. Attached hereto is a true, correct and complete copy of that certain Lease
dated ________________, between Landlord and Tenant (the “Lease”), for the
premises commonly known as ____________________________________ (the
“Premises”). The Lease is now in full force and effect and has not been amended,
modified or supplemented, except as set forth in Section 6 below.
2. The term of the Lease commenced on ________________, __.
3. The term of the Lease is currently scheduled to expire on ________________,
__.
4. Tenant has no option to renew or extend the Lease Term except:
_____________________________.
5. Tenant has no preferential right to purchase the Premises or any portion of
the Building/Premises except:
________________________________________________________________.
6. The Lease has: (Initial One)
( )  not been amended, modified, supplemented, extended, renewed or assigned.
( ) been amended, modified, supplemented, extended, renewed or assigned by the
following described agreements, copies of which are attached hereto:
_____________________________.
7. Tenant has accepted and is now in possession of the Premises and has not
sublet, assigned or encumbered the Lease, the Premises or any portion thereof
except as follows: ________________________________________________________.
8. The current Base Rent is $______________; and current monthly parking charges
are $____________.
9. The amount of security deposit (if any) is $0. No other security deposits
have been made.
10. All rental payments payable by Tenant have been paid in full as of the date
hereof. No rent under the Lease has been paid for more than thirty (30) days in
advance of its due date.
11. To the best of Tenant’s current, actual knowledge, all work required to be
performed by Landlord under the Lease has been completed and has been accepted
by Tenant,

Exhibit E-1

--------------------------------------------------------------------------------



and all tenant improvement allowances have been paid in full except
__________________________.
12. As of the date hereof, to the best of Tenant’s current, actual knowledge,
Tenant is not aware of any defaults on the part of Landlord under the Lease
except __________________________.
13. As of the date hereof, there are no defaults on the part of Tenant under the
Lease.
14. To the best of Tenant’s current, actual knowledge, Tenant has no defense as
to its obligations under the Lease and currently claims no set-off or
counterclaim against Landlord.
15. Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies, except as
expressly provided in the Lease.
16. All insurance required of Tenant under the Lease has been provided by Tenant
and all premiums have been paid.
17. There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought pursuant to such
bankruptcy laws with respect to Tenant.
18. Notwithstanding anything to the contrary herein, Tenant hereby reserves all
rights, causes of action, demands, offsets, defenses, and other claims that it
may now or hereafter have against Landlord that Tenant is not currently aware
of, to the best of Tenant’s current, actual knowledge, as a result of, or in any
way related to improper charges, overcharges, or other amounts which have been
charged, billed, demanded or assessed against the Tenant and arising out of
Landlord's billing or calculation of charges based upon, including, but not
limited to rent, operating expenses, CAM (common area maintenance), labor rates,
real estate taxes, insurance, sundry charges, and electric charges or any other
charges for additional rent or escalations or services contained in the Lease.
19. No provision, statement, representation, warranty or other matter contained
herein is intended to modify, be inconsistent with or contradict the terms of
the Lease or any related agreement, with respect to the Tenant's obligations,
duties and responsibilities, rights or privileges thereunder and all such
provisions, statements, representations, warranties and other matters shall be
deemed amended to conform to the terms of the Lease and related agreements to
the extent of any such modification, inconsistency or contradiction. The terms
of the Lease and related agreements shall control at all times.

Exhibit E-2

--------------------------------------------------------------------------------



The foregoing certification is made with the knowledge that
____________________________ is about to [fund a loan to Landlord or purchase
the Building from Landlord], and that ___________________________ is relying
upon the representations herein made in [funding such loan or purchasing the
Building].
Dated: ___________________, ____.
“TENANT”    _________________________________________
By:  ___________________________________
Print Name: _____________________________
Its: ___________________________________






Exhibit E-3

--------------------------------------------------------------------------------



EXHIBIT “F”
JANITORIAL SPECIFICATIONS
Except as indicated below, the following Building standard janitorial and
cleaning services shall be done by Landlord after the normal business hours on
Mondays through Fridays, and at such other times as may be mutually agreed upon.
A. OFFICE AREAS
1. Empty and clean all waste receptacles and remove waste paper and rubbish from
the demised premises nightly.
2. Vacuum all rugs and carpeted areas in the lobbies, corridors and shared
office areas nightly. Vacuum carpeted areas of individual offices as needed.
3. Hand dust or wipe clean with damp or treated cloth office furniture, file
cabinets, window sills and other horizontal surfaces lower than six (6) feet as
needed, but not less often than weekly.
Note: Janitorial personnel do not dust computers, keyboards, copier machines,
other office equipment, personal items, fragile items, areas containing personal
or fragile items, paperwork on desks, or portions of desks or other furniture
that contain paperwork.
4. Hand dust or wipe clean with damp or treated cloth high moldings, high
shelving, picture frames, tall office furniture, and other horizontal surfaces
higher than six (6) feet as needed, but not less often than monthly.
5. Damp wipe all counter tops in kitchens or file rooms nightly.
6. Dust and remove finger marks and smudges from doors, door frames, glass, and
light switch plates nightly.
7. Sweep all private stairways nightly; vacuum nightly if carpeted.
8. Damp mop spillage in non-carpeted office and public areas as necessary.
9. Dust and spot clean all tile floors nightly. Damp mop clean all tile floors
as needed.
10. Tile floors in office areas will be buffed monthly with old wax removed and
new wax applied as necessary.
11. Spot clean carpets as needed. Spot cleaning of carpets to be provided at no
additional charge. Carpet shampooing above the level of spot cleaning will be
performed at Tenant’s request and billed to Tenant pursuant to the terms of the
Lease.



Exhibit F-1

--------------------------------------------------------------------------------



12. Damp dust ceiling ventilating diffusers, wall grills, registers and other
ventilating louvers as needed, no less than annually.
13. Dust the exterior surfaces of lighting fixtures as needed, no less than
annually.
B. COMMON WASHROOMS
1. Mop, rinse and dry floors using soap and water nightly.
2. Scrub floors as necessary.
3. Clean all minors, bright work and enameled surfaces nightly.
4. Wash and disinfect all basins, urinals and bowls nightly using non-abrasive
germicidal cleaners to remove stains.
5. Wash both sides of all toilets seats with soap and water nightly.
6. Wash urinal partitions, spot clean individual stall partitions, and spot
clean file walls nightly.
7. Clean outside surface of all dispensers and receptacles nightly.
8. Refill toilet tissue, paper towel, soap, and sanitary napkin dispensers
nightly.
9. Clean flush valves, piping and other metal work nightly.
10. Wash all tiled walls as needed.
11. Clean ventilating grills and floor drain drills quarterly and clean light
fixtures annually.
12. Empty all trash bins after the lunch hour and then at night.
NOTE: It is the intention to keep the washrooms cleaned and not to use a
disinfectant or air freshener to kill odor.
C. COMMON AREA FLOORING
1. Hard surface floors including stone, vinyl or composition to be swept
nightly.
2. Tile floors in common areas will be buffed as needed to maintain clean
appearance with old wax removed and new wax applied as necessary.
3. Common area carpeted areas and rugs to be vacuumed and spot cleaned nightly.
D. GLASS
1. Clean glass at main entrance doors and adjacent glass panels nightly.



Exhibit F-2

--------------------------------------------------------------------------------



2. Spot clean partition glass, glass doors and lobby glass as needed.
E. DAY SERVICE-WASHROOMS
1. At least once, but not more than twice per day, check and supply as needed
toilet tissue, paper towel and hand soap in men’s restroom.
2. At least once, but not more than twice per day, check and supply as needed
toilet tissue, paper towel, sanitary napkin and hand soap in women’s restroom
3. Supply toilet tissue, soap and towels in men’s’ and ladies’ washrooms and
sanitary napkins in ladies’ washrooms.
F. GENERAL
1. Maintain Building lobby, corridors, elevators, escalators, plaza and other
public areas in a clean condition.
2. Clean on an as-needed basis emergency stairwells, freight elevator, loading
dock and other service type areas.
3. Provide frequent surveillance during Business Hours of all public areas to
maintain a clean condition.
G. SPECIAL
1. It is understood that no services provided for in this Exhibit shall be
provided on Saturdays, Sundays or Building Holidays, unless specifically stated
above.
2. Dust ceiling surfaces, other than acoustical ceiling material, once each
year.
3. Clean all building standard light lenses once each year.
4. On a quarterly basis, dust in place all pictures, frames, charts, graphs, and
other wall hangings not reached in nightly cleaning.
5. On a quarterly basis, dust all vertical surfaces and walls, doors, door
bucks, partitions and other surfaces not reached in nightly cleaning.
6. Dust all books in place quarterly.
7. Dust all Venetian blinds quarterly.
8. Dust exterior of lighting fixtures, air diffusers, return grilles and louvers
quarterly.
9. Dust exterior of lighting fixtures, air diffusers, return grilles and louvers
quarterly.


Exhibit F-3

--------------------------------------------------------------------------------



EXHIBIT “G”
TENANT’S MONUMENT SIGN PANEL
kbsriiq32019ex102pic141.jpg [kbsriiq32019ex102pic141.jpg]


Exhibit G-1

--------------------------------------------------------------------------------



RIDER NO. 1 TO LEASE
EXTENSION OPTION RIDER
This Rider No. 1 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national association (“Tenant”), as of the day and year of the
Lease between Landlord and Tenant to which this Rider is attached. Landlord and
Tenant hereby agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth below shall be deemed to be part of the Lease
and shall supersede any inconsistent provisions of the Lease. All references in
the Lease and in this Rider to the “Lease” shall be construed to mean the Lease
(and all exhibits and Riders attached thereto), as amended and supplemented by
this Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.
1. Subject to Rider No. 3 entitled, “Options In General”, Landlord hereby grants
to Tenant two (2) options (the “Extension Options”) to extend the Lease Term as
to all or a portion (subject to Section 2 below) of the Premises for two (2)
additional periods of five (5) years each (the “Option Terms”), on the same
terms, covenants and conditions as provided for in the Lease during the initial
Term, except for the Base Rent, which shall initially be equal to the “fair
market rental rate” for the Premises for the Option Term as defined and
determined in accordance with the provisions of the Fair Market Rental Rate
Rider attached to the Lease as Rider No. 2, subject to fair market annual rent
adjustments during the Option Term. All references in the Lease to “Term” or
“Lease Term” shall unless expressly stated otherwise, include any validly
exercised option Term.
2. An Extension Option must be exercised, if at all, by written notice
(“Extension Notice”) delivered by Tenant to Landlord no sooner than that date
which is fifteen (15) months and no later than that date which is twelve (12)
months prior to the expiration of the then current Lease Term. The Extension
Notice shall state whether Tenant is electing to extend the Lease for all of the
Premises or only a portion thereof (and if only portion, such portion should be
noted in the Extension Notice); provided however, (i) Tenant shall only have the
ability to not extend the Lease on all space leased on any floor (i.e. Tenant
cannot retain only a portion of leased space on a floor), and (ii) Tenant must
extend enough of the then current Premises to meet the Minimum Occupancy
Threshold. If Tenant fails to state whether or not the extension is for the
entire Premises or only a portion thereof, the extension shall be deemed for the
entire Premises. An Extension Option shall, at Landlord’s sole option, not be
deemed to be properly exercised if, at the time the Extension Option is
exercised or on the scheduled commencement date for the Option Term, Tenant has
(a) committed an uncured event of default whose cure period has expired pursuant
to Section 19 of the Lease, (b) assigned all or any portion of the Lease or its
interest therein other than to a Qualified Assignee, or (c) does not satisfy the
satisfy the Minimum Occupancy Threshold. Provided Tenant has properly and timely
exercised the Extension Option, the then current Lease Term shall be extended by
the Option Term, and all terms, covenants and conditions of the Lease shall
remain unmodified and in full force and

Rider No. 1-1

--------------------------------------------------------------------------------



effect, except that the Base Rent shall be as set forth above, and except that
the number of remaining Extension Options (if any) shall be reduced by one. In
the event Tenant elects to give back a portion of the Premises, Tenant’s
proportionate share of its parking rights shall be reduced.


Rider No. 1-2

--------------------------------------------------------------------------------



RIDER NO. 2 TO LEASE
FAIR MARKET RENTAL RATE RIDER
This Rider No. 2 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national association (“Tenant”), as of the day and year of the
Lease between Landlord and Tenant to which this Rider is attached. Landlord and
Tenant hereby agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth below shall be deemed to be part of the Lease
and shall supersede any inconsistent provisions of the Lease. All references in
the Lease and in this Rider to the “Lease” shall be construed to mean the Lease
(and all exhibits and Riders attached thereto), as amended and supplemented by
this Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.
1. The term “fair market rental rate” as used in the Lease and any Rider
attached to the Lease shall mean the annual amount per square foot, projected
during the Option Term (including annual adjustments), that a willing,
non-equity new and renewal tenants (excluding sublease and assignment
transactions) would pay, and a willing, institutional landlord of a comparable
quality office building located in the downtown Los Angeles, California area
would accept, in an arm’s length transaction (what Landlord is accepting in then
current transactions for the Building may be used, but shall not be
determinative, for purposes of projecting rent for the Option Term), for space
of comparable size, quality and floor height as the Premises, taking into
account the age, quality and layout of the existing improvements in the Premises
(but not that they are specifically suited for Tenant), and taking into account
items that professional real estate brokers or professional real estate
appraisers customarily consider, including, but not limited to, rental rates,
space availability, tenant size, tenant improvement allowances, parking charges
and any other lease considerations and concessions (such as, but not limited to,
free rent), if any, then being charged or granted by Landlord or the lessors of
such similar office buildings. All economic terms other than Base Rent, such as
tenant improvement allowance amounts, if any, operating expenses, parking
charges, etc., will be factored into the determination of the fair market rental
rate for the Option Term. Accordingly, the fair market rental rate will be an
effective rate, not specifically including, but accounting for, the appropriate
economic considerations described above. The intent is that Tenant will obtain
the same rent and other economic benefits that Landlord would otherwise give in
comparable transactions and that Landlord will make, and receive the same
economic payments and concessions that Landlord would otherwise make, and
receive in comparable transactions.
2. In the event where a determination of fair market rental rate is required
under the Lease, Landlord shall provide written notice of Landlord’s
determination of the fair market rental rate not later than sixty (60) days
after the last day upon which Tenant may timely exercise the right giving rise
to the necessity for such fair market rental rate determination. Tenant shall
have thirty (30) days (“Tenant’s Review Period”) after receipt of Landlord’s
notice of the fair market rental rate within which to accept such fair market
rental rate or to object thereto in writing. Failure of Tenant to so object to
the fair market rental rate submitted by Landlord in writing within Tenant’s
Review Period shall conclusively be deemed Tenant’s approval and acceptance

Rider No. 2-1

--------------------------------------------------------------------------------



thereof. If within Tenant’s Review Period Tenant reasonably objects to or is
deemed to have disapproved the fair market rental rate submitted by Landlord,
Landlord and Tenant will meet together with their respective legal counsel and
brokers to present and discuss their individual determinations of the fair
market rental rate for the Premises under the parameters set forth in Paragraph
1 above and shall diligently and in good faith attempt to negotiate a rental
rate on the basis of such individual determinations. Such meeting shall occur no
later than ten (10) business days after the expiration of Tenant’s Review
Period. The parties shall each provide the other with such supporting
information and documentation as they deem appropriate. At such meeting if
Landlord and Tenant are unable to agree upon the fair market rental rate, they
shall each submit to the other their respective best and final offer as to the
fair market rental rate. If Landlord and Tenant fail to reach agreement on such
fair market rental rate within five (5) business days following such a meeting
(the “Outside Agreement Date”), then each party’s determination shall be
submitted to appraisal in accordance with the provisions of Section 3 below.
3. Landlord and Tenant shall each appoint one (1) independent appraiser who
shall by profession be an M.A.I. certified real estate appraiser who shall have
been active over the five (5) year period ending on the date of such appointment
in the leasing of commercial (including office) properties in the downtown Los
Angeles, California area. The determination of the appraisers shall be limited
solely to the issue of whether Landlord’s or Tenant’s last proposed (as of the
Outside Agreement Date) best and final fair market rental rate for the Premises
is the closest to the actual fair market rental rate for the Premises as
determined by the appraisers, taking into account the requirements specified in
Section 1 above. Each such appraiser shall be appointed within fifteen (15)
business days after the Outside Agreement Date.
(a) The two (2) appraisers so appointed shall within fifteen (15) days of the
date of the appointment of the last appointed appraiser agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) appraisers.
(b) The three (3) appraisers shall within thirty (30) days of the appointment of
the third appraiser reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted best and final fair market rental rate, and
shall notify Landlord and Tenant thereof. During such thirty (30) day period,
Landlord and Tenant may submit to the appraisers such information and
documentation to support their respective positions as they shall deem
reasonably relevant (with a copy to the other party) and Landlord and Tenant may
each appear before the appraisers jointly to question and respond to (with a
copy to the other party) questions from the appraisers.
(c) The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant and neither party shall have the right to reject the
decision or to undo the exercise of the applicable Extension Option. If either
Landlord or Tenant fails to appoint an appraiser within the time period
specified in Section 3(a) hereinabove, the appraiser appointed by one of them
shall within thirty (30) days following the date on which the party failing to
appoint an appraiser could have last appointed such appraiser reach a decision
based upon the same procedures as set forth above (i.e., by selecting either
Landlord’s or Tenant’s submitted best and final fair market rental rate), and
shall notify Landlord and Tenant thereof, and such appraiser’s

Rider No. 2-2

--------------------------------------------------------------------------------



decision shall be binding upon Landlord and Tenant and neither party shall have
the right to reject the decision or to undo the exercise of the applicable
Extension Option.
(d) If the two (2) appraisers fail to agree upon and appoint a third appraiser,
either party, upon ten (10) days written notice to the other party, can apply to
the Presiding Judge of the Superior Court of Los Angeles County to appoint a
third appraiser meeting the qualifications set forth herein. The third
appraiser, however, selected shall be a person who has not previously acted in
any capacity for ether party.
(e) The cost of each party’s appraiser shall be the responsibility of the party
selecting such appraiser, and the cost of the third appraiser (or arbitration,
if necessary) shall be shared equally by Landlord and Tenant.
(f) If the process described hereinabove has not resulted in a selection of
either Landlord’s or Tenant’s submitted best and final fair market rental rate
by the commencement of the applicable lease term, then the average of each fair
market rental rate estimated by Landlord and Tenant will be used until the
appraiser(s) reach a decision, with an appropriate rental credit and other
adjustments for any overpayments or underpayments of Base Rent or other amounts
if the appraisers select Tenant’s submitted best and final estimate of the fair
market rental rate. The parties shall enter into an amendment to this Lease
confirming the terms of the decision.


Rider No. 2-3

--------------------------------------------------------------------------------



RIDER NO. 3 TO LEASE
OPTIONS IN GENERAL
This Rider No. 3 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national association (“Tenant”), as of the day and year of the
Lease between Landlord and Tenant to which this Rider is attached. Landlord and
Tenant hereby agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth below shall be deemed to be part of the Lease
and shall supersede any inconsistent provisions of the Lease. All references in
the Lease and in this Rider to the “Lease” shall be construed to mean the Lease
(and all exhibits and Riders attached thereto), as amended and supplemented by
this Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.
1. Definition. As used in this Lease and any Rider or Exhibit attached hereto,
the word “Option” has the following meaning: (i) the Extension Options granted
pursuant to Rider No. 1 herein; (ii) the Contraction Rights granted pursuant to
Rider No. 4 herein; (iii) the Termination Option granted pursuant to Rider No. 5
herein; (iv) the Expansion Option granted pursuant to Rider No. 6 herein; and
(v) the Right of First Offer granted pursuant to Rider No. 7 herein.
2. Options Personal. Each Option granted to Tenant is personal to the original
Tenant executing this Lease and any Qualified Assignee and may be exercised only
by the original Tenant executing this Lease and any Qualified Assignee and may
not be exercised or be assigned, voluntarily or involuntarily, by any person or
entity other than the original Tenant executing this Lease. The Options, if any,
granted to Tenant under this Lease are not assignable separate and apart from
this Lease and any Qualified Assignee, nor may any Option be separated from this
Lease in any manner, either by reservation or otherwise.
3. Superior Rights. Each Option is subject to all expansion and extension rights
and other rights to lease, as applicable, which Landlord has granted to other
tenants prior to the date of this Lease, which are limited to: NONE
4. Effect of Default on Options. Tenant will have no right to exercise any
Option, notwithstanding any provision of the grant of Option to the contrary,
and Tenant’s exercise of any Option may be nullified by Landlord and deemed of
no further force or effect, if (i) Tenant is in default of any material monetary
obligation or material non-monetary obligation under the terms of this Lease as
of Tenant’s exercise of the Option in question or at any time after the exercise
of any such Option and prior to the commencement of the Option event which has
not been cured within the cure period provided in the Lease.
5. Options as Economic Terms. Each Option is hereby deemed an economic term
which Landlord, in its sole and absolute discretion, may or may not offer in
conjunction with any future extensions of the Term.


Rider No. 3-1

--------------------------------------------------------------------------------



RIDER NO. 4
CONTRACTION RIGHTS
This Rider No. 4 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national association (“Tenant”), as of the day and year of the
Lease between Landlord and Tenant to which this Rider is attached. Landlord and
Tenant hereby agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth below shall be deemed to be part of the Lease
and shall supersede any inconsistent provisions of the Lease. All references in
the Lease and in this Rider to the “Lease” shall be construed to mean the Lease
(and all exhibits and Riders attached thereto), as amended and supplemented by
this Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.
1.1 Grant of First Contraction Right; Conditions. Provided Tenant is not in
default under Section 19 of the Lease following written notice and the
expiration of any applicable cure period, Tenant shall have a one-time option to
terminate and cancel a portion of the Lease (the “First Contraction Right”) as
to the portion of the Premises consisting of the entire twentieth (20th) floor
of the Building effective May 31, 2027, by delivering eighteen (18) months’
prior written notice to Landlord (the “Contraction Notice”). If unexercised, the
First Contraction Right shall expire and be of no further force as of December
1, 2025.
1.2 Grant of Second Contraction Right; Conditions. Provided Tenant is not in
default under Section 19 of the Lease following written notice and the
expiration of any applicable cure period, Tenant shall have a second one-time
option to terminate and cancel a portion of the Lease (the “Second Contraction
Right,” and collectively with the First Contraction Right, the “Contraction
Right(s)”) as to one additional floor of the Building (which floor shall be the
twentieth (20th) floor, if the First Contraction Right was not exercised, or the
twenty-eighth (28th) floor, if the First Contraction Right was properly and
timely exercised) effective May 31, 2029, by delivering eighteen (18) months’
prior written notice to Landlord. If unexercised, the Second Contraction Right
shall expire and be of no further force as of December 1, 2027.
1.3 Contraction Consideration. As a condition to the effectiveness of Tenant’s
exercise of either Contraction Right and in addition to Tenant’s obligation to
satisfy all other monetary and non-monetary obligations arising under the Lease
through to the applicable contraction date, Tenant shall pay to Landlord the
following “Contraction Consideration”: (a) six (6) months’ Base Rent for the
applicable floor to be surrendered, plus (b) $2,761,964.81, for the First
Contraction Right, and $2,218,842.42, for the Second Contraction Right, as
applicable, plus (c) the then unamortized value of the following (amortized over
the Lease Term together with interest at the rate of eight percent [8%] per
annum): (i) the cost of the initial Tenant Improvements paid for by the
Allowance for the applicable floor to be surrendered, and (ii) brokerage
commissions paid by Landlord in connection with the execution of this Lease
applicable to the floor to be surrendered (which shall be allocated based on the
square footage). Fifty percent (50%) of the Contraction Consideration shall be
due and payable by Tenant to Landlord concurrently with Tenant’s delivery of the
Contraction Notice to Landlord, and the

Rider No. 4-1

--------------------------------------------------------------------------------



remaining fifty percent (50%) of the Contraction Consideration shall be due and
payable by Tenant to Landlord prior to the termination date for the applicable
Contraction Right. If Tenant properly and timely exercises a Contraction Right
and properly and timely delivers the Contraction Consideration to Landlord
applicable to such Contraction Right as set forth above and satisfies all other
monetary and non-monetary obligations under this Lease including, without
limitation, the provisions regarding surrender of the Premises as to the floor
to be surrendered, all of which must be accomplished on or before the applicable
contraction date, then the applicable portion of the Lease will terminate as to
the applicable floor to be surrendered as of 11:59 pm on the applicable
contraction date.
1.4 Amendment. Upon determination of the final unamortized value of the cost of
the Tenant Improvements and brokerage commissions payable with respect to the
surrender of applicable floor, Landlord and Tenant shall enter into an amendment
acknowledging the total Contraction Consideration, the contraction of the
Premises, and adjustments to Base Rent and other terms resulting therefrom.


Rider No. 4-2

--------------------------------------------------------------------------------



RIDER NO. 5
TERMINATION OPTION
This Rider No. 5 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national association (“Tenant”), as of the day and year of the
Lease between Landlord and Tenant to which this Rider is attached. Landlord and
Tenant hereby agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth below shall be deemed to be part of the Lease
and shall supersede any inconsistent provisions of the Lease. All references in
the Lease and in this Rider to the “Lease” shall be construed to mean the Lease
(and all exhibits and Riders attached thereto), as amended and supplemented by
this Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.
1.1 Grant of Termination Option. Provided Tenant is not in default under Section
19 of the Lease after written notice and the expiration if any applicable cure
period, Tenant shall have a one-time option to terminate and cancel the Lease in
its entirety (the “Termination Option”) effective May 31, 2032 (the “Termination
Date”), by delivering eighteen (18) months’ prior written notice to Landlord. If
unexercised, the Termination Option Right shall expire and be of no further
force as of December 1, 2030.
1.2 Termination Consideration. As a condition to the effectiveness of Tenant’s
exercise of its Termination Option and in addition to Tenant’s obligation to
satisfy all other monetary and non-monetary obligations arising under the Lease
through to the Termination Date, Tenant shall pay to Landlord the following
“Termination Consideration”: (a) six (6) months’ Base Rent at the then
applicable rate, plus (b) as applicable, either (i) if Tenant did not exercise
its Contraction Rights, 11,918,571.64, (ii) if Tenant exercised the First
Contraction Option, but not the Second Contraction Option, $10,672,574.86, (iii)
if Tenant exercised the Second Contraction Option, but not the First Contraction
Option, $10,677,090.78, or (iv) if Tenant exercised both the First Contraction
Option and the Second Contraction Option, $9,431,093.98, plus (c) the then
unamortized value of the following (amortized over the Lease Term together with
interest at the rate of eight percent [8%] per annum): (i) the amount of the
Allowance paid to Tenant (less the unamortized value previously paid by Tenant
to Landlord as part of the Contraction Consideration, if applicable), and (ii)
brokerage commissions paid by Landlord in connection with the execution of this
Lease (less the brokerage commissions previously paid by Tenant to Landlord as
part of the Contraction Consideration, if applicable). The Termination
Consideration shall be due and payable by Tenant to Landlord concurrently with
Tenant’s delivery of notice to Landlord of the exercise of its Termination
Option. If Tenant properly and timely exercises the Termination Option and
properly and timely delivers the Termination Consideration as set forth above
and satisfies all other monetary and non-monetary obligations under this Lease
including, without limitation, the provisions regarding surrender of the
Premises, all of which must be accomplished on or before the Termination Date,
then the Lease will terminate as of 11:59 pm on the Termination Date.



Rider No. 5-1

--------------------------------------------------------------------------------



1.3 Amendment. Upon determination of the final unamortized value of the
Allowance paid to Tenant and brokerage commissions, Landlord and Tenant shall
enter into an amendment acknowledging the total Termination Consideration and
the Termination Date.


Rider No. 5-2

--------------------------------------------------------------------------------



RIDER NO. 6
EXPANSION OPTION
This Rider No. 6 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national association (“Tenant”), as of the day and year of the
Lease between Landlord and Tenant to which this Rider is attached. Landlord and
Tenant hereby agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth below shall be deemed to be part of the Lease
and shall supersede any inconsistent provisions of the Lease. All references in
the Lease and in this Rider to the “Lease” shall be construed to mean the Lease
(and all exhibits and Riders attached thereto), as amended and supplemented by
this Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.
1. Subject to the terms and conditions of this Rider No. 6, Landlord hereby
grants to Tenant the one-time option to expand (“Expansion Option”) into either
one (1) or two (2) full floors (as designated by Tenant) within the Building
reasonably designated by Landlord based on Landlord’s space planning
requirements for the Building at the time Tenant delivers the Expansion Notice
to Landlord (the “Expansion Space”); provided, however, that Tenant’s Expansion
Option is subject and subordinate to the rights of all other existing tenants of
the Building with prior expansion or lease rights relative to the Expansion
Space. Tenant must exercise its Expansion Option by providing Landlord with
written notice of its election to exercise the Expansion Option (“Expansion
Notice”) at any time prior to December 31, 2020. The Term as to the Expansion
Space shall be coterminous with the Term with respect to the original Premises
as the same may be extended pursuant to Tenant’s Extension Option. If Tenant
properly and timely exercises its Expansion Option, then commencing upon
delivery of the Expansion Space to Tenant (the “Expansion Space Commencement
Date”), the Base Rent shall be adjusted on a proportionate basis based on the
size of the Expansion Space and the same rental rates per square foot for the
Premises. Following Landlord’s delivery of notice concerning the location of the
Expansion Space, Tenant shall have ten (10) days to retract its Expansion Notice
for any reason by delivering written notice thereof to Landlord.
2. Subject to the foregoing provisions of this Rider No. 6, Tenant’s lease of
the Expansion Space will be on the same terms and conditions as affect the
original Premises; provided, however, effective upon the Expansion Space
Commencement Date: (i) Tenant’s Share will be increased to take into account the
additional square footage of the Expansion Space within the Building and all
figures in this Lease affected by the addition of the square footage of the
Expansion Space to the Premises will be adjusted accordingly; (ii) Tenant will
not be entitled to any economic concessions applicable to the original Premises
pursuant to the provisions of this Lease; (iii) the improvement of the Expansion
Space will be subject to the provisions of Paragraph 3 below; and (iv) Tenant
will shall have the right (but not the obligation) to utilize and in such case
be obligated to pay for additional unreserved parking spaces with respect to the
Expansion Space up to, as elected by Tenant in writing delivered to Landlord not
later than thirty (30) days prior to the Expansion Space Commencement Date, one
and one-half (1.5) additional unreserved parking space per 1,000 rentable square
feet of the Expansion Space.



Rider No. 6-1

--------------------------------------------------------------------------------



3. Within thirty (30) days following Tenant’s delivery of the Expansion Notice
to Landlord, the parties will execute an amendment to the Lease in order to
include the Expansion Space as part of the Premises and to document the terms of
Tenant’s lease thereof. Except as otherwise set forth herein, the Expansion
Space will be delivered to Tenant and Tenant shall accept the Expansion Space
from Landlord in its “AS IS” condition; provided, however, Tenant shall receive
a tenant improvement allowance equal to $125.00 per rentable square foot of the
Expansion Space, prorated based on the length of the term for the Expansion
Space and the length of the Lease Term, to be applied in accordance with the
Tenant Work Letter.
4. Any termination of the Lease shall terminate all rights of Tenant with
respect to the Expansion Space. The rights of Tenant with respect to the
Expansion Space shall not be severable from the Lease, nor may such rights be
assigned or otherwise conveyed in connection with any permitted assignment of
the Lease other than to a Permitted Transferee. Landlord’s consent to any
assignment of the Lease shall not be construed as allowing an assignment or a
conveyance of such rights to any assignee.
5. Tenant shall have no right to exercise the Expansion Option, notwithstanding
any provision hereof to the contrary, (a) during the time commencing from the
date Landlord gives to Tenant a notice of default pursuant to Section 19 of the
Lease and continuing until the noncompliance alleged in said notice of default
is cured, (b) during the period of time commencing on the day after a monetary
obligation to Landlord is due from Tenant and unpaid (and Tenant has received
notice of the same) and continuing until the obligation is paid, (c) if Landlord
has given to Tenant three or more notices of monetary default or material
non-monetary default under Section 19 of the Lease, whether or not the defaults
are cured, within the preceding twelve (12) month period, (c) if Tenant has been
late on three (3) or more occasions in the payment of a monetary obligation to
Landlord (without any necessity for notice thereof to Tenant), (d) if Tenant has
committed any non-curable breach, or is otherwise in default of any of the
terms, covenants or conditions of this Lease following written notice and the
expiration of any applicable cure period, or (e) if Tenant fails to properly and
timely exercise its Expansion Option. The provisions of this Paragraph 5 shall
also apply to a Permitted Transferee.


Rider No. 6-2

--------------------------------------------------------------------------------



RIDER NO. 7
RIGHT OF FIRST OFFER
This Rider No. 7 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national association (“Tenant”), as of the day and year of the
Lease between Landlord and Tenant to which this Rider is attached. Landlord and
Tenant hereby agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth below shall be deemed to be part of the Lease
and shall supersede any inconsistent provisions of the Lease. All references in
the Lease and in this Rider to the “Lease” shall be construed to mean the Lease
(and all exhibits and Riders attached thereto), as amended and supplemented by
this Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.
1. Grant of ROFO; Conditions. Tenant shall have a continuing right of first
offer to lease (the “Right of First Offer”) the full ninth (9th), sixteenth
(16th), nineteenth (19th), twenty-first (21st), twenty-sixth (26th) (i.e., the
balance of the twenty-sixth (26th) floor not leased by Tenant as of the date of
the Lease), and twenty-ninty (29th) floors of office space in the Building
(each, a “ROFO Space”); provided, however, (A) the ROFO Space shall not include
space on any such floors unless the entire floor is available for lease, and (B)
the ROFO Space shall only include the balance of the space located on the
twenty-sixth (26th) floor if the entire balance of the twenty-sixth (26th) floor
is available for lease. For example, the entire ninth (9th) floor of the
Building shall be ROFO Space for purposes of this Rider No. 7, but the ROFO
Space shall not include any space on the ninth (9th) floor of the Building if
any portion of the ninth (9th) floor is occupied by another tenant and
unavailable for lease. Tenant’s Right of First Offer shall terminate once Tenant
has leased two (2) full floors pursuant to this Rider No. 7; provided, however,
Tenant’s lease of the balance of the twenty-sixth (26th) floor pursuant to this
Rider No. 7 shall not count as a full floor for purposes of determining whether
this Right of First Offer is terminated (e.g., Tenant will continue to have the
right to lease one (1) additional full floor under this Right of First Offer,
notwithstanding that Tenant has leased the entire ninth (9th) floor and the
balance of the twenty-sixth (26th) floor pursuant to this Rider No. 7).
2. Information Regarding Available Space. At any time during the Lease Term, but
not more frequently than once each calendar year, Tenant shall have the right to
request in a notice to Landlord (the “Request Notice”) that Landlord send Tenant
notice (the “Response Notice”) listing all available ROFO Space, the approximate
rentable and usable areas of such space (as determined pursuant to the then
current BOMA office measurement standard), and the Prevailing Market (as
hereinafter defined) rent for such space. Landlord shall deliver the Response
Notice to Tenant within twenty (20) days following Landlord’s receipt of the
Request Notice. Tenant shall have the right, within twenty (20) days of the
delivery of the Response Notice, to deliver notice to Landlord (“First Offer
Election Notice”) pursuant to which Tenant exercises its right of first offer to
lease any of such ROFO Space on the terms stated in the Response Notice.



Rider No. 7-1

--------------------------------------------------------------------------------



3. Landlord’s Offer to Tenant. Tenant’s Right of First Offer may also be
exercised as follows: at any time after Landlord has determined that the
existing tenant in such ROFO Space will not extend or renew the term of its
lease for such ROFO Space (but prior to leasing such ROFO Space to a party other
than the existing tenant), Landlord shall deliver written notice to Tenant (the
“ROFO Notice”) of the terms under which Landlord is prepared to lease the ROFO
Space to Tenant for the remainder of the Lease Term, which terms shall reflect
the Prevailing Market (hereinafter defined) rate for such ROFO Space as
reasonably and initially determined by Landlord and taking into account the then
remaining length of the Term. Tenant may lease such ROFO Space in its entirety
only, under such terms, by delivering written notice of exercise to Landlord
(the “Notice of Exercise”) within ten (10) business days after the date of the
ROFO Notice.
4. Limitations. Tenant shall have no such Right of First Offer and Landlord need
not provide Tenant with a Response Notice or a ROFO Notice (collectively, a
“Notice”), if:
a. Tenant is in default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the Notice; or
b. more than 75% of the Premises, or any portion thereof, is sublet (other than
pursuant to a Permitted Transfer) at the time Landlord would otherwise deliver
the Notice; or
c. the Lease has been assigned (other than pursuant to a Permitted Transfer)
prior to the date Landlord would otherwise deliver the Notice; or
d. Tenant is not occupying at least 75% of the Premises on the date Landlord
would otherwise deliver the Notice; or
e. Tenant does not intend to use the ROFO Space for Tenant’s exclusive use
during the Term; or
f. the existing tenant in the ROFO Space is interested in extending or renewing
its lease for the ROFO Space or entering into a new lease for such ROFO Space,
and the existing tenant actually extends or renews its lease, or enters into a
new lease for such ROFO Space.
5. Terms for ROFO Space.
a. The term for the ROFO Space shall commence upon the commencement date stated
in the Notice and terminate upon the expiration or earlier termination of the
Lease Term (including any extension thereof). Additionally, such ROFO Space
shall be considered a part of the Premises, provided that all of the terms
stated in the Notice shall govern Tenant’s leasing of the ROFO Space (other than
the term length) and only to the extent that they do not conflict with the
Notice, the terms and conditions of this Lease shall apply to the ROFO Space.
b. Tenant shall pay Base Rent and Additional Rent for the ROFO Space in
accordance with the terms and conditions of the Notice, which terms and
conditions shall reflect the Prevailing Market for the ROFO Space as determined
in Landlord’s reasonable judgment.

Rider No. 7-2

--------------------------------------------------------------------------------



c. The ROFO Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the ROFO Space or as of the date
the term for such ROFO Space commences, unless the Notice specifies any work to
be performed by Landlord in the ROFO Space, in which case Landlord shall perform
such work in the ROFO Space. If Landlord is delayed delivering possession of the
ROFO Space due to the holdover or unlawful possession of such space by any
party, Landlord shall use reasonable efforts to obtain possession of the space,
and the commencement of the term for the ROFO Space shall be postponed until the
date Landlord delivers possession of the ROFO Space to Tenant free from
occupancy by any party.
6. Termination of Right of First Offer. The rights of Tenant hereunder with
respect to the ROFO Space shall terminate on May 31, 2033. If Tenant does not
timely deliver a First Offer Election Notice or Notice of Exercise within the
times frames provided above in Sections 2 and 3, Tenant shall be deemed to have
waived its Right of First Offer as to the ROFO Space offered (but only on those
terms) and Landlord shall be free to lease the offered ROFO Space to any third
party with an effective rent offered to the third party that is at least ninety
percent (90%) of the effective rent offered to Tenant in the Notice for a period
of twelve (12) months. In the event either Landlord does not lease the offered
ROFO Space within such twelve (12) months, or the effective rent offered to a
third party is less than ninety percent (90%) of the effective rent offered to
Tenant, no leasing shall take place unless a new Notice is provided to Tenant
and the above provisions of this Rider No. 7 shall apply.
7. ROFO Amendment. If Tenant exercises its Right of First Offer, Landlord shall
prepare an amendment (the “ROFO Amendment”) adding the ROFO Space to the
Premises on the terms set forth in the ROFO Notice and reflecting the changes in
the Base Rent, rentable square footage of the Premises, Tenant’s Share, and
other appropriate terms. A copy of the ROFO Amendment shall be sent to Tenant
within a reasonable time after Landlord’s receipt of the Notice of Exercise
executed by Tenant, and Tenant shall execute and return the ROFO Amendment to
Landlord consistent with terms herein within thirty (30) days thereafter, but an
otherwise valid exercise of the Right of First Offer shall be fully effective
whether or not the ROFO Amendment is executed.
8. Definition of Prevailing Market. For purposes of this Right of First Offer,
“Prevailing Market” shall mean the annual rental rate per square foot for space
comparable to the ROFO Space in the Building and office buildings comparable to
the Building in the downtown Los Angeles, California area under new leases and
renewal and expansion amendments being entered into at or about the time that
Prevailing Market is being determined, giving appropriate consideration to
tenant concessions, brokerage commissions, tenant improvement allowances,
existing improvements in the space in question, and the method of allocating
operating expenses and taxes. Notwithstanding the foregoing, space leased under
any of the following circumstances shall not be considered to be comparable for
purposes hereof: (i) the lease term is for less than the lease term of the ROFO
Space by more than two (2) years, (ii) the space is encumbered by the option
rights of another tenant, or (iii) the space has a lack of windows and/or an
awkward or unusual shape or configuration. The foregoing is not intended to be
an exclusive list of space that will not be considered to be comparable.


Rider No. 7-3